Exhibit 10.50

 

EXECUTION COPY

 

 

 

ASSET PURCHASE AGREEMENT

 

by and among

 

RAFAELLA APPAREL GROUP, INC.,

 

RAFAELLA APPAREL FAR EAST LIMITED

 

and

 

VERRAZANO, INC.

 

and

 

PERRY ELLIS INTERNATIONAL, INC.

 

Dated as of January 7, 2011

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS AND RULES OF CONSTRUCTION

1

 

 

 

Section 1.1.

Definitions

1

 

 

 

ARTICLE II PURCHASE AND SALE OF ASSETS AND CLOSING

19

 

 

 

Section 2.1.

Purchase and Sale

19

 

 

 

Section 2.2.

Excluded Assets

21

 

 

 

Section 2.3.

Assumed Liabilities

22

 

 

 

Section 2.4.

Excluded Liabilities

23

 

 

 

Section 2.5.

Purchase Price

24

 

 

 

Section 2.6.

Proration of Payments

25

 

 

 

Section 2.7.

Closing

25

 

 

 

Section 2.8.

Closing Deliveries by Purchaser

25

 

 

 

Section 2.9.

Closing Deliveries by the Sellers

26

 

 

 

Section 2.10.

Initial Purchase Price Adjustment

27

 

 

 

Section 2.11.

Closing Date Balance Sheet

27

 

 

 

Section 2.12.

Inventory Audit

29

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLERS

30

 

 

 

Section 3.1.

Organization and Qualification

30

 

 

 

Section 3.2.

Authority; Non-Contravention; Approvals

30

 

 

 

Section 3.3.

Financial Statements; Adjusted EBITDA

31

 

 

 

Section 3.4.

Absence of Undisclosed Liabilities

32

 

 

 

Section 3.5.

Absence of Certain Changes or Events

32

 

 

 

Section 3.6.

[Intentionally Deleted]

32

 

 

 

Section 3.7.

Tax Matters

32

 

 

 

Section 3.8.

ERISA and Employee Benefits

33

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 3.9.

Employment Matters

35

 

 

 

Section 3.10.

Labor Relations

36

 

 

 

Section 3.11.

Litigation

36

 

 

 

Section 3.12.

No Violation of Law; Permits

36

 

 

 

Section 3.13.

Title to Purchased Assets; Encumbrances

37

 

 

 

Section 3.14.

Entire Business; Sufficiency of Purchased Assets

37

 

 

 

Section 3.15.

Transactions with Affiliates

37

 

 

 

Section 3.16.

Insurance

37

 

 

 

Section 3.17.

Contracts and Other Agreements

38

 

 

 

Section 3.18.

Tangible Personal Property

38

 

 

 

Section 3.19.

Receivables; Disputed Accounts Payable

39

 

 

 

Section 3.20.

Intellectual Property

39

 

 

 

Section 3.21.

Real Property

41

 

 

 

Section 3.22.

Environmental Matters

42

 

 

 

Section 3.23.

Casualties

42

 

 

 

Section 3.24.

Product Liability

42

 

 

 

Section 3.25.

Product Warranties

43

 

 

 

Section 3.26.

Finished Goods

43

 

 

 

Section 3.27.

Promotions and Allowances

43

 

 

 

Section 3.28.

Bank and Brokerage Accounts; Investment Purchased Assets

43

 

 

 

Section 3.29.

Significant Customers and Suppliers

43

 

 

 

Section 3.30.

Absence of Certain Business Practices

43

 

 

 

Section 3.31.

Propriety of Past Payments

44

 

 

 

Section 3.32.

Brokers

44

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 3.33.

Public Filings

44

 

 

 

Section 3.34.

Disclosure

44

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER

45

 

 

 

Section 4.1.

Organization and Qualification

45

 

 

 

Section 4.2.

Authority; Non-Contravention; Approvals

45

 

 

 

Section 4.3.

Financing

46

 

 

 

Section 4.4.

Brokers

46

 

 

 

Section 4.5.

Purchaser Public Filings

46

 

 

 

Section 4.6.

Disclosure

46

 

 

 

ARTICLE V COVENANTS

46

 

 

 

Section 5.1.

Conduct of the Business

46

 

 

 

Section 5.2.

Access to Information

48

 

 

 

Section 5.3.

Reasonable Efforts

49

 

 

 

Section 5.4.

[Intentionally Omitted.]

50

 

 

 

Section 5.5.

Use of Name

50

 

 

 

Section 5.6.

Tax Matters

50

 

 

 

Section 5.7.

Non-Competition; Non-Solicitation

51

 

 

 

Section 5.8.

Assignment of Contracts and Rights

52

 

 

 

Section 5.9.

Insurance Coverage

52

 

 

 

Section 5.10.

Employee Matters

53

 

 

 

Section 5.11.

Parties’ Obligations

54

 

 

 

Section 5.12.

Bulk Sale Filings

54

 

 

 

Section 5.13.

Public Announcements

54

 

 

 

Section 5.14.

Chargebacks and Returns

54

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 5.15.

Escrow

56

 

 

 

Section 5.16.

Previous Month Adjusted EBITDA Statement

57

 

 

 

Section 5.17.

Further Assurances; Post-Closing Cooperation

57

 

 

 

Section 5.18.

Disclosure; Updated Sellers’ Disclosure Schedule

58

 

 

 

Section 5.19.

Purchaser Cash Collateralized Letters of Credit

59

 

 

 

ARTICLE VI CONDITIONS OF CLOSING

59

 

 

 

Section 6.1.

Conditions to Each Party’s Obligations

59

 

 

 

Section 6.2.

Conditions to the Purchaser’s Obligations

59

 

 

 

Section 6.3.

Conditions to the Sellers’ Obligations

61

 

 

 

ARTICLE VII SURVIVAL; INDEMNIFICATION

62

 

 

 

Section 7.1.

Survival of Representations, Warranties, Covenants and Agreements

62

 

 

 

Section 7.2.

Indemnification of Purchaser

63

 

 

 

Section 7.3.

Indemnification of the Sellers

63

 

 

 

Section 7.4.

Limitations

64

 

 

 

Section 7.5.

Method of Asserting Claims

65

 

 

 

Section 7.6.

Payment of Claims

66

 

 

 

Section 7.7.

Character of Indemnity Payments

66

 

 

 

Section 7.8.

Exclusive Remedy

67

 

 

 

ARTICLE VIII TERMINATION OF AGREEMENT

67

 

 

 

Section 8.1.

Termination

67

 

 

 

Section 8.2.

Automatic Amendment of Closing Date

68

 

 

 

Section 8.3.

Effect of Termination

69

 

 

 

ARTICLE IX MISCELLANEOUS

69

 

 

 

Section 9.1.

Notices

69

 

 

 

Section 9.2.

Entire Agreement

70

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 9.3.

Expenses

70

 

 

 

Section 9.4.

Waiver

70

 

 

 

Section 9.5.

Amendment

70

 

 

 

Section 9.6.

No Third-Party Beneficiary

70

 

 

 

Section 9.7.

Assignment; Binding Effect

71

 

 

 

Section 9.8.

CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY TRIAL

71

 

 

 

Section 9.9.

Specific Performance

72

 

 

 

Section 9.10.

Invalid Provisions

72

 

 

 

Section 9.11.

GOVERNING LAW

72

 

 

 

Section 9.12.

Counterparts

72

 

 

 

Section 9.13.

Interpretation

72

 

EXHIBITS

 

 

 

Form of Bill of Sale

A

Form of Escrow Agreement

B

Form of Intellectual Property Powers of Attorney

C

Form of Trademark and Copyright Assignment

D

Form of Transition Agreement

E

Form of Warrant Agreement

F

 

 

SCHEDULES

 

 

 

Sellers’ Disclosure Schedule

I

 

v

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement, dated as of January 7, 2011 (this “Agreement”),
is by and among Rafaella Apparel Group, Inc., a Delaware corporation
(“Rafaella”), Rafaella Apparel Far East Limited, a Hong Kong limited company
(“Rafaella Apparel Far East”), and Verrazano, Inc., a New York corporation
(“Verrazano” and collectively with Rafaella, Rafaella Apparel Far East and
Verrazano, the “Sellers”), and Perry Ellis International, Inc., a Florida
corporation (“Purchaser” and collectively with the Sellers, the “Parties”).

 

RECITALS

 

WHEREAS, the Sellers desire to sell, transfer and assign to Purchaser
substantially all of the assets owned, leased or licensed by the Sellers;

 

WHEREAS, Rafaella directly owns all of the capital stock of Rafaella Apparel Far
East and Verrazano; and

 

WHEREAS, Purchaser desires to acquire and assume from the Sellers substantially
all of the assets owned, leased or licensed by the Sellers.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
promises and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree, intending to be legally bound hereby, as follows:

 

ARTICLE I

 

DEFINITIONS AND RULES OF CONSTRUCTION

 

Section 1.1.            Definitions.

 

(a)           Whenever used in this Agreement, unless the context otherwise
requires, the following words and phrases shall have the respective meanings
ascribed to them as follows:

 

“Adjusted EBITDA” means EBITDA adjusted to exclude (a) any extraordinary or
non-recurring cash expenses or losses, including, without limitation, (i) costs
of the transactions contemplated under this Agreement and the Transaction
Documents, including without limitation financial advisory, legal, accounting,
tax and investment banking fees and expenses incurred, (ii) the refinancing,
repurchasing, and proposed refinancing of Indebtedness, (iii) costs, fees and
expenses (including legal fees) incurred by the Sellers in connection with the
arbitration proceedings commenced by Kobra International, Ltd. d/b/a Nicole
Miller in April of 2009, (iv) subleases and related charges in connection with
the New Jersey Lease, (v) third party warehouse transition costs incurred in
connection with the outsourcing of Sellers’ distribution center to a third
party, including, without limitation, severance and benefit costs,
transportation costs, legal fees and expenses, information technology costs,
rent and lease charges, (vi) expenses incurred in connection with any insured
loss or casualty with respect to Leased Real Property, and (vii) charges related
to closure of former pattern room in New York; (b) any non-cash charges; (c) any
extraordinary income or gains, including, without limitation, all insurance
proceeds and all rights to insurance proceeds, received or

 

--------------------------------------------------------------------------------


 

receivable in respect of any loss or casualty with respect to Leased Real
Property referenced in clause (a)(vi) above; and (d) any other non-cash income.

 

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, the Person specified.  The term “control”
(including the terms “controlling,” “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management, policies and affairs of a Person, whether
through the ownership of voting securities, by Contract or otherwise.

 

“Aged Inventory” means any Inventory (other than Replenishment Inventory,
Ongoing Inventory or any Piece Goods Inventory) more than six (6) months old and
subject of a Customer Order as of any date of determination.

 

“Assumed Current Assets” means all Purchased Assets that are Current Assets.

 

“Assumed Current Liabilities” means all Assumed Liabilities that are Current
Liabilities.

 

“Balance Sheet” means the Sellers’ most recent consolidated audited balance
sheet included in the Financial Statements.

 

“Base Net Working Capital” means ten million dollars ($10,000,000).

 

“BoNY” means The Bank of New York, a New York banking corporation, and its
successors in interest.

 

“Business” means (i) the business of designing, manufacturing, sourcing,
wholesaling, marketing, selling and distributing women’s apparel, accessories
and related goods and services, as currently conducted by the Sellers, and
(ii) the business of marketing and managing the “Rafaella,” “Verrazano” and
“Ellavie” family of trademarks for use in connection with the related goods and
services.

 

“Business Day” means any day, other than Saturday and Sunday, on which
federally-insured commercial banks in Miami, Florida and New York, New York are
generally open for business and capable of sending and receiving wire transfers.

 

“Business Intellectual Property” means all Sellers’ right, title and interests
in Intellectual Property that is now, and/or at the time of the Closing will be,
used or held for use in or otherwise related to, useful in or necessary for the
conduct of, the Business, including, without limitation, all the Intellectual
Property listed in Section 3.20(a) of the Sellers’ Disclosure Schedule.

 

“Business Material Adverse Effect” means any event, change, violation,
inaccuracy, circumstance, occurrence, state of facts, condition or effect that,
individually or when taken together with all other such events, changes,
violations, inaccuracies, circumstances, occurrences, state of facts, conditions
or effects, has had, or is reasonably likely to have, (i) a material adverse
effect on the business, assets, properties, results of operations, or condition
(financial or otherwise) of the Business, taken as a whole, (ii) a material
adverse diminution in the

 

2

--------------------------------------------------------------------------------


 

value of, or the rights associated with, the Purchased Assets, or (iii) a
material adverse effect on the value of, or the rights associated with, the
Assumed Liabilities; provided, however, that in determining whether a Business
Material Adverse Effect has occurred or exists, there shall be excluded any
adverse change or effect that is the result of (A) any war, riot, acts of
terrorism, revolution, civil commotion, acts of public enemies or embargo
involving the United States or the military forces of the Unites States,
(B) general declines in the economy or financial markets of the United States,
(C) any conditions generally affecting the industry in which the Business
competes, but only to the extent that the change or effect thereof on the
Business is not disproportionately more adverse than the change or effect
thereof on comparable companies or businesses in the industry in which the
Business competes, (D) actions taken by Sellers as required or contemplated by
this Agreement or with the express written consent of the Purchaser between the
date hereof and the Closing Date, (E) any public announcement of this Agreement
or the transactions contemplated hereby, or (F) a termination of the New York
Lease pursuant to Item 4 of Schedule 6.2(c).

 

“Cash Collateralized Letters of Credit” means the Purchaser Cash Collateralized
Letters of Credit and the Sellers Cash Collateralized Letters of Credit.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, and the rules and regulations promulgated
thereunder.

 

“Cleanup” means all actions to: (i) clean up, remove, treat or remediate
Hazardous Substances in the indoor or outdoor environment; (ii) prevent the
Release of Hazardous Substances so that they do not migrate, endanger or
threaten to endanger public health or welfare or the indoor or outdoor
environment; (iii) perform pre-remedial studies and investigations and
post-remedial monitoring and care; or (iv) respond to any requests by any
Governmental Authority for information or documents in any way relating to
cleanup, removal, treatment or remediation or potential cleanup, removal,
treatment or remediation of Hazardous Substances in the indoor or outdoor
environment, that in any such case are reasonably determined by the Person
taking the actions to be required under any applicable Environmental Law or
reasonably determined to be desirable in order to mitigate or avoid Liability
under any Environmental Law.

 

“Closing” means the closing of the sale and purchase of the Purchased Assets and
the assumption of the Assumed Liabilities, each as contemplated by this
Agreement.

 

“Closing Date” means the date on which the Closing occurs.

 

“Closing Date Net Working Capital” means the amount of Net Working Capital
calculated as of the end of the Business Day immediately preceding the Closing
Date.

 

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral Agreements” has the meaning ascribed to such term in the Senior
Indenture, including any amendments or supplements to the Collateral Agreements.

 

3

--------------------------------------------------------------------------------


 

“Contract” means any agreement, contract, plan, undertaking, instrument, note,
bond, mortgage, indenture, deed of trust, loan, credit agreement, franchise
concession, Permit, license (including, without limitation any License), lease,
purchase order, sales order or other similar commitment, obligation, arrangement
or understanding, whether written or oral.

 

“Contract Manufacturer” means any Person other than the Sellers that produces or
manufactures any Finished Goods, Inventory or Excluded Inventory or produces any
goods or performs any services using the Business Intellectual Property.

 

“CPSA” means the Consumer Product Safety Act, as amended, and the rules and
regulations promulgated thereunder or any successor statute or statutes thereto.

 

“CPSA Certificate” means the General Certification of Conformity required by
section 14(g) of the CPSA and any similar form required under the CPSA.

 

“Current Assets” means, as of a particular date and without duplication, amounts
which would, in conformity with GAAP, be included under and classified as
current assets on a consolidated balance sheet of the Sellers, provided,
however, that (i) the amount of Receivables from the Sellers’ consolidated
balance sheet shall be reduced to an amount equal to Eligible Receivables,
(ii) the amount of inventory from the Sellers’ consolidated balance sheet shall
be reduced by the amount of Excluded Inventory included therein, and (iii) that
Current Assets shall exclude (x) assets associated with federal, state, local or
foreign income based Taxes, (y) the Sellers’ LC Cash Deposit, and (z) any
deferred costs incurred in connection with the Sellers’ Senior Notes and
Financing Agreements.

 

“Current Liabilities” means, as of a particular date and without duplication,
amounts which would, in conformity with GAAP, be included under and classified
as current liabilities on a consolidated balance sheet of the Sellers,
including, without limitation, (i) all of the Sellers’ obligations with respect
to accounts payable associated with the corresponding Business obligations of
any of the Sellers and (ii) all accrued, but unpaid, expenses, but excluding any
liabilities to HSBC (or any other financial institution which issued such Cash
Collateralized Letters of Credit) relating to the Cash Collateralized Letters of
Credit.

 

“Deregistration Notice” means a notice filed or to be filed with the SEC on
Form 15 or otherwise, whether or not required under the Exchange Act, regarding
Rafaella’s termination of registration and/or duty to file periodic SEC Reports.

 

“DOJ” means the United States Department of Justice, or any successor
Governmental Authority.

 

“EBITDA” means, for any date of determination, consolidated net income of the
Sellers plus, without duplication and to the extent reflected as a charge in the
statement of consolidated net income of the Sellers, the sum of (a) total Taxes,
(b) interest expense, amortization or write-off of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with indebtedness, (c) depreciation expense, (d) amortization of intangibles
(including customer relationships and non-competition agreements), (e) non-cash
write offs of fixed assets, and minus, to the extent included in the statement
of such consolidated net income, (x) interest income and (y) gains from the
Sellers’ purchase of Senior Notes.

 

4

--------------------------------------------------------------------------------


 

“Eligible Receivables” means Receivables less (a) any reserves established by
Sellers for returns, allowances, chargebacks and discounts to, or taken by,
customers for such Receivables, and (b) any fees or charges of Wells Fargo in
its capacity as Seller Factor under Seller Factoring Agreements or any
agreements entered into by any Seller, Wells Fargo and Purchaser in respect of
Section 6.2(p) for bad checks, wire transfers or changed terms, which were
deducted by Wells Fargo after the Closing Date from payments made by Wells Fargo
to Purchaser in accordance with the foregoing agreements.

 

“Encumbrances” means any and all liens, charges, security interests, mortgages,
pledges, options, preemptive rights, rights of first refusal or first offer,
proxies, levies, voting trusts or agreements, or other adverse claims or
restrictions on, or imperfections of, title or transfer of any nature whatsoever
(including, without limitation, any Encumbrances arising from any Liability for
Taxes).

 

“Environmental Claim” means any claim, action, cause of action, investigation,
demand, letter, request for information or notice (written or oral) by any
Person inquiring as to or alleging potential Liability (including, without
limitation, potential Liability for investigatory costs, Cleanup costs,
governmental response costs, natural resources damages, property damages,
personal injuries, fines or penalties) arising out of, based on or resulting
from (i) the presence, Release or threatened Release of any Hazardous Substance,
or (ii) circumstances forming the basis of any violation, or alleged violation,
of any Environmental Law.

 

“Environmental Law” means any international, supranational, national,
provincial, regional, federal, state, municipal or local Law, regulation, order,
judgment, decree, authorization, opinion or other legally binding requirement
relating to the protection, investigation or restoration of the environment
(including, without limitation, natural resources) or the health or safety of
human or other living organisms, including, without limitation, the manufacture,
introduction into commerce, export, import, processing, distribution, use,
generation, treatment, storage, handling, presence, disposal, transportation,
Release or management of, or other activities with respect to, Hazardous
Substances, including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601, et seq., the
Hazardous Materials Transportation Act, 49 U.S.C. § 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901, et seq., the Clean Water Act,
33 U.S.C. § 1251, et seq., the Clean Air Act, 33 U.S.C. § 2601, et seq., the
Toxic Substances Control Act, 15 U.S.C. § 2601, et seq., the Federal
Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. § 136, et seq., the Oil
Pollution Act of 1990, 33 U.S.C. § 2701, et seq. and the Occupational Safety and
Health Act, 29 U.S.C. § 651, et seq., in each case as in effect from time to
time prior to, on and after the Closing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means Person required at any particular time to be aggregated
with any of the Sellers under Sections 414(b), (c), (m) or (o) of the Code or
Section 4001 of ERISA.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder or any successor statute
or statutes thereto.

 

5

--------------------------------------------------------------------------------


 

“Excluded Inventory” means any Inventory that is (i) damaged, (ii) more than six
(6) months old (exclusive of any Replenishment Inventory, any Ongoing Inventory
or any Piece Goods Inventory) and not to subject of a Customer Order as of any
date of determination and/or (iii) not of useable or saleable quality in the
ordinary course of business.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations promulgated thereunder or any successor statute or
statutes thereto.

 

“Final Adjustment Amount” means (x) Final Net Working Capital, plus any decrease
of the Purchase Price in accordance with the first sentence of Section 2.10(b),
if any, minus (y) the sum of (i) Base Net Working Capital, plus (ii) Excluded
Cash, if any, plus (iii) any Purchase Price increase paid to Sellers pursuant to
clause (y) of the second sentence of Section 2.10(b), if applicable.

 

“Final Net Working Capital” means the Closing Date Net Working Capital (y) as
shown in Purchaser’s calculation delivered pursuant to Section 2.11(a), if no
Dispute Notice with respect thereto is duly delivered pursuant to
Section 2.11(b); or (z) if a Dispute Notice with respect thereto is duly
delivered pursuant to Section 2.11(b), (A) as agreed by Purchaser and the
Sellers pursuant to Section 2.11(c) or (B) in the absence of such agreement, as
shown in the Reviewing Accountant’s calculation delivered pursuant to
Section 2.11(d); provided, that in no event shall Final Net Working Capital be
more than the Sellers’ calculation of Closing Date Net Working Capital delivered
pursuant to Section 2.11(b) or less than Purchaser’s calculation of Closing Date
Net Working Capital delivered pursuant to Section 2.11(a).

 

“Financing Agreements” means, collectively, (i) the Financing Agreement, dated
June 20, 2005, among Rafaella, Verrazano, HSBC, Israel Discount Bank of New York
and the other lenders signatory thereto, (ii) the Amended and Restated Financing
Agreement, dated May 21, 2010, among Rafaella, Verrazano, Cerberus Capital
Management, L.P., HSBC and the other lenders signatory thereto, (iii) the
Continuing Indemnity Agreement, dated June 20, 2005, between Rafaella and HSBC,
(iv) the Pledge Agreement, dated June 20, 2005, among Rafaella and HSBC, as
agent, and the other parties thereto, (v) the Reaffirmation of Stock Pledge
Agreement, dated May 21, 2010, among Rafaella and HSBC, as agent, and the other
parties thereto, (vi) the Continuing Letter of Credit Agreement, dated June 20,
2005, among Rafaella and HSBC and the other parties thereto, (vii) the Deposit
Account Control Agreement, dated June 20, 2005, among Rafaella, BoNY and HSBC,
(viii) the Trademark Collateral Security Agreement, dated June 20, 2005, among
Rafaella and HSBC and the other parties thereto, (ix) the Reaffirmation of
Trademark Collateral Security Agreement, dated May 21, 2010, among Rafaella and
HSBC and the other parties thereto, (x) the Intercreditor Agreement, dated
June 20, 2005, among Rafaella, Verrazano, HSBC and BoNY, as trustee and
collateral agent, (xi) the Second Lien Security Agreement, dated June 20, 2005,
in favor of BoNY, among Rafaella, the additional grantors listed therein and
BoNY, and (xii) the Note Purchase Agreement.

 

“Finished Goods” means items of apparel or accessories that are complete and
packaged or ready to be packaged and ready to be shipped.

 

“FTC” means the United States Federal Trade Commission, or any successor
Governmental Authority.

 

6

--------------------------------------------------------------------------------


 

“GAAP” means United States generally accepted accounting principles.

 

“GMAC” means Ally Commercial Finance LLC, formerly known as GMAC Commercial
Finance LLC.

 

“GMAC Factoring Agreement” means that certain Amended and Restated Collection
Services Factoring Agreement, dated December 16, 2008, between GMAC and
Rafaella, which was terminated prior to February 28, 2009.

 

“Governmental Authority” means any international, supranational, national,
provincial, regional, federal, state, municipal or local government, any
instrumentality, subdivision, court, administrative or regulatory agency or
commission or other authority thereof, or any quasi-governmental or private body
exercising any regulatory, taxing, importing or other governmental or
quasi-governmental authority.

 

“Hazardous Substance” means (i) any petroleum or petroleum products, flammable
explosives, radioactive materials, medical waste, radon, asbestos or
asbestos-containing products or materials, chlorofluorocarbon,
hydrofluorocarbon, urea formaldehyde foam insulation, polychlorinated biphenyls
(PCBs) or lead-containing paint or plumbing; and (ii) any element, compound,
substance, waste or other material that is regulated under any Environmental Law
or is defined as, or included in the definition of, or deemed by or pursuant to
any Environmental Law or by any Governmental Authority to be “hazardous,”
“toxic,” a “contaminant,” “waste,” a “pollutant,” “hazardous substance,”
“hazardous waste,” “restricted hazardous waste,” “hazardous material,”
“extremely hazardous waste,” a “toxic substance,” a “toxic pollutant” or words
with similar meaning.

 

“HSBC” means HSBC Bank USA, National Association, a national banking
association, including its successors and assigns.

 

“Identified Agreements” means, collectively, the Collateral Agreements, the
Financing Agreements, the Seller Factoring Agreements, the Senior Indenture and
the Rafaella Acquisition Agreements.

 

“Indebtedness” means, with respect to any Person, (i) all obligations of such
Person for borrowed money (including reimbursement and all other obligations
with respect to surety bonds, letters of credit and bankers’ acceptances,
whether or not matured), (ii) all obligations of such Person evidenced by notes,
bonds, debentures or similar instruments, (iii) all obligations of such Person
to pay the deferred purchase price of property or services, except trade
accounts payable and accrued commercial or trade liabilities arising in the
ordinary and usual course of business, (iv) all interest rate and currency
swaps, caps, collars and similar agreements or hedging devices under which
payments are obligated to be made by such Person, whether periodically or upon
the happening of a contingency, (v) all indebtedness created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person, (vi) all obligations of such Person under leases which
have been or should be, in accordance with GAAP, recorded as capital leases,
(vii) all indebtedness secured by any lien on any property or asset owned or
held by such Person regardless of whether the indebtedness secured thereby shall
have been

 

7

--------------------------------------------------------------------------------


 

assumed by such Person or is non-recourse to the credit of such Person, and
(viii) all guarantees by such Person of the indebtedness of any other Person.

 

“Indemnified Party” means any Person claiming indemnification under any
provision of Article VII.

 

“Indemnifying Party” means any Person against whom a claim for indemnification
is being asserted under any provision of Article VII.

 

“Initial Adjustment Amount” means an amount equal to the difference between the
Net Working Capital as of the date of the Previous Month’s Balance Sheet and
Base Net Working Capital.

 

“Intellectual Property” means all intellectual property, in any jurisdiction
worldwide, whether registered and unregistered, including, without limitation:
(i) all trademarks, service marks, trade names, logos, artwork, designs and
symbols, corporate names, certification marks, collective marks,
d/b/a’s, Internet domain names and websites, user names on social media
websites, business symbols, brand names and other indicia of origin, all
applications and registration for the foregoing and all goodwill associated
therewith and symbolized thereby, including all renewals of same; (ii) all
patents, patent applications and inventions, if any, including any provisional,
utility, continuation, continuation-in-part or divisional applications filed in
the United States or other jurisdiction, and all reissues thereof and all
reexamination certificates issuing therefrom; (iii) all published and
unpublished works of authorship, if any, whether copyrightable or not
(including, without limitation, data bases and other compilations of
information), copyrights therein and thereto, and registrations and applications
therefor, and all renewals, extensions, restorations and reversions thereof;
(iv) all confidential information, trade secrets and know-how, if any, including
processes, schematics, business methods, formulae, drawings, prototypes, models,
designs, customer and supplier lists and other industry information; (v) the
right to sue for and recover damages, assert, settle and/or release any claims
or demands and obtain all other remedies and relief at Law or equity for any
past, present or future infringement or misappropriation of any of the
Intellectual Property; (vi) all Licenses, options to license and other
contractual rights to use the Intellectual Property; (vii) all UPC Codes; and
(viii) all computer and electronic data processing programs and software
programs and related documentation, existing research projects, computer
software presently under development, and all software concepts owned and all
proprietary information, processes, formulae and algorithms, used in the
ownership, marketing, development, maintenance, support and delivery of such
software, subject to all applicable licenses and rights to use such software.

 

“Intellectual Property Powers of Attorney” means, collectively, the irrevocable
powers of attorney naming Purchaser or its designee as the applicable Seller’s
attorney-in-fact for the purpose of transferring any registered Business
Intellectual Property from the applicable Sellers to Purchaser or its designee,
in substantially the form of Exhibit C attached hereto.

 

“Inventory” means all inventory, valued at (i) for Finished Goods (other than
Aged Inventory), the Landed Duty-Paid Value at cost, (ii) for Aged Inventory,
the lower of the Landed Duty-Paid Value at cost or the purchase price in any
related Customer Order with respect to such Aged Inventory, and (iii) for
work-in-process, supplies and raw materials, the standard cost which
approximates a first-in-first-out basis, that is now, or at the time of the
Closing will be, used or held

 

8

--------------------------------------------------------------------------------


 

for use in or otherwise related to, useful in or necessary for the conduct of,
the Business, including, without limitation, Finished Goods, work-in-process,
supplies and raw materials; provided, however, that Inventory shall not include
any Excluded Inventory.

 

“IRS” means the United States Internal Revenue Service, or any successor
Governmental Authority.

 

“Jefferies” means Jefferies & Company, Inc.

 

“Landed Duty-Paid Value” means, with respect to any Finished Goods, the sum of
(i) the standard cost of such Inventory (including insurance, freight costs and
commissions allocated thereto) at the first port of arrival in the United States
(whether such Finished Goods have been shipped to such port, are in transit or
have arrived at such port) and any import duties thereon, plus (ii) standard
freight costs to transport such Finished Goods to the first warehouse or
distribution center owned, leased or operated by Sellers or a third party for
Sellers’ behalf or account (whether such Finished Goods have been shipped, are
in transit or have arrived at such warehouse or distribution center).

 

“Law” means any federal, provincial, state, local, municipal, foreign, national,
supranational, international, multinational or other administrative order,
constitution, law, ordinance, principle of common law, regulation, statute or
treaty imposed by a Governmental Authority.

 

“Letter of Intent” means the non-binding expression of interest in pursuing the
transactions contemplated by this Agreement, dated October 18, 2010, by and
between Rafaella and Purchaser.

 

“Liability” means any direct or indirect, primary or secondary,
liability, Indebtedness, obligation, penalty, cost or expense (including,
without limitation, costs of investigation, collection and defense), claim,
deficiency, guaranty or endorsement of or by any Person of any type, secured or
unsecured whether accrued, absolute or contingent, direct or indirect,
liquidated or unliquidated, matured or unmatured, known or unknown or otherwise.

 

“Losses” means any and all damages, fines, fees, penalties, deficiencies,
Liabilities, claims, losses (including loss of value), demands, judgments,
settlements, actions, obligations and costs and expenses (including interest,
court costs and fees and costs of attorneys, accountants and other experts or
other expenses of litigation or other proceedings or of any claim, default or
assessment).

 

“Net Working Capital” means, as of a specified date, (A) the sum of (x) Assumed
Current Assets plus (y) Excluded Cash plus (z) Prepaid Expenses which are not
classified as current assets on the consolidated balance sheet of the Sellers,
less (B) the sum of (x) Assumed Current Liabilities plus (y) $150,000; provided,
that such calculation shall exclude (i) any intercompany accounts and any
balances owed between or among any of the Sellers, (ii) any current Tax assets
and Tax liabilities (including deferred Tax assets and Tax liabilities),
(iii) any property or item of value received in connection with any transfer of
any Excluded Assets (other than any Assumed Current Assets or cash so received,
which shall be included in the calculations), (iv) the Sellers’ LC Cash Deposit,
and (v) any gain or loss relating to or resulting from any hedging agreement,

 

9

--------------------------------------------------------------------------------


 

calculated in a manner consistent with the preparation of the Sellers’
calculation of Net Working Capital as of September 30, 2010, as set forth in
Section 2.10(a) to the Sellers’ Disclosure Schedule.   For the avoidance of
doubt, “cash and cash equivalents” of the Sellers for purposes of calculating
Net Working Capital shall not include the amount of Sellers’ LC Cash Deposit (or
the amount required to be deposited in respect thereto) but shall include the
cash and cash equivalents released or to be released by HSBC to Purchaser, if
any, upon Purchaser’s deposit of cash with HSBC to cash collateralize the
Purchaser’s Cash Collateralized Letters of Credit.

 

“New Jersey Lease” means that certain lease, dated as of July 25, 2007, by and
between 51-53 Hook Road, L.L.C., as landlord, and Rafaella, as tenant.

 

“New York Lease” means the Indenture of Lease, dated March 15, 1993, between
Keystone Associates and Rafaella Sportswear, Inc., as amended and supplemented,
regarding the property located at 1411 Broadway, New York, New York 10018.

 

“Note Purchase Agreement” means the Note Purchase Agreement, dated June 13,
2005, among Rafaella, Jefferies and the guarantors named therein.

 

“Ongoing Inventory” means, for the purposes of the Previous Month’s Balance
Sheet, “ongoing” Inventory as of November 30, 2010 which is set forth on
Section 1.1(a) of the Sellers’ Disclosure Schedule as of the date hereof and,
for purposes of the Closing Date Balance Sheet, “ongoing” Inventory as of the
Closing Date.  As of two (2) Business Days prior to the Closing Date, the
Sellers shall deliver an updated Section 1.1(a) of the Sellers’ Disclosure
Schedule as of the last day of the immediately preceding month end prior to the
Closing Date.

 

“Parent” means RSW 2005, Inc., a Delaware corporation.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor
Governmental Authority established under ERISA.

 

“Permit” means any permit, license, franchise, approval, consent, registration,
clearance, variance, exemption, order, certificate or authorization by, of or to
any Governmental Authority, including, without limitation, any CSPA
Certificates.

 

“Permitted Encumbrances” means (i) landlord’s liens, (ii) liens for Taxes,
assessments and charges of Governmental Authorities that are not yet due and
payable (or being contested in good faith; provided, that adequate reserves have
been posted or set aside therefor); (iii) mechanics’, carriers’, workers’ and
other similar Encumbrances arising or incurred in the ordinary course of
business, in each case that individually or in the aggregate with other such
title defects and imperfections, does not materially impair the value of the
property subject to such Encumbrances or other such title defect or the use of
such property in the conduct of the Business; (iv) in the case of the Purchased
Leased Real Property, (a) the rights of any lessor and (b) any Encumbrance
granted by any lessor of such Purchased Leased Real Property or any such
lessor’s predecessors in title; (v) Encumbrances, including custom duties and
freight costs, created or imposed by the terms of the Purchase Orders, Customer
Orders, Purchased Contracts or Purchased Real Property Leases set forth in
Sections 2.1(i), 2.3(a)(ii) (as such Section 2.3(a)(ii) of the Sellers’
Disclosure Schedule is updated in accordance with Section 2.3(a)(ii) and
Section 5.18), 3.17(a), 3.17(b) (as such Section 3.17(b) of Sellers’ Disclosure
Schedules is updated in accordance with Section 5.18) and 3.21(b) of

 

10

--------------------------------------------------------------------------------


 

the Sellers’ Disclosure Schedule, respectively; (vi) Encumbrances under the
Purchaser Cash Collateralized Letters of Credit; and (vii) the lien in favor of
GMAC in connection with the GMAC Factoring Agreement against (x) all of
Rafaella’s Receivables (together with the proceeds thereof) created or arising
prior to December 19, 2008 and (y) any merchandise represented thereby and any
proceeds thereof; provided, that the obligation giving rise to such lien is for
an amount not exceeding $65,000 and has been fully collateralized by a cash
collateralized letter of credit issued by HSBC, which has been posted by
Rafaella for the benefit of GMAC.

 

“Person” means any natural person, corporation, general partnership, limited
partnership, limited or unlimited liability company, proprietorship, joint
venture, other business organization, trust, union, association or Governmental
Authority.

 

“Piece Goods Inventory” means, for the purposes of the Previous Month’s Balance
Sheet, “piece goods” Inventory as of November 30, 2010 which is set forth on
Section 1.1(b) of the Sellers’ Disclosure Schedule as of the date hereof and,
for purposes of the Closing Date Balance Sheet, “piece goods” Inventory as of
the Closing Date.  As of two (2) Business Days prior to the Closing Date, the
Sellers shall deliver an updated Section 1.1(b) of the Sellers’ Disclosure
Schedule as of the last day of immediately preceding month end prior to the
Closing Date.

 

“Plan” means any employment, consulting, wage, base compensation, bonus,
incentive compensation, deferred compensation, pension, profit sharing,
retirement, stock purchase, stock option, stock ownership, stock appreciation or
depreciation rights, phantom stock, equity (or equity-based), leave of absence,
layoff, vacation, sick time, day or dependent care, legal services, cafeteria,
life, health, medical, dental, vision, welfare, accident, disability, workmen’s
compensation or other insurance, severance, separation, termination, change of
control, collective bargaining or other benefit plan, understanding, agreement,
practice, obligation, policy or arrangement of any kind, whether written or
oral, and whether or not subject to ERISA, including, without limitation, any
“employee benefit plan” within the meaning of Section 3(3) of ERISA.

 

“Pre-Closing Environmental Liabilities” means all Losses asserted against,
resulting to, imposed on, or incurred by Purchaser or its Affiliates in
connection with: (i) any actual or alleged Release or threatened Release of any
Hazardous Substance prior to the Closing Date on or from or affecting any of the
Leased Real Property; (ii) any actual or alleged violation of any Environmental
Law prior to the Closing Date, by any of the Sellers or in connection with the
Business by any other Person; (iii) any Environmental Claim made by any Person
that relates to or is based upon the operation of the Business prior to the
Closing Date or to any act or omission of any of the Sellers prior to the
Closing, including, without limitation, Environmental Claims based on
indemnities or other contractual undertakings; and (iv) the matters listed in
Section 3.22 of the Sellers’ Disclosure Schedule.

 

“Prepaid Expenses” means all prepaid expenses, deferred charges, advance
payments, the Security Deposits paid by or on behalf of Sellers, reserves in
connection with any Permitted Encumbrances and similar items, excluding any such
items arising from, related to, or in connection with, any Excluded Assets. The
Prepaid Expense categories and amounts as of September 30, 2010 are set forth in
Section 1.1(c) of the Sellers’ Disclosure Schedule.

 

11

--------------------------------------------------------------------------------


 

“Previous Month Adjusted EBITDA Statement” means the statement of Adjusted
EBITDA for the twelve (12) calendar months ended on the date of the Previous
Month’s Balance Sheet.

 

“Proposition 65” means The Safe Drinking Water and Toxic Enforcement Act of 1986
of the State of California, as amended, including the rules and regulations
promulgated thereunder.

 

“Purchase Order” means a Contract between the Sellers and any of their Contract
Manufacturers for Finished Goods detailing the merchandise or services to be
rendered to the Sellers.

 

“Purchaser Material Adverse Change” means any development or change that has, or
is reasonably likely to have a Purchaser Material Adverse Effect.

 

“Purchaser Material Adverse Effect” means a material adverse effect on the
enforceability of Purchaser’s obligations under this Agreement or the
Transaction Documents or the Purchaser’s ability to perform its obligations
under this Agreement or the Transaction Documents in a timely manner or to
consummate the transactions contemplated by this Agreement or the Transaction
Documents without material delay.

 

“Purchaser Public Reports” means, collectively, (i) all Annual Reports on
Form 10-K, and any amendments or supplements thereto, filed or required to be
filed by, or on behalf of, Purchaser with the SEC since January 1, 2008;
(ii) all Quarterly Reports on Form 10-Q, and any amendments or supplements
thereto, filed or required to be filed by, or on behalf of, Purchaser with the
SEC since January 1, 2008; (iii) all Current Reports on Form 8-K, and any
amendments or supplements thereto, filed or required to be filed by, or on
behalf of, Purchaser with the SEC since January 1, 2008; (iv) all registration
statements, and any amendments or supplements thereto, filed or required to be
filed by, or on behalf of, Purchaser with the SEC since January 1, 2008; and
(v) any other information, reports, forms, applications and other documents and
any amendments or supplements thereto, filed or required to be filed by, or on
behalf of, Purchaser with the SEC since January 1, 2008.

 

“Rafaella Acquisition Agreements” means, collectively, (i) the Securities
Purchase Agreement, dated April 15, 2005, among RA Cerberus Acquisition, LLC,
Parent, Verrazano, Ronald Frankel and Rafaella (including Amendment No. 1 to the
Securities Purchase Agreement, dated May 27, 2005); (ii) the Contribution
Agreement, dated June 20, 2005, among Parent and Rafaella; (iii) the
Registration Rights Agreement, dated June 20, 2005, among Rafaella, Jefferies
and the guarantors named therein; (iv) the Escrow Agreement, dated June 20,
2005, among Rafaella, RA Cerberus Acquisition, LLC, Ronald Frankel, and JPMorgan
Chase Bank, N.A., as escrow agent; (v) the Redemption Agreement, dated June 20,
2005, among Rafaella, Parent and RA Cerberus Acquisition, LLC; and (vi) the
Stockholder’s Agreement, dated June 20, 2005, among Rafaella, RA Cerberus
Acquisition, LLC, Parent and the principals set forth therein; and (vii) any
other Contract (other than the Financing Agreements) entered into in connection
with the acquisition of the assets of Parent and the Sellers and the Business,
including any amendments or supplements to any of the foregoing.

 

12

--------------------------------------------------------------------------------


 

“Receivables” means all of the Sellers’ accounts (including, without limitation,
all health-care insurance receivables), Contract rights, instruments (including,
without limitation, promissory notes and other instruments evidencing
Indebtedness owed to the Sellers by any Person other than any of their
respective Affiliates), chattel paper (whether tangible or electronic), general
intangible assets relating to accounts, drafts and acceptances, and all other
forms of obligation owing to any of the Sellers arising out of, or in connection
with, the sale, lease or other disposition of Inventory or Excluded Inventory or
the rendition of services, all guarantees and other security therefor, whether
secured or unsecured.

 

“Release” means any releasing, spilling, leaking, discharging, disposing of,
pumping, pouring, emitting, emptying, injecting, leaching, dumping or allowing
to escape and includes any “release” as defined in CERCLA or in any other
Environmental Law.

 

“Replenishment Inventory” means Inventory that relates to a current customer
program that will be in place for at least twelve (12) months after the Closing
Date.  The Replenishment Inventory as of December 6, 2010 is set forth on
Section 1.1(d) of the Sellers’ Disclosure Schedule attached hereto.  As of two
(2) Business Days prior to the Closing Date, the Sellers shall update
Section 1.1(d) of the Sellers’ Disclosure Schedule as of the close of business
on the date which is four (4) Business Days prior to the Closing Date.

 

“Representatives” with respect to any Person, means, collectively, such Person’s
directors, officers, managers, trustees, shareholders, members, partners,
employees, agents, counsel, accountants, financial advisors, lenders,
consultants and other representatives.

 

“SEC” means the United States Securities and Exchange Commission, or any
successor Governmental Authority.

 

“SEC Reports” means, collectively, (i) all Annual Reports on Form 10-K, and any
amendments or supplements thereto, filed or required to be filed by, or on
behalf of, any of the Sellers with the SEC since July 1, 2008; (ii) all
Quarterly Reports on Form 10-Q, and any amendments or supplements thereto, filed
or required to be filed by, or on behalf of, any of the Sellers with the SEC
since July 1, 2008; (iii) all Current Reports on Form 8-K, and any amendments or
supplements thereto, filed or required to be filed by, or on behalf of, any of
the Sellers with the SEC since July 1, 2008; (iv) all registration statements,
and any amendments or supplements thereto, filed or required to be filed by, or
on behalf of, any of the Sellers with the SEC since July 1, 2008; (v) any
Deregistration Notice, and any amendments or supplements thereto, filed or to be
filed by, or on behalf of, any of the Sellers with the SEC; and (vi) any other
information, reports, forms, applications and other documents and any amendments
or supplements thereto, filed or required to be filed by, or on behalf of, any
of the Sellers with the SEC since July 1, 2008.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder or any successor statute or
statutes thereto.

 

“Security Deposit” means any security deposits, whether deposited with or paid
by any of the Sellers or any of their respective Affiliates (including any
tenant security or other similar deposit held by or on behalf of a landlord in
connection with any Leased Real Property and any

 

13

--------------------------------------------------------------------------------


 

tenant security or other similar deposit held by or on behalf of any of the
Sellers in connection with any sub-lease thereof).

 

“Seller Employment Agreements” means, collectively, (i) the Employment
Agreement, dated June 20, 2005, between Rafaella and Chad J. Spooner, (ii) the
Employment Agreement, dated as of April 24, 2006, between Rafaella and Christa
Michalaros, (iii) the Consulting Agreement and General Release, effective as of
April 25, 2006, among Rafaella and Glenn S. Palmer, (iv) the Employment
Agreement dated as of May 1, 2006, between Rafaella and Nichole Vowteras,
(v) the Employment Agreement, dated as of June 20, 2006, between Rafaella and
Rosemary Mancino, (vi) the Employment Agreement, dated as of April 3, 2009,
between Rafaella and Lance Arneson, (vii) the Employment Agreement, dated as of
January 22, 2007, between Rafaella and Jason W. Epstein, (viii) the Employment
Agreement, dated as of January 8, 2008, between Rafaella and Husein Jafferjee,
(ix) the Amended and Restated Employment Agreement, dated as of October 13,
2010, between Rafaella and Richard Metzger, (x) the letter agreement, dated as
of July 28, 2009, between Rafaella and Joel H. Newman, (xi) the Amended and
Restated Agreement for Chairman of the Board of Directors, dated as of May 21,
2010, between Rafaella and John Kourakos and (xii) any other Seller Plan with,
or for the benefit of, any of the Sellers’ current and former directors and
principal executive officers, including any amendments or supplements to any of
the foregoing.

 

“Seller Factor” means Wells Fargo and any other factor that enters into a Seller
Factoring Agreement.

 

“Seller Factoring Agreements” means, collectively, the Factoring Agreement,
dated December 19, 2008, between Rafaella and the Wells Fargo (including the
amendment thereto, dated February 18, 2010) and the Factoring Agreement, dated
December 19, 2008, between Verrazano and Wells Fargo (including the amendment
thereto, dated February 18, 2010) and any other agreement between any of the
Sellers and a Seller Factor, including any other amendments or supplements
thereto, but excluding the GMAC Factoring Agreement.

 

“Seller Material Adverse Change” means any development or change that has or is
reasonably likely to have a Business Material Adverse Effect or a Seller
Material Adverse Effect.

 

“Seller Material Adverse Effect” means a material adverse effect on the
enforceability of the Sellers’ respective obligations under this Agreement or
the Transaction Documents or the Sellers’ ability to perform their respective
obligations under this Agreement or the Transaction Documents in a timely manner
or to consummate the transactions contemplated by this Agreement or the
Transaction Documents without material delay, but excluding a Business Material
Adverse Effect, provided a termination of the New York Lease pursuant to Item 4
of Schedule 6.2(c) shall not constitute a Seller Material Adverse Effect.

 

“Seller Plan” means a Plan that any of the Sellers, or any ERISA Affiliate,
sponsors, maintains, has any obligation to contribute to, has or may have
Liability under or is otherwise a party to, or that otherwise provides benefits
for employees, former employees, independent contractors or former independent
contractors (or their dependents and beneficiaries) of any of the Sellers or the
Business on account of employment with the Sellers, on the date of this
Agreement or, in the case of representations being made as of the Closing Date,
the Closing Date, and, in the case

 

14

--------------------------------------------------------------------------------


 

of a Plan that is subject to Part 3 of Title I of ERISA, Section 412 of the Code
or Title IV of ERISA, at any time during the five (5) year period preceding the
date of this Agreement, but excluding any provision or covenant therein that
prohibits or limits the ability of any Person to disclose or use any of the
Sellers’ confidential information or compete with the Business, the Sellers or
any of their respective Affiliates.

 

“Seller Subsidiaries” means Verrazano and Rafaella Apparel Far East and any
other Subsidiaries of Rafaella.

 

“Sellers’ Disclosure Schedule” means that schedule of disclosures made by
Sellers and annexed hereto as Schedule I.

 

“Sellers’ Knowledge” means, with respect to the Sellers, the facts and
circumstances that are known or reasonably should have been known, (i) after
reasonable inquiry, by Christa Michalaros or Lance Arneson or (ii) by Rosemary
Mancino, in each case pursuant to the discharge of their duties as executive
officers of Rafaella.

 

“Senior Indenture” means the Indenture, dated June 20, 2005, among Rafaella, the
guarantors named therein, the Senior Indenture Trustee and BoNY, as collateral
agent, including any amendments and supplements thereto.

 

“Senior Indenture Trustee” means BoNY, as trustee under the Senior Notes
Indenture, and its successors in such capacity.

 

“Senior Notes” means the 11.25% Senior Secured Notes due 2011 issued by Rafaella
under the Senior Indenture.

 

“Straddle Period” means any Tax period beginning, but not ending, on or before
the Closing Date.

 

“Subsidiary” means, with respect to any Person, any other Person (i) of which
the first Person owns directly or indirectly fifty percent (50%) or more of the
equity interest in the other Person; (ii) of which the first Person or any other
Subsidiary of the first Person is a general partner or managing member or
(iii) of which securities or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other persons performing
similar functions with respect to the other Person are at the time owned by the
first Person and/or one or more of the first Person’s Subsidiaries.

 

“Tangible Property” means all machinery, tools, equipment, computers, computer
equipment, servers, computer disks and peripheral devices, appliances, fixtures,
motor vehicles, trucks, forklifts, and other rolling stock, spare parts and
other tangible personal property (other than Inventory or Excluded Inventory)
including, without limitation, any assignable warranties related thereto, in
each case whether owned or leased by any of the Sellers or any of their
respective Affiliates, that is now, or at the time of the Closing will be, used
or held for use in or otherwise related to, useful in or necessary for the
conduct of, the Business.

 

“Tax” and “Taxes” means all federal, state, municipal, local or foreign income,
gross receipts, employment, payroll, license, excise, severance, stamp (other
than as expressly set forth in

 

15

--------------------------------------------------------------------------------


 

Section 12 of the Warrant), occupation, premium, windfall profits, environmental
(including, without limitation, taxes under Section 59A of the Code), customs
duties, capital stock, franchise, profits, withholding, social security (or
similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value-added, alternative or add-on minimum,
estimated or other tax of any kind whatsoever, and any Liability for the payment
of any items described above as a result of (i) being (or ceasing to be) a
member of an affiliated, consolidated, combined, unitary or aggregate group,
(ii) being included (or being required to be included) in any Tax Return related
to such group and (iii) any Liability for the payment of any amounts as a result
of any express or implied obligation to indemnify any other Person, or any
successor or transferee Liability, in respect of any of the items described in
above, including any interest, penalty or addition to any of the foregoing
imposed by any Taxing Authority, whether disputed or not.

 

“Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Taxing Authority” means any Governmental Authority or any subdivision, agency,
commission or authority thereof having jurisdiction over the assessment,
determination, collection or imposition of any Tax.

 

“Trademark and Copyright Assignment” means the agreement, substantially in the
form attached as Exhibit D hereto.

 

“Transaction Documents” means the Bill of Sale, the Escrow Agreement, the
Trademark and Copyright Assignment, the Transition Agreement, and the Warrant,
collectively.

 

“Transition Agreement” means that certain agreement, dated as of the Closing
Date, between Purchaser and Sellers pursuant to which Purchaser shall provide
assistance to Sellers in connection with the winding down of each of Rafaella,
Rafaella Far East and Verrazano, substantially in the form attached as Exhibit E
hereto.

 

“UPC Code” means any Universal Product Code, including, without limitation, any
International Article Numbers.

 

“Warrant” means the non-transferable two (2) year warrant agreement to be issued
and delivered to Rafaella, substantially in the form attached as Exhibit F
hereto, entitling the holder thereof to purchase up to one-hundred six thousand
five-hundred sixty-four (106,564) unregistered shares of Purchaser’s common
stock pursuant to the terms, and subject to the conditions, of the Warrant.

 

“Wells Fargo” means Wells Fargo Trade Capital, LLC.

 

Section 1.2.                                   Other terms defined are in the
other parts of this Agreement indicated below:

 

“AAA”

 

2.11(c)

“Acceptance Notice”

 

5.14(b)

“Agreement”

 

Preamble

“Assumed Liabilities”

 

2.3(a)

 

16

--------------------------------------------------------------------------------


 

“BDO Seidman”

 

2.11(c)

“Bill of Sale”

 

2.9(b)

“Business Permits”

 

3.12(b)

“Chargeback Dispute Resolution Period”

 

5.14(c)

“Chargeback Disputed Matters”

 

5.14(c)

“Chargeback Special Accountants”

 

5.14(c)

“Closing Amount”

 

2.8(a)

“Closing Date Balance Sheet”

 

2.11(a)

“Closing Extension Notice”

 

8.2(a)

“Confidentiality Agreement”

 

5.2(a)

“Confirmed Inventory”

 

2.12

“Confirmed Inventory Location”

 

2.12

“Consent”

 

3.2(b)

“Customer Order”

 

2.3(a)(ii)

“Deferred Purchased Contract”

 

5.8

“Deferred Purchased Contract Period”

 

5.8

“Dispute Notice”

 

2.11(b)

“Downward Adjustment Payment”

 

2.11(e)

“Escrow Account”

 

5.15

“Escrow Agent”

 

5.15

“Escrow Agreement”

 

5.15

“Escrow Amount”

 

2.8(b)

“Excluded Assets”

 

2.2

“Excluded Cash”

 

2.10(b)

“Excluded Insurance Items”

 

2.2

“Excluded Liabilities”

 

2.4

“Excluded Tax Refunds”

 

2.2

“FF&E”

 

2.1(b)

“Financial Statements”

 

3.3(a)

“Governmental Approvals”

 

3.2(c)

“HSR Act”

 

3.2(c)

“Indemnity Amount”

 

7.4(a)

“Indemnity Period”

 

7.1(a)

“Landlord”

 

8.2(b)

“LC Limit

 

2.8(j)

“Leased Real Property”

 

3.21(a)

“License”

 

3.20(b)

“Licensed Intellectual Property”

 

3.20(b)

“Maximum Indemnity Amount”

 

7.4(a)

“McGladrey”

 

2.11(c)

“New York Lease Extension Notice”

 

8.2(b)

“Order Book”

 

2.3(a)

“Parties”

 

Preamble

“Permitted Closing”

 

8.2(a)

“Physical Count”

 

2.12

“Previous Month’s Balance Sheet”

 

2.10(a)

 

17

--------------------------------------------------------------------------------


 

“Purchase Price”

 

2.5(a)

“Purchase Price Allocation”

 

2.5(b)

“Purchased Assets”

 

2.1

“Purchased Contract”

 

2.1(i)

“Purchased Leased Real Property”

 

3.21(b)

“Purchaser”

 

Preamble

“Purchaser Cash Collateralized Letters of Credit

 

2.8(j)

“Purchaser Chargebacks”

 

5.14(a)

“Purchaser Health Plan”

 

5.10(a)

“Purchaser Indemnified Parties”

 

7.2

“Purchaser Plans”

 

5.10(a)

“Purchaser Returns”

 

5.14(b)

“Rafaella”

 

Preamble

“Rafaella Apparel Far East”

 

Preamble

“Return Notice”

 

5.14(b)

“Returned Goods”

 

5.14(b)

“Reviewing Accountant”

 

2.11(c)

“Right of First Refusal”

 

5.14(b)

“ROFR Notice Period”

 

5.14(b)

“Seller Cash Collateralized Letters of Credit”

 

2.9(e)

“Seller Chargebacks”

 

5.14(a)

“Seller Indemnified Parties”

 

7.3

“Seller Returns”

 

5.14(b)

“Sellers”

 

Preamble

“Sellers’ LC Cash Deposit”

 

2.9(e)

“Supplemental Disclosure”

 

5.18

“Third Party Price”

 

5.14(b)

“Threshold”

 

7.4(a)

“Transferred Employees”

 

5.10(a)

“Unidentifiable Chargebacks”

 

5.14(a)

“Unidentifiable Returns”

 

5.14(b)

“Upward Adjustment Payment”

 

2.11(e)

 

Section 1.3.                                   As used in this Agreement, except
to the extent that the context otherwise requires:

 

(a)                                  when a reference is made in this Agreement
to an Article, Section, Exhibit or Schedule, such reference is to an Article or
Section of, or an Exhibit or Schedule to, this Agreement unless otherwise
indicated;

 

(b)                                 the table of contents and headings for this
Agreement are for reference purposes only and do not affect in any way the
meaning or interpretation of this Agreement;

 

(c)                                  whenever the words “include,” “includes” or
“including” (or similar terms) are used in this Agreement, irrespective of
whether used in connection with the words “without limitation”, they are deemed
in all cases to be followed by the words “without limitation”;

 

18

--------------------------------------------------------------------------------


 

(d)                                 the words “hereof,” “herein” and “hereunder”
and words of similar import, when used in this Agreement, refer to this
Agreement as a whole and not to any particular provision of this Agreement;

 

(e)                                  all terms defined in this Agreement have
their defined meanings when used in any certificate or other document made or
delivered pursuant hereto, unless otherwise defined therein;

 

(f)                                    the definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms;

 

(g)                                 if any action is to be taken by any Party
hereto pursuant to this Agreement on a day that is not a Business Day, such
action shall be taken on the next Business Day following such day; provided,
however, that if an action is to be taken in Hong Kong on a day that commercial
banks in Hong Kong are not generally open for business, such action shall be
taken on the next business day that commercial banks in Hong Kong are generally
open for business;

 

(h)                                 references to a Person are also to its
permitted successors and assigns;

 

(i)                                     references to “dollar” amounts or “$”
shall mean United States dollars.

 

(j)                                     the use of “or” is not intended to be
exclusive unless expressly indicated otherwise;

 

(k)                                  “ordinary course of business” (or similar
terms) shall be deemed followed by “consistent with past practice”;

 

(l)                                     “assets” shall include “rights,”
including rights under Contracts; and

 

(m)                               “reasonable efforts” or similar terms shall
not require the waiver of any rights under this Agreement.

 

ARTICLE II

 

PURCHASE AND SALE OF ASSETS AND CLOSING

 

Section 2.1.                                   Purchase and Sale.  At the
Closing, upon the terms and subject to the conditions of this Agreement, each of
the Sellers will sell, transfer, assign, convey and deliver or cause to be sold,
transferred, assigned, conveyed and delivered, to Purchaser, and Purchaser will
purchase from the Sellers, and acquire good, valid and marketable title to, free
and clear of all Encumbrances (including, without limitation, any Encumbrances
under the Identified Agreements), other than Permitted Encumbrances, all of the
assets, properties and rights of the Sellers and their respective Subsidiaries
that are now, or at the time of the Closing will be, used or held for use in or
otherwise related to, useful in or necessary for the conduct of, the Business,
including, without limitation, all assets reflected on the most recent balance
sheet included in the Financial Statements and not subsequently disposed of in
the ordinary course of business without breach of any provision of this
Agreement, in each case other than the Excluded Assets described in Section 2.2
(collectively, the “Purchased Assets”).  The Purchased Assets shall include:

 

19

--------------------------------------------------------------------------------


 

(a)                                  all Purchased Leased Real Property;

 

(b)                                 all Tangible Property (including all rights
of the Sellers in any leases of Tangible Property), including all of the
furniture, fixtures and equipment (“FF&E”); Section 2.1(b) of the Sellers’
Disclosure Schedule sets forth the FF&E as of November 30, 2010, which FF&E
shall be listed by location;

 

(c)                                  all Inventory and Excluded Inventory;

 

(d)                                 the Order Book;

 

(e)                                  the Purchase Orders, as set forth in
Section 3.17(b) of the Sellers’ Disclosure Schedule as updated as of two
(2) Business Days prior to the Closing Date in accordance with Section 5.18
hereof and the Customer Orders as set forth in Section 2.3(a)(ii) of the
Sellers’ Disclosure Schedules as updated as of two (2) Business Days prior to
the Closing Date in accordance with Section 2.3(a)(ii) and Section 5.18;

 

(f)                                    all Receivables and all notes, bonds and
other evidence of Indebtedness of any Person (other than the Sellers), and
rights of any of the Sellers or any of their respective Affiliates to receive
payments arising out of, sales occurring in the conduct of the Business and the
security agreements related thereto, including, without limitation, all rights
of any of the Sellers or their respective Affiliates with respect to any
third-party collection proceedings or any other actions or proceedings that have
been commenced in connection therewith;

 

(g)                                 the Sellers’ UPC Codes, in each case, as set
forth in Section 2.1(g) of the Sellers’ Disclosure Schedule;

 

(h)                                 all Business Intellectual Property;

 

(i)                                     all rights of the Sellers under all
Contracts (including the Purchaser Cash Collateralized Letters of Credit) that
are now, or at the time of the Closing will be, used or useful in, or necessary
for the conduct of, the Business or relating to or arising out of the conduct of
the Business, including, without limitation, all Contracts under which any of
the Sellers have the right to protect the confidentiality of information
relating to the Business or to prevent third parties from competing with the
Business or soliciting employees of the Business, all agency and distributor
agreements, all of which Contracts are listed either in Section 2.1(i),
2.3(a)(ii) (as such Section 2.3(a)(ii) of the Sellers’ Disclosure Schedule is
updated in accordance with Section 2.3(a)(ii) and Section 5.18), 3.17(a),
3.17(b) (as such Section 3.17(b) of the Sellers’ Disclosure Schedule is updated
in accordance with Section 5.18 hereof) or 3.21(b) of the Sellers’ Disclosure
Schedule (collectively, the “Purchased Contracts”); provided, however, that
Purchased Contracts shall exclude the (i) Identified Agreements (other than the
Purchaser Cash Collateralized Letters of Credit) and the GMAC Factoring
Agreement and (ii) the New York Lease in the event the New York Lease is
terminated pursuant to Item 4 of Schedule 6.2(c);

 

(j)                                     all Permits that are now, or at the time
of the Closing will be, used or held for use in or otherwise related to, useful
in or necessary for the conduct of, the Business, including, without limitation,
the Business Permits listed in Section 3.12(b) of the Sellers’ Disclosure
Schedule;

 

20

--------------------------------------------------------------------------------


 

(k)                                  all files, documents, instruments, papers,
books and records (whether in paper, digital or other tangible or intangible
form) that are now, or at the time of the Closing will be, used or held for use
in or otherwise related to, useful in or necessary for the conduct of, the
Business, the Purchased Assets or the Assumed Liabilities, including, without
limitation, copies of financial records, copies of Tax records (other than
income Tax records), all technical information, operating and production
records, quality control records, blueprints, research and development notebooks
and files, customer credit data, manuals, engineering and scientific data, sales
and promotional literature, drawings, technical plans, business plans, budgets,
price lists, lists of customers and suppliers and human resources data;

 

(l)                                     all rights, claims and causes of action
and choses in action that are now, or at the time of the Closing will be, used
or held for use in or otherwise related to, useful in or necessary for the
conduct of, the Business or any of the Assumed Liabilities or the Purchased
Assets;

 

(m)                               all Prepaid Expenses that are now, or at the
time of the Closing will be, used or held for use in or otherwise related to,
useful in or necessary for the conduct of, the Business;

 

(n)                                 all rights to any all refunds or credits, if
any, of Taxes with respect to the Business for the Straddle Period, other than
the Excluded Tax Refunds, and for any taxable period beginning after the Closing
Date;

 

(o)                                 all rights of any of the Sellers under or
pursuant to all warranties, representations, indemnities and guarantees made by
suppliers, manufacturers, intermediaries, distributors and contractors in
connection with products sold or services provided to any of the Sellers for, or
in connection with, the Business, or in respect of any Purchased Asset, but
excluding any such rights with respect to Excluded Assets;

 

(p)                                 all insurance proceeds and all rights to
insurance proceeds, other than Excluded Insurance Items, received or receivable
in respect of any loss or casualty with respect to any asset that on the Closing
Date is a Purchased Asset;

 

(q)                                 all telephone numbers, websites and domain
names and user names on social media websites that are now, or at the time of
the Closing will be, used or held for use in or otherwise related to, useful in
or necessary for the conduct of, the Business;

 

(r)                                    all goodwill associated with the Business
and the Purchased Assets, together with the right to represent to third parties
that Purchaser is the successor to the Business;

 

(s)                                  all assets described in Section 2.1(s) of
the Sellers’ Disclosure Schedule, whether or not now, or at the time of the
Closing, used or held for use in or otherwise related to, useful in or necessary
for the conduct of, the Business; and

 

(t)                                    cash and cash equivalents of Sellers,
other than the Excluded Cash.

 

Section 2.2.                                   Excluded Assets.  Notwithstanding
any provision of this Agreement express or implied to the contrary, Purchaser
shall not acquire and there shall be excluded from the Purchased Assets (a) the
capital stock of, or any membership interest, partnership interest or any
similar equity interest in, any Person, (b) any Seller Plan and all Contracts
and refunds related

 

21

--------------------------------------------------------------------------------


 

thereto (including refunds of workers’ compensation expenses, Contract premiums
or payments), (c) all Leased Real Property (other than Purchased Leased Real
Property), (d) the Excluded Cash and any bank account in which the Excluded Cash
is deposited, (e) insurance policies and all prepaid expenses or premiums,
proceeds, rights and claims thereunder (“Excluded Insurance Items”), provided
Excluded Insurance Items shall not include insurance proceeds or the rights to
insurance proceeds received or receivable by the Sellers in respect of any loss
or casualty with respect to any asset that on the Closing Date is a Purchased
Asset, unless the Company has paid to restore, repair or replace such asset
prior to the Closing Date, (f) all income Tax based assets and all refunds or
credits, if any, of Taxes due to or from the Sellers with respect to the
Business for a taxable period ending before the Closing Date or due to or from
Sellers with respect to the Business for the applicable pro rata portion of the
Straddle Period (the “Excluded Tax Refunds”), (g) the minute books, charter
documents, and transfer records of the Sellers and such other books and records
as pertain to the organization, existence or capitalization of the Sellers, any
other books or records not related to the Business or the Purchased Assets, and
financial records pertinent to the Sellers’ operation of the Business (copies of
which will be provided to Purchaser) and the Sellers’ Tax records (copies of
which will be provided to Purchaser), (h) the Sellers’ rights under this
Agreement and the Transaction Documents to which it is a party, (i) all assets
owned or held in trust or otherwise associated with or used in connection with
any Seller Plan, (j) all of the Sellers’ rights, claims, causes of action,
choses in action, rights of recovery and rights of set-off of any kind against
third parties which (1) may arise in connection with the discharge by the
Sellers of the Excluded Liabilities or (2) are related to the Excluded Assets,
(k) any amounts received by Purchaser or the Sellers related to, associated
with, or in payments of the Seller Chargebacks and the Seller Returns, (l) the
Sellers’ LC Cash Deposit, (m) the Seller Cash Collateralized Letters of Credit,
(n) any prepaid expenses made by or on behalf of the Sellers other than Prepaid
Expenses, (o) each of the assets set forth in Section 2.2 of the Sellers’
Disclosure Schedule, and (p) any assets, properties, privileges, rights,
interests and claims, real and personal, tangible and intangible, disposed of
prior to the Closing in the ordinary course of business and not in violation of
this Agreement (collectively, the “Excluded Assets”).

 

Section 2.3.                                   Assumed Liabilities.

 

(a)                                  Purchaser agrees that, on the Closing Date,
Purchaser shall assume and thereafter (subject to contesting such assumed
Liabilities in good faith) pay, perform or discharge, as the case may be, only
(i) Liabilities related to Purchaser Chargebacks and Purchaser Returns;
(ii) those Liabilities accruing as of or after the Closing Date and in respect
of the all orders (“Customer Orders”) for shipment of goods bearing the Business
Intellectual Property as set forth in Section 2.3(a)(ii) of the Sellers’
Disclosure Schedule, (which shall be updated two (2) Business Days prior to the
Closing Date to the close of business as of the date which is four (4) Business
Days prior to Closing solely to reflect, and such updates shall be limited to,
ordinary course transactions consistent with the past practices of the Business,
which occur between the date hereof and the Closing Date) (the “Order Book”);
(iii) all Liabilities related to the Purchaser Cash Collateralized Letters of
Credit; (iv) all Liabilities of the Sellers under the Purchased Contracts,
Governmental Authorizations and other agreements and interests that are included
in the Purchased Assets, in all cases only to the extent arising and to be
performed after the Closing, and (v) the Liabilities to be prorated pursuant to
Section 2.6 (collectively, the “Assumed Liabilities”).

 

22

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding the provisions of
Section 2.3(a), in the event that the Sellers incur any Liabilities in the
ordinary course of business in connection with the Business prior to the Closing
Date in accordance with Section 5.1, Purchaser shall assume such Liabilities.

 

(c)                                  In the event of any claim against Purchaser
with respect to any of the Assumed Liabilities, Purchaser shall have, and each
of the Sellers hereby assigns to Purchaser, all defenses, counterclaims and
rights of setoff that would have been available to any of the Sellers or the
Business if such claim had been asserted against any of the Sellers or the
Business.  The assumption by Purchaser of the Assumed Liabilities and the
transfer of the Assumed Liabilities by any of the Sellers shall in no way expand
the rights or remedies of any Person against Purchaser, the Sellers, their
respective Affiliates or any of their respective Representatives as compared to
the rights and remedies that such Person would have had against the Purchaser,
any of the Sellers, their respective Affiliates or any of their respective
Representatives had Purchaser not assumed the Assumed Liabilities.  Without
limiting the generality of the foregoing, the assumption by Purchaser of the
Assumed Liabilities shall not create any direct or indirect third-party
beneficiary rights.

 

Section 2.4.                                   Excluded Liabilities.
Notwithstanding any provision of this Agreement express or implied to the
contrary (and without any implication that Purchaser is assuming any Liability
of the Sellers or the Business or any Liability related to any of the Purchased
Assets not expressly excluded), Purchaser is not assuming or becoming obligated
in any way in respect of, and shall not be required to pay, perform, undertake
or discharge, any Liabilities that are not specifically included in the Assumed
Liabilities (the “Excluded Liabilities”).  The Sellers shall pay, perform or
discharge when due or required to be performed or discharged, or contest in good
faith, the Excluded Liabilities.  The Excluded Liabilities shall include,
without limitation, the following:

 

(a)                                  all Liabilities related to, associated
with, arising out of, or incurred in connection with the Excluded Assets;

 

(b)                                 all Liabilities related to, associated with,
or arising out of the Seller Chargebacks and the Seller Returns in excess of
aggregate reserves reflected in the Closing Date Balance Sheet;

 

(c)                                  all Liabilities related to, associated
with, or arising out of any Contract that is (i) not a Purchased Asset or (ii) a
Purchased Asset that is not set forth in any of Sections 2.1(i), 2.3(a)(ii) (as
such Section 2.3(a)(ii) of the Sellers’ Disclosure Schedule is updated in
accordance with Section 2.3(a)(ii) and Section 5.18), 3.17(a), 3.17(b) (as such
Section 3.17(b) of the Sellers’ Disclosure Schedule is updated in accordance
with Section 5.18 hereof) and 3.21(b) of the Sellers’ Disclosure Schedule;

 

(d)                                 all Liabilities related to, associated with,
or arising out of any Seller Employment Agreement;

 

(e)                                  all Liabilities related to, in connection
with, or arising from any SEC Reports;

 

(f)                                    all Liabilities based on any actual or
alleged defect in the design, manufacture, quality, conformity to specification
or fitness for purpose of any product manufactured, sold or distributed
(including, without limitation, the Inventory and the Excluded Inventory) by, or
for, the Sellers, or any service provided by the Sellers and/or the Business,
before

 

23

--------------------------------------------------------------------------------


 

the Closing Date, including, without limitation, all product Liability, product
warranty Liabilities and all Liabilities in respect of product recalls or
product warnings (including, without limitation, product labeling, product
disclosure, voluntary recalls and warnings reasonably intended to avoid or
mitigate Liability);

 

(g)                                 all Pre-Closing Environmental Liabilities;

 

(h)                                 all Liabilities for income Taxes, franchise
Taxes or other Taxes based on income, revenue or gross receipts, and all
Liabilities for or relating to other Taxes to the extent the other Taxes arise
from or relate to any period ending prior to the Closing Date and the portion
attributable to any a Straddle Period that is allocable to the portion of the
taxable period ending on the Closing Date;

 

(i)                                     all Liabilities related to, associated
with, or arising out of any breach or default, failure to perform and
overcharges or underpayments, in each case arising from events or actions prior
to the Closing under the Purchased Contracts (including, without limitation, any
Licenses);

 

(j)                                     all Liabilities related to, associated
with, or arising out of any employment or other service arrangement by or with
the Sellers or any of their respective Affiliates (including, without
limitation, all Seller Plans) for all periods prior to and including the Closing
Date (other than the COBRA responsibilities expressly provided for in
Section 5.10(b)), including, without limitation, any amounts payable as
compensation, bonuses, expense reimbursements and indemnification;

 

(k)                                  all legal, accounting, brokerage,
investment banking and finder’s fees or other fees and expenses incurred by or
on behalf of the Sellers or any of their respective Affiliates in connection
with this Agreement and the transactions contemplated hereby;

 

(l)                                     all Liabilities related to, associated
with, or arising out of the matters described in Items 1 and 2 of Section 3.11
of the Sellers’ Disclosure Schedule or in Section 2.4(l) of the Sellers’
Disclosure Schedule; and

 

(m)                               all Liabilities related to, associated with or
arising out of any action, claim, suit or proceeding with respect to the
operation of the Business prior to the Closing, whether such action, claim, suit
or proceeding is brought prior to, on or after the Closing.

 

Section 2.5.                                   Purchase Price.

 

(a)                                  Subject to any adjustments required
pursuant to Sections 2.10 and 2.11, the aggregate purchase price (the “Purchase
Price”) for the Purchased Assets is (i) seventy million dollars ($70,000,000)
plus (ii) the issuance and delivery by Purchaser to Rafaella of the Warrant,
plus (iii) the assumption by Purchaser of the Assumed Liabilities.

 

(b)                                 Within sixty (60) days after the Closing
Date, Purchaser shall provide the Sellers with a proposed schedule (the
“Purchase Price Allocation”) allocating Purchase Price and the Assumed
Liabilities in a manner consistent with Section 1060 of the Code.  The
Allocation Schedule shall become final and binding on the Parties ten
(10) Business Days after Purchaser

 

24

--------------------------------------------------------------------------------


 

provides to the Sellers the Purchase Price Allocation, unless the Sellers object
in writing to Purchaser, specifying the basis for their objection and preparing
an alternative allocation.  If the Sellers do so object, the Sellers and
Purchaser shall in good faith attempt to resolve the dispute within ten
(10) Business Days of written notice to Purchaser of the Sellers’ objection. 
Any such resolution shall be final and binding on the Parties.  Any unresolved
disputes shall be promptly submitted to the Reviewing Accountant for
determination, with such determination being final and binding on the Parties. 
The Sellers and Purchaser will each pay one-half of the fees and expenses of the
Reviewing Accountant. The Parties shall cooperate with each other and the
Reviewing Accountant in connection with the matters contemplated by this
Section 2.5(b), including, without limitation, by furnishing such information
and access to books, records (including, without limitation, accountants’ work
papers), personnel and properties as may be reasonably requested.   Unless
required by Law, each of the Parties (i) agrees to be bound by the Purchase
Price Allocation, (ii) will prepare all Tax Returns in a manner consistent with
the Purchase Price Allocation, (iii) will not take a position on any Tax Return
before any Taxing Authority or in any judicial proceeding that is in any way
inconsistent with the Purchase Price Allocation and (iv) will cooperate with
each other in timely filing Forms 8594 with the IRS consistent with such
allocation.

 

Section 2.6.                                   Proration of Payments.  After the
Closing, any regular periodic charges with respect to the Business or the
Purchased Assets, including amounts payable with respect to leases, insurance
and utilities and all real property, personal property and similar Taxes
relating to the Purchased Assets, which become due and payable on or after the
Closing Date and relate to periods both before and after the Closing Date, shall
be prorated and adjusted between the Sellers and Purchaser as of the Closing
Date on a per diem basis and the Sellers shall be responsible for and pay to
Purchaser the portion of such amounts allocable to the period prior to the
Closing Date for which payment is due on or after the Closing Date within five
(5) Business Days of the receipt of an invoice from Purchaser.

 

Section 2.7.                                   Closing.  The Closing shall be
held at the offices of Greenberg Traurig, LLP, The MetLife Building, 200 Park
Avenue, New York, New York 10166, at 10:00 a.m. local time, on the fifth
Business Day following the satisfaction or waiver of all conditions set forth in
Article VI (other than conditions that, by their nature, are to be satisfied at
the Closing, but subject to the satisfaction or waiver of those conditions) or
at such other time or place as Purchaser and the Sellers mutually agree.

 

Section 2.8.                                   Closing Deliveries by Purchaser.

 

At the Closing, Purchaser will deliver or cause to be delivered:

 

(a)                                  to the Sellers, an amount in cash equal to
sixty-three million five hundred thousand dollars ($63,500,000) (the “Closing
Amount”) by wire transfer of immediately-available funds to such account as the
Sellers may direct by written notice to Purchaser; provided, that the value of
the Closing Amount shall be subject to adjustment, as of the Closing Date,
pursuant to Section 2.10 hereof;

 

(b)                                 to the Escrow Agent, an amount in cash equal
to three million five hundred thousand dollars ($3,500,000) (the “Escrow
Amount”) by wire transfer of immediately-available funds to the Escrow Agent in
accordance with the Escrow Agreement;

 

25

--------------------------------------------------------------------------------


 

(c)                                  to the Escrow Agent, an additional amount
in cash equal to three million dollars ($3,000,000) by wire transfer of
immediately available funds to the Escrow Agent in accordance with the Escrow
Agreement to be distributed in accordance with Section 2.11(e) and (f) hereof.
For avoidance of doubt, the three million dollars ($3,000,000) deposited
pursuant to this Section 2.8(c) shall not be included in the definition of
Escrow Amount.

 

(d)                                 to the Sellers, the duly executed Warrant;

 

(e)                                  to the Sellers, a duly executed counterpart
of the Escrow Agreement;

 

(f)                                    to the Sellers, a duly acknowledged
counterpart of the Trademark and Copyright Assignment;

 

(g)                                 to the Sellers, a duly executed counterpart
of the Transition Agreement;

 

(h)                                 to the Sellers, acknowledged counterparts of
the Intellectual Property Powers of Attorney; and

 

(i)                                     to HSBC, an amount of cash equal to
105%, or such lesser percentage agreed to in writing by HSBC, of the undrawn
amounts of the outstanding letters of credit (x) described in Section 2.8(j) of
the Sellers’ Disclosure Schedule (as the amount of such letters of credit may
increase or decrease) or (y) issued in respect of the Business in the ordinary
course of business after the date hereof (the “Purchaser Cash Collateralized
Letters of Credit”); provided, however, that in no event shall the face amount
of such Purchaser Cash Collateralized Letters of Credit as of the Closing Date
exceed $15,000,000, in the aggregate (the “LC Limit”).

 

Section 2.9.                                   Closing Deliveries by the
Sellers.  At the Closing, the Sellers will deliver or cause to be delivered:

 

(a)                                  To Purchaser, a duly executed original copy
of the Bill of Sale (the “Bill of Sale”) in substantially the form of Exhibit A;

 

(b)                                 To Purchaser, a duly executed counterpart of
the Trademark and Copyright Assignment;

 

(c)                                  To Purchaser, a duly executed counterpart
of the Escrow Agreement;

 

(d)                                 To Purchaser, duly executed copies of the
Intellectual Property Powers of Attorney;

 

(e)                                  To HSBC (unless delivered prior to the
Closing), an amount of cash (“Sellers’ LC Cash Deposit”) equal to 105%, or such
lesser percentage agreed to in writing by HSBC, of the undrawn amounts of the
outstanding letters of credit described in Section 2.9(e) of the Sellers’
Disclosure Schedule (as the amounts of such letters of credit may increase or
decrease) (the “Seller Cash Collateralized Letters of Credit”); and

 

(f)                                    Such further instruments and documents as
may be required to be delivered by the Sellers pursuant to the terms of this
Agreement or as may be reasonably requested by

 

26

--------------------------------------------------------------------------------


 

Purchaser in connection with the Closing of the transactions contemplated by
this Agreement and the Transaction Documents to complete the transfer of the
Purchased Assets and the Business to Purchaser, including, without limitation,
good, sufficient instruments of assignment with respect to the Intellectual
Property being transferred by the Sellers to Purchaser in recordable form,
endorsements, consents, assignments and other good and sufficient instruments of
conveyance and assignment necessary or appropriate to vest in Purchaser all
right, title and interest in, to and under the Purchased Assets.

 

Section 2.10.                             Initial Purchase Price Adjustment.

 

(a)                                  No later than two (2) calendar days prior
to the Closing Date, the Sellers shall deliver to Purchaser the unaudited
consolidated balance sheet of the Sellers as of November 30, 2010, the “Previous
Month’s Balance Sheet”), together with a statement based on the Previous Month’s
Balance Sheet setting forth the Sellers’ calculation of Net Working Capital as
of the date of the Previous Month’s Balance Sheet; provided, that the Sellers’
calculation of Net Working Capital shall be prepared in a manner consistent with
the preparation of the Sellers’ calculation of Net Working Capital as of
September 30, 2010, as set forth in Section 2.10(a) to the Sellers’ Disclosure
Schedule. Purchaser shall as promptly as practicable review such statement of
Net Working Capital, and the Parties promptly shall discuss in good faith all
comments and questions Purchaser may have with respect to such statement of Net
Working Capital.

 

(b)                                 The Purchase Price and Closing Amount
payable pursuant to Sections 2.5 and 2.8, respectively, shall be decreased on a
dollar-for-dollar basis (without any threshold or deductible for de minimus
amounts) by the Initial Adjustment Amount if that amount is negative.  If the
Initial Adjustment Amount is positive, (x) the Sellers shall be entitled to
retain an amount of cash or cash equivalents (the “Excluded Cash”) equal to the
lesser of (i) the Initial Adjustment Amount and (ii) the amount of cash and cash
equivalents of the Sellers, but excluding cash and cash equivalents of Sellers
related to Prepaid Expenses of third-parties held by Sellers, and (y) the
Purchase Price and Closing Amount payable in cash pursuant to Sections 2.5 and
2.8, respectively, shall be increased on a dollar-for-dollar basis (without any
threshold or deductible for de minimis amounts) by a cash amount equal to the
(i) Initial Adjustment Amount minus (ii) the amount of Excluded Cash retained by
the Sellers.  For the avoidance of doubt, (x) the definition of “Excluded Cash”
shall not include the Sellers’ LC Cash Deposit but shall include the cash and
cash equivalents released or to be released by HSBC upon Purchaser’s deposit of
cash with HSBC to cash collateralize the Purchaser’s Cash Collateralized Letters
of Credit, and (y) for the purpose of this Section 2.10(b), “cash and cash
equivalents” of the Sellers shall not include the Sellers’ LC Cash Deposit but
shall include the cash and cash equivalents released or to be released by HSBC
upon Purchaser’s deposit of cash with HSBC to cash collateralize the Purchaser’s
Cash Collateralized Letters of Credit.

 

Section 2.11.                             Closing Date Balance Sheet.

 

(a)                                  As promptly as practicable following the
Closing Date, but in no event more than ninety (90) days following the Closing
Date, Purchaser will prepare and deliver to the Sellers (i) a pro forma balance
sheet as of the Business Day immediately preceding the Closing Date, which shall
be prepared in accordance with GAAP applied on a basis consistent with the
preparation of the Balance Sheet, as if the Business Day immediately preceding
the Closing Date were the end of a fiscal year, and which shall set forth the
Purchased Assets, the Excluded Cash and Assumed

 

27

--------------------------------------------------------------------------------


 

Liabilities as of the Closing Date (the “Closing Date Balance Sheet”) and (ii) a
statement based on the Closing Date Balance Sheet setting forth Purchaser’s
calculation of Closing Date Net Working Capital.  Purchaser shall permit Sellers
to review and to have reasonable access to the financial records of the Business
for purposes of reviewing the Closing Date Balance Sheet and the Closing Date
Net Working Capital determination during the thirty (30) day period set forth in
Section 2.11(b).  For the avoidance of doubt, to the extent known or reasonably
estimable, any Liabilities with respect to Seller Chargebacks and Seller Returns
(excluding Unidentifiable Chargebacks and Unidentifiable Returns) relating to
shipments prior to the Closing Date in excess of the amounts reserved for Seller
Chargebacks and Seller Returns shall be deducted from Closing Date Net Working
Capital.

 

(b)                                 Unless within thirty (30) days after
delivery of the Closing Date Balance Sheet, the Sellers shall deliver to
Purchaser a notice setting forth, in reasonable detail, any good faith dispute
as to the Closing Date Net Working Capital and the basis for such dispute (a
“Dispute Notice”), Purchaser’s calculation of Closing Date Net Working Capital
shall be deemed accepted by the Sellers and shall be final and binding.

 

(c)                                  For thirty (30) days after Purchaser’s
receipt of any Dispute Notice, the Parties shall endeavor in good faith to
resolve by mutual agreement all matters in the Dispute Notice to reach
definitive agreement on the disputed items or amounts in order to determine, as
may be required, the amount of Closing Date Net Working Capital, which amount
shall not be more than the amount thereof shown in the Sellers’ calculations
delivered pursuant to Section 2.11(b) nor less than the amount thereof shown in
Purchaser’s calculation delivered pursuant to Section 2.11(a). If the Parties
are unable to resolve any matter in the Dispute Notice within such thirty (30)
day period, Purchaser and the Sellers shall engage McGladrey & Pullen, LLP
(“McGladrey”) as the “Reviewing Accountant”; provided, however, that if
McGladrey is unable or unwilling to serve as the Reviewing Accountant, Purchaser
and the Sellers shall engage BDO Seidman, LLP (“BDO Seidman”) as the Reviewing
Accountant and if both McGladrey and BDO Seidman are unable or unwilling to
serve as the Reviewing Accountant, the Parties shall, within fifteen (15) days
after the end of such thirty (30) day period, agree on an alternate independent
accounting firm or have such selection made pursuant to the rules of the
American Arbitration Association (the “AAA”) to resolve the remaining disputes.
Purchaser and the Sellers will each pay one-half of the fees and expenses of the
Reviewing Accountant.

 

(d)                                 Purchaser and the Sellers shall instruct the
Reviewing Accountant to resolve the disputed matters as promptly as
practicable.  The Parties shall cooperate with each other and the Reviewing
Accountant in connection with the matters set forth in this Section 2.11,
including by furnishing such information as may be reasonably requested.  Each
Party shall afford the other Party the reasonable and unrestricted opportunity
to participate in all communications with the Reviewing Accountant.  The
Reviewing Accountant will give to the Purchaser and the Sellers its written
determination of its calculation of the Closing Date Net Working Capital, which
determination will be made, to the extent practicable, within thirty (30) days
of the Reviewing Accountant’s engagement; provided, that, in no event will such
final determination be greater than the amount shown in the Sellers’
calculations delivered pursuant to Section 2.11(b), or less than the amount
shown on Purchaser’s calculation delivered pursuant to Section 2.11(a).  The
Reviewing Accountant’s determination shall be final and binding and no Party
shall seek recourse to any Governmental Authority, arbitral body or otherwise,
other than to collect any amounts due under

 

28

--------------------------------------------------------------------------------


 

this Section 2.11.  Judgment may be entered to enforce the Reviewing
Accountant’s determination in any court having jurisdiction over the Party
against which such determination is to be enforced.

 

(e)                              (i)  If the Final Adjustment Amount is zero or
a positive amount, then (A) the Escrow Agent shall release to the Sellers, in
the manner and with interest as provided in Section 2.11(f) and in accordance
with the terms of the Escrow Agreement, three million dollars ($3,000,000), and
(B) Purchaser shall pay in cash to the Sellers, as an adjustment to the Purchase
Price, an amount equal to the Final Adjustment Amount, in the manner and with
interest as provided in Section 2.11(f) (the “Upward Adjustment Payment”);

 

(ii)                                  If the Final Adjustment Amount is a
negative amount, and the amount is less than or equal to three million dollars
($3,000,000), then the Escrow Agent shall (A) release to Purchaser, in
accordance with the terms of the Escrow Agreement, as an adjustment to the
Purchase Price, in the manner and with interest as provided in Section 2.11(f),
an amount equal to the lesser of (x) $3,000,000 or (y) an amount equal to the
Final Adjustment Amount, and (B) release to Sellers, in accordance with the
terms of the Escrow Agreement, in the manner and with interest as provided in
Section 2.11(f), the difference, if any, between three million dollars
($3,000,000) and the Final Adjustment Amount; and

 

(iii)                               If the Final Adjustment Amount is a negative
amount which exceeds three million dollars ($3,000,000), then (A) the Escrow
Agent shall release to Purchaser, in accordance with the terms of the Escrow
Agreement, as an adjustment to the Purchase Price, in the manner and with
interest as provided in Section 2.11(f), the amount equal to three million
dollars ($3,000,000), and (B) the Sellers shall pay in cash to Purchaser, as an
adjustment to the Purchase Price, in the manner and with interest as provided in
Section 2.11(f), the amount equal to the difference between the Final Adjustment
Amount and three million dollars ($3,000,000) (the “Downward Adjustment
Payment”).

 

(f)                                    Any payment pursuant to
Section 2.11(e) shall be made within three (3) Business Days after Final Net
Working Capital and the Final Adjustment Amount have been determined, by wire
transfer of immediately-available funds and funds held pursuant to the Escrow
Agreement shall be accompanied by interest in accordance with the Escrow
Agreement.  Any funds required to be paid by Sellers or Purchaser which were not
held in the Escrow Account shall be made within three (3) Business Days after
Final Net Working Capital and the Final Adjustment Amount have been determined,
by wire transfer of immediately-available funds and shall be accompanied by
interest at a fixed annual rate equal to two-hundred and fifty (250) basis
points over the “Prime Rate” as reported in The Wall Street Journal on the
Closing Date and shall be calculated on the basis of the actual days elapsed
between the Closing Date and the payment date based on a three hundred and
sixty-five (365) day year.

 

Section 2.12.                             Inventory Audit.  In the two (2) day
period beginning on the fourth (4th) calendar day prior to the Closing Date and
ending on the third (3rd) calendar day prior to the Closing Date, the Sellers
shall (or shall cause their Subsidiaries or representatives to) conduct a
physical count of all Inventory and Excluded Inventory (the “Physical Count”)
located at any location (including, without limitation, Contract Manufacturers’
premises) where the total value of Inventory exceeds fifty thousand dollars
($50,000) (each such location, a “Confirmed Inventory Location”).

 

29

--------------------------------------------------------------------------------


 

At least seven (7) calendar days prior to the Physical Count, the Sellers shall
notify Purchaser of the address of each Confirmed Inventory Location and the
date(s) and time(s) when the Physical Inventory is scheduled at each such
Confirmed Inventory Location and shall provide Purchaser with a schedule setting
forth (A) the Inventory and Excluded Inventory located at each Confirmed
Inventory Location and (B) all Inventory and Excluded Inventory.  Purchaser and
its Affiliates and their respective Representatives shall have the right to
monitor the Physical Count as well to have access at such reasonable times and
to all such Confirmed Inventory Locations as Purchaser may reasonably request to
conduct an inspection of all Inventory and Excluded Inventory located at such
Confirmed Inventory Locations.  Based on the Physical Count, the Sellers shall
confirm and identify all Inventory and Excluded Inventory at each Confirmed
Inventory Location (such Inventory and Excluded Inventory, the “Confirmed
Inventory”).

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES
OF THE SELLERS

 

Each of the Sellers, jointly and severally, represents and warrants to Purchaser
as of the date hereof and as of the Closing Date, as set forth in this
Article III.

 

Section 3.1.                                   Organization and Qualification.

 

(a)                                  Rafaella is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Delaware
and has all requisite power and authority to own, license, use, lease and
operate its assets and properties (including, without limitation, the Purchased
Assets owned by Rafaella) and to carry on its business as it is now being
conducted. Neither the Purchased Assets nor the Assumed Liabilities include any
securities or ownership interests of any Person.  All of the outstanding capital
stock of Rafaella is owned, directly or indirectly, by Parent and RA Cerberus
Acquisition, LLC.

 

(b)                                 Verrazano is a corporation duly organized,
validly existing and in good standing under the Laws of the State of New York
and has all requisite power and authority to own, license, use, lease and
operate its assets and properties (including, without limitation, any Purchased
Assets owned by Verrazano) and to carry on its business as it is now being
conducted. All of the outstanding capital stock of Verrazano is owned directly
by Rafaella.

 

(c)                                  Rafaella Apparel Far East is a limited
company duly organized, validly existing and is of continuing registration under
the Laws of Hong Kong and has all requisite power and authority to own, license,
use, lease and operate its assets and properties (including, without limitation,
any Purchased Assets owned by Rafaella Far East) and to carry on its business as
it is now being conducted.  All of the outstanding capital stock of Rafaella
Apparel Far East is owned directly by Rafaella.

 

Section 3.2.                                   Authority; Non-Contravention;
Approvals.

 

(a)                                  Each Seller has all requisite power and
authority to execute and deliver this Agreement and the Transaction Documents to
which it is a party and to perform the transactions contemplated by this
Agreement and the Transaction Documents.  The execution and delivery by

 

30

--------------------------------------------------------------------------------


 

each of the Sellers of this Agreement and the Transaction Documents and the
performance by each of the Sellers of the transactions contemplated by this
Agreement and the Transaction Documents have been duly authorized and approved
by the respective Board of Directors and the requisite stockholders of each of
the Sellers, and except as set forth on Section 3.2(a) of the Disclosure
Schedule, no other corporate or other actions or proceedings on the part of any
of the Sellers that are party thereto or any other Person are necessary to
authorize the execution and delivery of this Agreement and the Transaction
Documents by each of the Sellers that are party thereto or the performance and
consummation by each of the Sellers of the transactions contemplated by this
Agreement and the Transaction Documents.  This Agreement has been, and upon
their execution the Transaction Documents will be, duly executed and delivered
by each of the Sellers that are party thereto and, assuming the due
authorization, execution and delivery of this Agreement and the Transaction
Documents by Purchaser and, with respect to the Escrow Agreement, the Escrow
Agent, constitutes, and upon their execution the Transaction Documents will
constitute, valid and binding obligations of each of the Sellers that are party
thereto, enforceable against such Sellers in accordance with their respective
terms.

 

(b)                                 The execution and delivery by each of the
Sellers of this Agreement and the Transaction Documents that such Sellers are
party to and the performance of the transactions contemplated by this Agreement
and the Transaction Documents do not and will not (i) conflict with or result in
a breach of any provision of the organizational documents of the Sellers;
(ii) except as set forth in Section 3.2(b)(ii) of the Sellers’ Disclosure
Schedule, constitute a material default or a material event of default under
(with or without due notice, lapse of time or both), or give any third party the
right to accelerate any obligation under, any material Contract to which any of
the Sellers is a party, by which any of the Sellers may be bound or to which the
Purchased Assets are subject (excluding the Identified Agreements), (iii) result
in the creation of any material Encumbrance on the Purchased Assets or any other
right or asset of any of the Sellers, (iv) violate any Law applicable to the
Sellers, the Business, the Purchased Assets or the Assumed Liabilities, the
violation of which could reasonably be expected to have a Business Material
Adverse Effect, or (v) require any authorization, consent, approval, waiver,
exemption or other action by, or notice to, any party (other than the Sellers)
to any Purchased Contract (each, a “Consent”), except as disclosed in
Section 3.2(b)(v) of the Sellers’ Disclosure Schedule.

 

(c)                                  Except for the filings by the Sellers
required by the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended
(the “HSR Act”), and as disclosed in Section 3.2(c) of the Sellers’ Disclosure
Schedule (collectively, the “Governmental Approvals”), and subject to the
provisions of Section 5.12 below, no declaration, filing, or registration with,
or notice to, or authorization, consent, order or approval of, any Governmental
Authority is required to be obtained or made in connection with or as a result
of the execution and delivery of this Agreement and the Transaction Documents by
the Sellers or the performance by the Sellers of the transactions contemplated
by this Agreement and the Transaction Documents, except as could not reasonably
be expected to have a Business Material Adverse Effect.

 

Section 3.3.                                   Financial Statements; Adjusted
EBITDA.

 

(a)                                  Section 3.3(a) of the Sellers’ Disclosure
Schedule sets forth the audited balance sheet of the Sellers for each of the
three (3) fiscal years ended June 30, 2008, June 30, 2009 and June 30, 2010 and
the related audited consolidated statements of income, cash flows and

 

31

--------------------------------------------------------------------------------


 

stockholders’ equity for the periods then ended, and the Previous Month’s
Balance Sheet and the related unaudited consolidated statements of income, and
cash flows for the five (5)-month period then ended (collectively, the
“Financial Statements”).  The Financial Statements were prepared in accordance
with GAAP on a basis consistent with prior periods and fairly present the
financial position and results of operations of the Sellers as of their
respective dates and for the respective periods presented (subject, in the case
of the unaudited portions of the Financial Statements, to the absence of notes,
recordation of Taxes and certain footnote disclosures otherwise required by
GAAP).

 

(b)                                 Rafaella has provided Purchaser true and
complete copies of all written management representation letters delivered to
its independent auditors since July 1, 2007 relating to the Financial
Statements, accounting controls relating to the Business and all related
matters.

 

(c)                                  The Previous Month Adjusted EBITDA
Statement was prepared in on a basis consistent with the Financial Statements
and fairly presents results of operations of the Business as of the period
presented.

 

Section 3.4.                                   Absence of Undisclosed
Liabilities.  Except as set forth in Section 3.4 of the Sellers’ Disclosure
Schedule, there are no material Liabilities relating to the Business of any
nature, whether accrued, contingent or otherwise, and there is no existing
condition, situation or set of facts or circumstances that reasonably could be
expected to result in such a Liability, except for Liabilities (a) reflected on
the Balance Sheet, (b) that were incurred in the ordinary course of business and
could not reasonably be expected to have a Business Material Adverse Effect,
(c) disclosed in the SEC Reports, or (d) transaction expenses relating to the
transactions contemplated by this Agreement or the Transaction Documents.

 

Section 3.5.                                   Absence of Certain Changes or
Events. Since the date of the Balance Sheet (a) there has not been any event,
circumstance, change or effect that has had or reasonably could be expected to
have a Business Material Adverse Effect; and (b) except as disclosed in
Section 3.5 of the Sellers’ Disclosure Schedule, the Business has been conducted
only in the ordinary course of business.

 

Section 3.6.                                   [Intentionally Deleted].

 

Section 3.7.                                   Tax Matters.

 

(a)                                  All material Tax Returns required to be
filed by any of the Sellers have been timely filed.  All such Tax Returns were
correct and complete in all material respects. The Sellers have delivered or
made available upon request to Purchaser complete and accurate copies of federal
income and material state and local Tax Returns of the Sellers for all Tax years
ending on or after December 31, 2007.

 

(b)                                 Except as set forth on Section 3.7(b) of the
Sellers’ Disclosure Schedule, all Taxes (whether or not shown on any Tax Return)
imposed on, or with respect to, the Sellers, the Business and the Purchased
Assets have been paid.  No claim has been made by any Taxing Authority, and to
the Sellers’ Knowledge threatened, in any jurisdiction in which the Sellers has
not filed all appropriate Tax Returns or that any of the Sellers is or may be
required to pay Taxes in such jurisdiction in connection with the Business or
any of the Purchased Assets.

 

32

--------------------------------------------------------------------------------


 

(c)                                  None of the Sellers is currently the
beneficiary of any extension of time within which to file any Tax Return or pay
any Tax.

 

(d)                                 The Sellers have withheld and paid all Taxes
required to have been withheld and paid by the Sellers in connection with
amounts paid and/or owing to any Person by any of the Sellers and/or relating to
the Business or any of the Purchased Assets.

 

(e)                                  No judicial, audit or other administrative
proceeding is pending, and to the Sellers’ Knowledge, threatened, which involves
or otherwise relates to any Tax imposed on, or any Tax Return filed by, any of
the Sellers or otherwise related to the Sellers, the Business or any of the
Purchased Assets.

 

(f)                                    No Taxing Authority has asserted, is
asserting or, to the Sellers’ Knowledge, has threatened to assert, a claim
against the Sellers and their respective Subsidiaries under, or as a result of,
Section 482 of the Code or any similar provision of any other Law.

 

(g)                                 The Sellers have not made any payments, are
not obligated to make any payments and none of them is a party to any agreement
that under certain circumstances could obligate any of them to make any payments
relating to the Business or any of the Purchased Assets that is or would not be
deductible under Section 162(m) or 280G of the Code.

 

(h)                                 The Sellers have not waived any statute of
limitations in respect of material Taxes or agreed to any extension of time with
respect to any Tax assessment or deficiency which has not been previously
resolved.

 

(i)                                     Section 3.7(i) of the Sellers’
Disclosure Schedule sets forth all closing agreements and Tax rulings requested
or received from any Governmental Authority with respect to the Purchased Assets
or the Business.

 

(j)                                     The Sellers are not obligated in
connection with the Business or any of the Purchased Assets to pay the Taxes of
another Person by Contract, as transferee, as successor or otherwise.

 

Section 3.8.                                   ERISA and Employee Benefits.

 

(a)                                  Section 3.8(a) of the Sellers’ Disclosure
Schedule contains a true and complete list of each Seller Plan.  Except to the
extent required by applicable Law or to maintain Tax-qualified status, neither
the Sellers nor any ERISA Affiliate has any obligation to change or otherwise
modify any existing Seller Plan or program or to establish any new plan or
program.

 

(b)                                 Each of the Seller Plans is, and its
administration (including, without limitation, with respect to reporting and
disclosure) is in material compliance with, and none of the Sellers has received
any claim or notice that any such Seller Plan is not in compliance with, the
terms of the applicable Seller Plan and, to the extent applicable, with ERISA,
the Code (including, without limitation, all Tax rules compliance with which is
required for any intended favorable Tax treatment) and any and all other
applicable Laws.

 

33

--------------------------------------------------------------------------------


 

(c)                                  Neither the PBGC nor any of the Sellers has
instituted proceedings to terminate any Seller Plan that is or has ever been
subject to Part 3 of Subtitle B of Title I of ERISA, Section 412 of the Code, or
Title IV of ERISA.

 

(d)                                 All contributions, premiums and other
payments required by Law or any Seller Plan to have been made under any such
Seller Plan (without regard to any waivers granted under Section 412 of the
Code) to any fund, trust or account established thereunder or in connection
therewith have been made by the due date thereof, and no amounts are or will be
due to the PBGC (except for premiums in the ordinary course of business).

 

(e)                                  No Seller Plan that is or has ever been
subject to Part 3 of Subtitle B of Title I of ERISA or Section 412 of the Code
has incurred any “accumulated funding deficiency” (as defined therein), whether
or not waived, no Liability under Title IV of ERISA has been incurred or is
expected to be incurred with respect to any such Plan subject thereto (other
than premiums incurred and paid when due), nor has there been any “reportable
event” within the meaning of Section 4043(c) of ERISA (other than one for which
all otherwise applicable notice requirements have been waived by the PBGC) with
respect to any such Plan; and the actuarial present value on a termination basis
of accrued benefits under each of the Seller Plans that is subject to Title IV
of ERISA, based upon the interest rate assumptions that would be utilized by the
PBGC to value annuities for a pension plan termination and the other actuarial
assumptions and methods currently used for such Seller Plan, did not, as of its
latest valuation date, exceed the then current value of the assets of such
Seller Plan.

 

(f)                                    Neither the Sellers nor any ERISA
Affiliate has at any time: (A) had any obligation to contribute to any
“multiemployer plan” as defined in Section 3(37) of ERISA, or (B) withdrawn in
any complete or partial withdrawal from any “multiemployer plan” as defined in
Section 3(37) of ERISA; and, if the Sellers and each ERISA Affiliate were to, as
of the date hereof, completely withdraw from all multiemployer plans in which
any of them participate, or to which any of them otherwise have any obligation
to contribute, neither the Sellers nor any ERISA Affiliate would incur any
withdrawal Liability.

 

(g)                                 Each of the Seller Plans that is intended to
be Tax-qualified under Section 401(a) of the Code has been determined by the IRS
to be so qualified and such determination has not been modified, revoked or
limited, and to the Knowledge of the Sellers no circumstances have occurred that
would adversely affect the Tax-qualified status of any such Plan.

 

(h)                                 Except as set forth in Section 3.8(h) of the
Sellers’ Disclosure Schedules, there is no suit, action, dispute, claim,
arbitration or legal, administrative or other proceeding or governmental
investigation pending, or, to the Sellers’ Knowledge, threatened alleging any
breach of the terms of any Seller Plan or of any fiduciary duties thereunder or
violation of any applicable Law with respect to any such Plan.

 

(i)                                     No event has occurred and no condition
exists with respect to any Seller Plan that has resulted or could result in:
(A) Liability to the Sellers or any of their ERISA Affiliates under Section 4069
or 4212(c) or any other provision of Title IV of ERISA, or (B) an Encumbrance or
other security interest under Section 401(a)(29) or Section 412(n) of the Code
or under ERISA with respect to any property of the Sellers or any of their ERISA
Affiliates.

 

34

--------------------------------------------------------------------------------


 

(j)                                     None of the Sellers is in default in
performing any of its contractual obligations under any of the Seller Plans or
any related trust agreement or insurance Contract.

 

(k)                                  None of the Sellers, nor any “party in
interest” (as defined in Section 3(14) of ERISA) nor any “disqualified person”
(as defined in Section 4975 of the Code) with respect to any Seller Plan that is
an employee pension benefit plan (as defined in Section 3(2) of ERISA), has
engaged in a non-exempt “prohibited transaction” within the meaning of
Section 4975 of the Code or Section 406 of ERISA with respect to such Seller
Plan.

 

(l)                                     (i) No Seller Plan that is a “welfare
plan” as defined in Section 3(1) of ERISA provides for continuing benefits or
coverage for any participant or beneficiary or covered dependent of a
participant after such participant’s termination of employment, except to the
extent required by Law; (ii) there has been no violation of Section 4980B of the
Code or Sections 601 through 608 of ERISA with respect to any such Plan that
could result in any material Liability; (iii) no such Plans are “multiple
employer welfare arrangements” within the meaning of Section 3(40) of ERISA;
(iv) none of the Sellers maintains or has any obligation to contribute to any
“voluntary employees’ beneficiary association” within the meaning of
Section 501(c)(9) of the Code or other arrangement for the provision of welfare
benefits that would cause any Seller Plan that is a welfare plan to be “funded”
for purposes of ERISA; and (vi) all Seller Plans that provide medical, dental
health or long-term disability benefits are fully insured and claims with
respect to any participant or covered dependent under such Seller Plan could not
result in any uninsured Liability to any of the Sellers or Purchaser.

 

(m)                               With respect to each Seller Plan, true,
correct and complete copies of the applicable following documents have been
delivered to Purchaser: (i) all current Plan documents and related trust
documents, and any amendment thereto; (ii) Forms 5500, financial statements and
actuarial reports for the last three Plan years; and (iii) summary plan
descriptions and all summaries of material modifications.

 

(n)                                 Each of the Sellers has properly classified
for all purposes (including, without limitation, for all Tax purposes and for
purposes of determining eligibility to participate in any employee benefit plan)
all employees, leased employees, consultants and independent contractors, and
has withheld and paid all applicable Taxes and made all appropriate governmental
filings in connection with services provided by such Persons to any of the
Sellers.

 

Section 3.9.                                   Employment Matters.

 

(a)                                  Section 3.9(a) of the Sellers’ Disclosure
Schedule sets forth the name and title of all of the Sellers’ current officers
and employees. To the Sellers’ Knowledge, no officer or director of Sellers have
made a threat or otherwise indicated any intent to the Sellers to cancel or
otherwise terminate such Person’s relationship with any of the Sellers or the
Business.

 

(b)                                 Except as set forth in Section 3.9(b) of the
Sellers’ Disclosure Schedule, neither the execution and delivery of this
Agreement or the Transaction Documents, nor the performance of the transactions
contemplated thereby, will (either alone or in conjunction with any other event,
such as termination of employment) (i) result in any material payment
(including, without limitation, severance payments, payments under any other
agreements, unemployment

 

35

--------------------------------------------------------------------------------


 

compensation payments, payments subject to Section 280G of the Code or
otherwise) becoming due to any director or any employee of any of the Sellers
from any of the Sellers under any Seller Plan (including, without limitation,
any Seller Employment Agreement) or otherwise, (ii) materially increase any
benefits otherwise payable under any Seller Plan or (iii) result in any
acceleration of the time of payment or vesting of any material benefits under
any Seller Plan.

 

Section 3.10.                             Labor Relations.  There is no unfair
labor practice, charge or complaint or other proceeding pending or, to the
Sellers’ Knowledge, threatened against any of the Business, the Purchased Assets
or any of the Sellers.  Each of the Sellers is in material compliance with all
Laws applicable to the Business respecting employment and employment practices,
terms, and conditions of employment, and wages and hours, and none of them have
engaged in any unfair labor practices.  None of the Sellers is a party to, or
has any Liability with respect to, any collective bargaining agreement or other
labor union Contract applicable to Persons employed by any of the Sellers, and
to Sellers’ Knowledge there are not any activities or proceedings of any labor
union or other Person to organize any Sellers’ employees.  There is no labor
strike, slowdown, work stoppage or lockout pending or, to the Sellers’
Knowledge, threatened, against the Sellers or the Business.

 

Section 3.11.                             Litigation.  Except as set forth in
Section 3.11 of the Sellers’ Disclosure Schedule, there are no inquiries,
claims, suits, proceedings, actions, investigations, oppositions, challenges,
cancellation proceedings or changes pending or, to the Sellers’ Knowledge,
threatened against or affecting any of the Sellers or relating to or affecting
the Purchased Assets, the Business or the Assumed Liabilities.  There are no
outstanding orders, writs, judgments, decrees, injunctions or settlements
rendered against the Sellers that restrict the Business, the Purchased Assets or
the Assumed Liabilities.

 

Section 3.12.                             No Violation of Law; Permits.

 

(a)                                  Neither the Sellers nor the Business is, or
in the past five (5) years has been, in material default under or in violation
of, or has been charged with any material violation of, any Law to which the
Sellers or the Business or any of the Purchased Assets or Assumed Liabilities is
or was subject.

 

(b)                                 The Purchased Assets include all Permits
that are now, or at the time of the Closing will be, used or held for use in or
otherwise related to or necessary for the conduct of, the Business and the
Purchased Assets and all such Permits are listed in Section 3.12(b) of the
Sellers’ Disclosure Schedule (collectively, the “Business Permits”), except for
such Business Permits the absence of which could not reasonably be expected to
have a Business Material Adverse Effect.  All the Business Permits have been
legally obtained and maintained and are in full force and effect.  None of the
Sellers, the Business or any of the Purchased Assets is in violation of, in any
material respect, or is being operated in violation of, in any material respect,
the terms of any Business Permit.

 

(c)                                  Except as set forth in Section 3.12(c) of
the Sellers’ Disclosure Schedule, neither the execution and delivery of this
Agreement nor the performance of any of the transactions contemplated hereby
will: (i) require any assignment, consent, waiver or other action in respect of
any Business Permit; (ii) result in the termination or modification of any
Business Permit; or (iii) result in a need for additional Permits.

 

36

--------------------------------------------------------------------------------


 

Section 3.13.                             Title to Purchased Assets;
Encumbrances.  The Sellers have good, valid and marketable title in or to, or a
valid leasehold interest in, all of the Purchased Assets, free and clear of all
Encumbrances (other than Encumbrances under the Identified Agreements and
Permitted Encumbrances) and, at the Closing, will convey to Purchaser good,
valid and marketable title in or to, or a valid leasehold interest in, all of
the Purchased Assets, free and clear of all Encumbrances (including, without
limitation, any Encumbrances under the Identified Agreements) other than
Permitted Encumbrances.

 

Section 3.14.                             Entire Business; Sufficiency of
Purchased Assets.  The Purchased Assets constitute all of the assets, properties
and rights used in or necessary for the conduct of the Business as heretofore
conducted by the Sellers (except for the Excluded Assets) and are adequate to
conduct the Business as presently conducted.  Immediately following the Closing,
neither the Sellers nor any of their respective Affiliates will own or lease any
assets, properties or rights that are necessary for the conduct of the Business,
except for the Excluded Assets.  There are no facilities, services, assets or
properties that are used by the Sellers in the conduct or operation of the
Business and that are not required to be transferred to Purchaser pursuant to
the provisions of this Agreement other than the Excluded Assets.  Upon
consummation of the transactions contemplated by this Agreement, Purchaser will
have acquired good and marketable title in and to, or a valid leasehold interest
in, each of the Purchased Assets free and clear of all Encumbrances (including,
without limitation, any Encumbrances under the Identified Agreements) other than
Permitted Encumbrances.

 

Section 3.15.                             Transactions with Affiliates.  Except
as disclosed in the SEC Reports or as set forth on Section 3.15 of the Sellers’
Disclosure Schedule, no director, officer or stockholder of the Sellers has,
since July 1, 2008: (a) borrowed money from or loaned money to the Business that
remains outstanding; (b) asserted any contractual or other claim, express or
implied, of any kind whatsoever against or in respect of the Business;
(c) acquired any interest in any assets used or held for use in the Business; or
(d) engaged in any other transaction with or in respect of the Business
involving amounts in excess of seventy-five thousand dollars ($75,000.00) per
calendar year.

 

Section 3.16.                             Insurance.  Section 3.16 of the
Sellers’ Disclosure Schedule sets forth a complete and correct list of all
insurance policies (other than insurance policies that provide benefits under
any Seller Plan) held by or on behalf of any of the Sellers relating to the
Business and a brief description of such policies, including the names and
addresses of the insurers, the principal insured and each named insured, the
policy number and period of coverage, the expiration dates, the annual premiums
and payment terms, a brief description of the interests insured by such policies
and the amount of any deductible.  The Sellers have delivered to Purchaser a
complete and correct copy of all such policies together with all riders and
amendments thereto.  Except as disclosed on Section 3.16 of the Sellers’
Disclosure Schedule, none of the Sellers maintains any self-insurance
arrangement with respect to the Business.  The insurance policies listed on
Section 3.16 of the Sellers’ Disclosure Schedule include all policies of
insurance that are required by the Purchased Contracts, in the amounts required
under such Purchased Contracts.  All the insurance policies listed on
Section 3.16 of the Sellers’ Disclosure Schedule are in full force and effect,
all premiums due and payable thereon have been paid and no notice of
cancellation or termination has been received with respect to any such policy.

 

37

--------------------------------------------------------------------------------


 

Section 3.17.                             Contracts and Other Agreements.

 

(a)                                  Section 3.17(a) of the Sellers’ Disclosure
Schedule lists all Purchased Contracts other than (i) Purchase Orders,
(ii) Customer Orders and (iii) Purchased Contracts that involve the payment of
less than seventy-five thousand dollars ($75,000) per year and the parties to
such Purchased Contracts (other than the Sellers) are not parties to Purchased
Contracts involving payments of more than one hundred seventy-five thousand
dollars ($175,000) per year in the aggregate and that are not otherwise material
to the Business.

 

(b)                                 Section 3.17(b) of the Sellers’ Disclosure
Schedule attached as of the date hereof lists all Purchase Orders as of
December 8, 2010, including the payment terms, delivery dates, item
identification, quantities and shipping terms and Section 3.17(b) of the
Sellers’ Disclosure Schedule as updated in accordance with Section 5.18 hereof
on the Closing Date shall list all Purchase Orders as of the close of business
as of the date which is four (4) Business Days preceding the Closing Date,
including the payment terms, delivery dates, item identification, quantities and
shipping terms, provided such updated Section 3.17(b) shall be provided to
Purchaser two (2) Business Days prior to the Closing Date.

 

(c)                                  Section 3.17(c) of the Sellers’ Disclosure
Schedule lists all Purchased Contracts that contain any provision or covenant
that would, after giving effect to the transactions contemplated hereby and by
the Transaction Documents, prohibit or limit the ability of Purchaser or any of
its Affiliates to engage in any business activity or compete with any Person or
prohibit or limit the ability of any Person to compete with Purchaser or any of
its Affiliates.

 

(d)                                 Except as set forth in Section 3.17(d), each
Purchased Contract is in full force and effect and constitutes a legal, valid
and binding agreement, enforceable against any of the Sellers and, to the
Sellers’ Knowledge, each other party thereto, in accordance with its terms. The
Sellers are not, and to the Sellers’ Knowledge, no other party to any Purchased
Contract is, in violation or breach of, or in default under, nor has there
occurred an event or condition that with the passage of time or giving of notice
(or both) could constitute a default under, or permit the termination of, any
such Purchased Contract.

 

(e)                                  Section 3.17(e) of the Sellers’ Disclosure
Schedule lists all of the Collateral Agreements, the Financing Agreements, the
Seller Factoring Agreements, the Rafaella Acquisition Agreements and the Seller
Employment Agreements.

 

(f)                                    Except as noted in Sections 3.17(a),
3.17(c) or 3.17(e) of the Sellers’ Disclosure Schedule, the Sellers have
delivered to Purchaser true and complete copies of each Contract listed on
Sections 3.17(a), 3.17(c) and 3.17(e) of the Sellers’ Disclosure Schedule,
together with all amendments and supplements thereto, to the extent not filed
with the SEC; provided, that such Contracts filed with the SEC are
publicly-available, unredacted, include facsimiles or conformed copies of all
signatures thereto and include all exhibits, schedules, annexes and appendices
thereto.

 

Section 3.18.                             Tangible Personal Property.  The
Tangible Property is in good operating condition, subject to continued repair
and replacement in accordance with past practice, and none of the Sellers has
received notice that any of the Tangible Property is in material violation of
any existing Law or order of any Governmental Authority.  During the past three
years there has not been any material interruption of the operations of the
Business due to inadequate maintenance or

 

38

--------------------------------------------------------------------------------


 

repair of the Tangible Property.  No approval or consent of any Person is needed
so that the interest of the Sellers in the Tangible Property shall continue to
be in full force and effect and enforceable by Purchaser following the Closing.

 

Section 3.19.                             Receivables; Disputed Accounts
Payable.

 

(a)                                  All Receivables (other than Receivables
collected since the date of the most recent balance sheet included in the
Financial Statements) reflected on the most recent balance sheet included in the
Financial Statements are, and all Receivables arising from or otherwise relating
to the Business will be at the Closing Date, valid and genuine in the aggregate
amount thereof subject to normal and customary trade discounts, customer
allowances for discounts, returns, markdowns, co-op advertising and operational
chargebacks, less any bona fide reserves for doubtful accounts in amounts
consistent with those recorded on the most recent balance sheet included in the
Financial Statements.

 

(b)                                 Except as set forth in Section 3.19(b) of
the Sellers’ Disclosure Schedule, to Sellers’ Knowledge, there are no unpaid
invoices or bills representing amounts in excess of $1,000 alleged to be owed
with respect to the Business, or other alleged obligations of any of the Sellers
or with respect to the Business, which any of the Sellers has disputed or
determined to dispute or refused to pay.

 

Section 3.20.                             Intellectual Property.

 

(a)                                  Section 3.20(a) of the Sellers’ Disclosure
Schedule sets forth a true, complete and accurate list of all Business
Intellectual Property (other than trade secrets, know-how and goodwill attendant
to the Business Intellectual Property and other intellectual property rights not
reducible to schedule form).

 

(b)                                 Section 3.20(b) of the Sellers’ Disclosure
Schedule sets forth a true, complete and accurate list of all Business
Intellectual Property (the “Licensed Intellectual Property”) that any of the
Sellers holds a license or sub-license (each, a “License”) to use thereof,
excluding commercial “off-the-shelf” software with aggregate license fees of
less than ten thousand dollars ($10,000).  All such Licenses are valid,
enforceable, subsisting, in full force and effect, and binding upon the parties
thereto, and to the Sellers’ Knowledge, each party thereto is and has been in
full compliance with all applicable material terms and requirements thereof,
including, without limitation, any payments of royalties thereunder, and there
has occurred no event which, with notice or the passage of time or otherwise,
would constitute a default thereunder or grounds for termination or modification
thereof or the imposition of any charge or penalty thereunder.

 

(c)                                  None of the Sellers owns, any patents, nor
does any Seller have any applications therefor pending.

 

(d)                                 The Sellers are the sole and exclusive
owners of all right, title and interest in and to the Business Intellectual
Property (other than the Licensed Intellectual Property), free and clear of all
Encumbrances (other than any Encumbrances under the Identified Agreements and
any Permitted Encumbrances).  Upon the Closing, Purchaser shall receive all
right, title and interest in and to the Business Intellectual Property (other
than the Licensed Intellectual Property), free and

 

39

--------------------------------------------------------------------------------


 

clear of all Encumbrances (including, without limitation, any Encumbrances under
the Identified Agreements) other than Permitted Encumbrances.

 

(e)                                  Any and all documentation relating to any
know-how and/or trade secrets included in the Business Intellectual Property: 
(i) is current, accurate, and sufficient in detail and content to identify and
explain such know-how and/or trade secrets and to allow its full and proper use,
and the Sellers have taken all reasonable precautions to protect the secrecy,
confidentiality and value of such know-how and/or trade secrets, and
(ii) pertains to the know-how and/or trade secrets necessary for the operation
of the Business as currently conducted.

 

(f)                                    (i) To Sellers’ Knowledge, none of the
Business Intellectual Property, nor the conduct of the Business infringes upon
or misappropriates the rights of any other Person nor is infringed upon or
misappropriated by any other Person or its property; (ii) none of the Sellers
has received any claim, any cease and desist or equivalent letter or any other
notice of any allegation that any of the Business Intellectual Property or the
Business infringes upon, misappropriates or otherwise violates the Intellectual
Property of any third parties; (iii) to Sellers’ Knowledge, there has been no
unauthorized use by, disclosure to or by or infringement, misappropriation or
other violation of any of the Business Intellectual Property by any third party
and/or any current or former officer, employee, independent contractor,
consultant or any other agent of the Sellers; (iv) none of the Business
Intellectual Property is subject to any suits, actions, claims or demands of any
third party and no action or proceeding, whether judicial, administrative or
otherwise, has been instituted or, to Sellers’ Knowledge, is threatened that
challenges or affects the rights of any of the Sellers and there are no claims,
demands, actions or proceedings that are pending or, to Sellers’ Knowledge,
threatened with respect to any of the Business Intellectual Property;
(v) Purchaser’s ownership and/or use of any of the Business Intellectual
Property and continuation of the Business does not and will not infringe upon
any Intellectual Property rights or any other rights of any third party; and
(vi) none of the Sellers has received any written opinions of counsel (outside
or inside) relating to infringement, invalidity or unenforceability of any
Business Intellectual Property.

 

(g)                                 (i) To Sellers’ Knowledge, all registrations
with and applications to Governmental Authorities in respect of the Business
Intellectual Property (other than Licensed Intellectual Property) are valid and
in full force and effect, (ii) to Sellers’ Knowledge, each of the Sellers is in
material compliance with all applicable Laws regarding the manufacture,
advertising, sale, import, and export of the Business Intellectual Property and
products incorporating or made using the Business Intellectual Property,
(iii) there are no restrictions on the direct or indirect transfer of any
License, or any interest therein, held by any of the Sellers in respect of the
Business Intellectual Property, excluding Licenses for “off-the-shelf” software
with aggregate license fees of less than ten thousand dollars ($10,000), and
(iv) none of the Sellers is in default (or with the giving of notice or lapse of
time or both, would be in default) in any material respect under any License, or
any other Contract pursuant to which any of the Sellers has been granted a right
to use the Business Intellectual Property.

 

(h)                                 Upon the Closing, Purchaser shall have
acquired all of Sellers’ rights, with respect to any Business Intellectual
Property (other than Licensed Intellectual Property), to: (i) sue for (and
otherwise assert claims for) and recover damages and obtain any and all other
remedies available at Law or in equity for any past, present or future
infringement, misappropriation or other violation of any of such Business
Intellectual Property (and to settle all such suits, actions and

 

40

--------------------------------------------------------------------------------


 

proceedings); (ii) seek protection therefor (including, without limitation, the
right to seek and obtain copyright, trademark and service mark registrations and
letters patent in the United States and all other countries and governmental
divisions); and (iii) to claim all rights and priority thereunder.

 

(i)                                     Each of the Sellers has taken all
commercially reasonable steps to protect and preserve the secrecy,
confidentiality and value of all Business Intellectual Property (other than the
Licensed Intellectual Property), including, without limitation, all trade
secrets and source code included in the Business Intellectual Property not
subject to issued letters patents other than steps which Sellers’ failure to
take would not result in a Sellers Material Adverse Effect.

 

Section 3.21.                             Real Property.

 

(a)                                  Section 3.21(a) of the Sellers’ Disclosure
Schedule contains a true and correct list of each parcel of real property leased
to or by the Sellers that is now, or at the time of the Closing will be, used or
held for use in or otherwise related to or necessary for the conduct of, the
Business (the “Leased Real Property”).

 

(b)                                 Purchaser will assume the Sellers’ interests
in the Leased Real Property listed in Section 3.21(b) of the Sellers’ Disclosure
Schedule, exclusive however, of the New York Lease in the event that the New
York Lease is terminated pursuant to Item 4 of Schedule 6.2(c) (the “Purchased
Leased Real Property”) and such Purchased Leased Real Property shall be included
in the Purchased Assets.  The Sellers have a valid and subsisting leasehold
estate in and the right to quiet enjoyment of the Purchased Leased Real Property
for the full term of the lease of such properties.  Each lease with respect to
the Purchased Leased Real Property is a legal, valid and binding agreement,
enforceable in accordance with its terms and there is no, and none of the
Sellers has received notice of any, default (or any condition or event that,
after notice or lapse of time or both, would constitute a default) thereunder. 
None of the Sellers owes any brokerage commissions with respect to any such
Purchased Leased Real Property (including, without limitation, any contingent
obligation in respect of future lease extensions).

 

(c)                                  The Sellers have delivered to Purchaser
prior to the execution of this Agreement true and complete copies of all leases
(including any amendments and renewal letters) and, to the extent reasonably
available, copies of all deeds, leases, mortgages, deeds of trust, certificates
of occupancy, title insurance policies, title reports, surveys and similar
documents with respect to the Purchased Leased Real Property.

 

(d)                                 The buildings, structures, equipment and
improvements on the Purchased Leased Real Property are in good operating
condition and in a state of good maintenance and repair, ordinary wear and tear
excepted, are adequate and suitable for the purposes for which they are
presently being used and, to the Sellers’ Knowledge, there are no condemnation
or appropriation proceedings pending or threatened against any of such Purchased
Leased Real Property or any plants, buildings or other structures thereon.

 

(e)                                  None of the Sellers owns any real property.

 

41

--------------------------------------------------------------------------------


 

Section 3.22.                             Environmental Matters.

 

(a)                                  (i) The Sellers, the Purchased Assets and
the Business comply and at all times have materially complied with all
applicable Environmental Laws; (ii) to Sellers’ Knowledge, no Hazardous
Substances are present at or have been disposed on or released or discharged
from, onto or under any of the properties currently owned, leased, operated or
otherwise used by any of the Sellers or the Business (including, without
limitation, soils, groundwater, surface water, buildings or other structures);
(iii) to Sellers’ Knowledge, no Hazardous Substances were present at or disposed
on or released or discharged from, onto or under any of the properties formerly
owned, leased, operated or otherwise used by any of the Sellers or the Business;
(iv) to Sellers’ Knowledge, none of the Purchased Leased Real Property contains
an active or inactive incinerator, lagoon, landfill, septic system, wastewater
treatment system or underground storage tank; (v) to the Sellers’ Knowledge,
none of the Sellers, the Purchased Assets or the Business are subject to any
material Liability in connection with Hazardous Substances present at any
location owned, leased, operated or otherwise used by any third party; (vi)  the
Sellers have not received any Environmental Claim; (vii) none of the Sellers,
any of the Purchased Assets or the Business is subject to any order, decree,
injunction or other directive of any Governmental Authority and none of the
Sellers, the Purchased Assets or the Business is subject to any indemnity or
other agreement with any Person relating to Hazardous Substances except with
respect to the Identified Agreements; and (viii) to Sellers’ Knowledge, there
are no circumstances or conditions involving any of the Sellers, any of the
Purchased Assets or the Business, any assets (including, without limitation,
real property) or businesses previously owned, leased, operated or otherwise
used by the Sellers that could reasonably be expected to result in a Business
Material Adverse Effect arising under or pursuant to Environmental Law or in any
material restriction on the ownership, use or transfer of any of the Purchased
Assets arising under or pursuant to any Environmental Law.

 

(b)                                 Purchaser has been provided with true,
correct and complete copies of all material environmental investigations,
studies, audits, tests, reports, reviews or other analyses conducted by or on
behalf of, and that are in the possession of, the Sellers in relation to any
premises presently or formerly owned, used, leased or occupied by any of the
Sellers or the Business.

 

Section 3.23.                             Casualties.  Except as set forth on
Section 3.23 of the Sellers’ Disclosure Schedule, since the date of the Balance
Sheet, neither the Business nor any Purchased Asset has been materially affected
in any way by or as a result of any flood, fire, explosion or other casualty
(whether or not covered by insurance).

 

Section 3.24.                             Product Liability.  Except as set
forth on Section 3.24 of the Sellers’ Disclosure Schedule, there are not
presently pending, or, to the Sellers’ Knowledge, threatened, any civil,
criminal or administrative actions, suits, demands, claims, hearings, notices of
violation, inquiries, investigations, proceedings or demand letters relating to
any alleged hazard or alleged defect in design, labeling, testing, manufacture,
materials or workmanship, including, without limitation, any failure to warn or
alleged breach of express or implied warranty or representation, relating to any
product manufactured, distributed or sold by or on behalf of the Sellers or the
Business, including, without limitation, the Inventory and the Excluded
Inventory.  To the extent required by any applicable Laws, the products
manufactured, distributed or sold by or on behalf of the Sellers and the
Business (including, without limitation, the Inventory and the Excluded

 

42

--------------------------------------------------------------------------------


 

Inventory) have been tested for safety pursuant to, and in accordance with, in
all material respects, all such applicable Laws (including, without limitation,
the CPSA and Proposition 65).

 

Section 3.25.                             Product Warranties.  There are no
Liabilities for product returns other than those arising in the ordinary course
of business.  To the Sellers’ Knowledge, there are no threatened claims for
(a) product returns, (b) warranty obligations or (c) product services other than
in the ordinary course of business.  None of the Sellers has made any express
warranties with respect to products sold or distributed by the Sellers (other
than passing on warranties made by the manufacturers thereof) and, to the
Sellers’ Knowledge, no other warranties have been made by their
Representatives.  To Sellers’ Knowledge, there does not presently exist any
circumstances that would constitute a valid basis for any voluntary or
governmental recall of any product sold or distributed by the Sellers in the
course of or that relates to the Business.

 

Section 3.26.                             Finished Goods.  All Finished Goods as
of the Closing consist of items of merchantable quality for sale in the ordinary
course of business.

 

Section 3.27.                             Promotions and Allowances.
Section 3.27 of the Sellers’ Disclosure Schedule sets forth the material terms
in effect as of the date hereof of all return, markdown, promotion, co-op
advertising and other similar programs or allowances offered generally by the
Sellers to any customer with respect to the Business.

 

Section 3.28.                             Bank and Brokerage Accounts;
Investment Purchased Assets.  Section 3.28 of the Sellers’ Disclosure Schedule
sets forth (a) a true and complete list of the names and locations of all banks,
trust companies, securities brokers and other financial institutions at which
the Sellers have an account or safe deposit box or maintains a banking,
custodial, trading or other similar relationship with respect to the Business or
any of the Purchased Assets; and (b) a list of each investment asset, the name
of the record and beneficial owner thereof, the location of the certificates, if
any, therefor, the maturity date, if any, and any stock or bond powers or other
authority for transfer granted with respect thereto.

 

Section 3.29.                             Significant Customers and Suppliers.

 

(a)                                  Section 3.29(a) of the Sellers’ Disclosure
Schedule lists the ten (10) most significant customers of the Business, on the
basis of revenues for goods sold or services provided for the fiscal year ended
June 30, 2010.  None of the Sellers has received any notice that any customer
listed in Section 3.29(a) of the Sellers’ Disclosure Schedule has ceased, or
will cease, to use the products, goods or services of the Business, or has
substantially reduced, or will substantially reduce, the use of such products,
goods or services at any time, except as may be attributable to general,
industry-wide or market-wide conditions.

 

(b)                                 The Sellers have not received any notice
from any of the ten (10) most significant Contract Manufacturers utilized by the
Sellers that such Contract Manufacturer will not provide services to Purchaser
at any time after the Closing Date on terms and conditions substantially similar
to those used in its current sales to the Sellers, subject only to general and
customary price increases.

 

Section 3.30.                             Absence of Certain Business
Practices.  Neither the Sellers nor any of their respective Representatives has
given or agreed to give any gift or similar benefit to any customer,

 

43

--------------------------------------------------------------------------------


 

supplier, employee of any Governmental Authority or any other Person that
(a) could reasonably be expected to subject the Business, Purchased Assets or
Assumed Liabilities to any material penalty in any civil, criminal or
governmental litigation or proceeding, (b) if not given in the past, might have
had a Business Material Adverse Effect or (c) if not continued in the future,
might have a Business Material Adverse Effect or that might subject a the
Sellers or any of their respective Affiliates to suit or penalty in any private
or governmental litigation or proceeding.

 

Section 3.31.                             Propriety of Past Payments.  In
connection with the Business, (a) no unrecorded fund or asset of the Sellers has
been established for any purpose, (b) no material accumulation or material use
of corporate funds of the Sellers has been made without being properly accounted
for in the books and records of the Business, (c) no payment has been made by or
on behalf of the Sellers with the understanding that any part of such payment is
to be used for any purpose other than that described in the documents supporting
such payment and (d) none of the Sellers, any of their respective
Representatives or any other Person associated with or acting for or on behalf
of the Sellers has, directly or indirectly, made any illegal contribution, gift,
bribe, rebate, payoff, influence payment, kickback or other payment to any
Person, private or public, regardless of form, whether in money, property or
services, (i) to obtain favorable treatment for any of the Sellers in securing
business, (ii) to pay for favorable treatment for business secured for any of
the Sellers, (iii) to obtain special concessions, or for special concessions
already obtained, for or in respect of any of the Sellers or (iv) otherwise for
the benefit of any of the Sellers in violation of Law, including, without
limitation, the FCPA.  Neither the Sellers nor any current director, officer,
agent, employee or other Person acting on behalf of the Sellers, has accepted or
received any unlawful contribution, payment, gift, kickback, expenditure or
other item of value that could reasonably be expected to have a Business
Material Adverse Effect.

 

Section 3.32.                             Brokers.  No agent, broker, investment
banker, financial advisor or other firm or Person is entitled to any brokerage,
finder’s, financial advisor’s or other similar fee or commission for which
Purchaser or any of its Affiliates could become liable in connection with the
transactions contemplated by this Agreement as a result of any action taken by
or on behalf of the Sellers and their respective Affiliates, other than
Financo, Inc., whose fees and expenses will be paid by Rafaella pursuant to an
engagement letter dated, January [·], 2011, a correct and complete copy of which
has been delivered to Purchaser and has not been modified or amended.

 

Section 3.33.                             Public Filings.  The SEC Reports, as
filed with the SEC, were prepared in all material respects in accordance with
the requirements of the Exchange Act and the Securities Act as the case may be,
and the rules promulgated thereunder.  Except with respect to correspondence
relating to the effectiveness of the Form S-4 filed by Rafaella, there has not
been any written correspondence received by Rafaella from the SEC or any written
responses thereto by, or on behalf of, Rafaella regarding any of the SEC Reports
and Rafaella has provided to Purchaser true, correct and complete copies
thereof.

 

Section 3.34.                             Disclosure.  No representation or
warranty contained in this Agreement, and no statement contained in the Sellers’
Disclosure Schedule or in any certificate, list or other writing furnished to
Purchaser pursuant to this Agreement (including, without limitation, the
Financial Statements), contains any untrue statement of a material fact or omits
a material fact necessary to make the statements contained herein or therein, in
the light of the circumstances under which they were made, not misleading.

 

44

--------------------------------------------------------------------------------


 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to each of the Sellers as of the date
hereof and as of the Closing Date, as set forth in this Article IV:

 

Section 4.1.                                   Organization and Qualification. 
Purchaser is a corporation duly organized, validly existing and in good standing
under the Laws of the State of Florida and has all requisite power and authority
to own, license, use or lease and operate its assets and properties and to carry
on its business as it is now conducted.

 

Section 4.2.                                   Authority; Non-Contravention;
Approvals.

 

(a)                                  Purchaser has all requisite power and
authority to execute and deliver this Agreement and the Transaction Documents
and to perform the transactions contemplated by this Agreement and the
Transaction Documents.  The execution and delivery by Purchaser of this
Agreement and the Transaction Documents and the performance by Purchaser of the
transactions contemplated by this Agreement and the Transaction Documents have
been duly authorized and approved by the Board of Directors of Purchaser and no
other corporate or other actions or proceedings on the part of Purchaser or any
other Person are necessary to authorize the execution and delivery of this
Agreement or the Transaction Documents or the performance and consummation by
Purchaser of the transactions contemplated by this Agreement and the Transaction
Documents.  This Agreement has been, and upon their execution the Transaction
Documents will be, duly executed and delivered by Purchaser and, assuming the
due authorization, execution and delivery of this Agreement and the Transaction
Documents by the Sellers and, with respect to the Escrow Agreement, the Escrow
Agent, constitutes and upon their execution the Transaction Documents will
constitute, valid and binding obligations of Purchaser enforceable against
Purchaser in accordance with their respective terms.

 

(b)                                 The execution and delivery by Purchaser of
this Agreement and the Transaction Documents and the performance of the
transactions contemplated by this Agreement and the Transaction Documents do not
and will not (i) conflict with or result in a breach of any provisions of the
certificate of incorporation or bylaws of Purchaser; (ii) result in a violation
or breach of or constitute a default (or an event which, with or without notice
or lapse of time or both, would constitute a default) under, or result in the
termination of, or the loss of a benefit under or accelerate the performance
required by, or result in a right of termination, modification, cancellation or
acceleration under, the terms, conditions or provisions of any Contract of any
kind to which Purchaser or any of its subsidiaries is now a Party or by which
Purchaser or any of its subsidiaries or any of their respective properties or
assets may be bound or affected; or (iii) violate any order, writ, injunction,
decree, statute, treaty, rule or regulation applicable to Purchaser or any of
its Subsidiaries other than in the case of clauses (ii) and (iii) above as would
not reasonably be expected to result in a Purchaser Material Adverse Effect.

 

(c)                                  Except for the filings by Purchaser
required by the HSR Act and the Exchange Act, no declaration, filing or
registration with, or notice to, or authorization, consent, order or approval
of, any Governmental Authority is required to be obtained or made in connection

 

45

--------------------------------------------------------------------------------


 

with or as a result of the execution and delivery of this Agreement and the
Transaction Documents by Purchaser or the performance by Purchaser of the
transactions contemplated by this Agreement and the Transaction Documents, other
than such declarations, filings, registrations, notices, authorizations,
consents or approvals which, if not made or obtained, as the case may be, could
not reasonably be expected to result in a Purchaser Material Adverse Effect.

 

Section 4.3.                                   Financing.  Purchaser’s
obligation to effect the Closing is not subject to any financing and Purchaser
currently has, and at Closing will have, available sufficient funds (through
existing credit facilities and cash on hand) to pay the Purchase Price in full
at the Closing.

 

Section 4.4.                                   Brokers.  No agent, broker,
investment banker, financial advisor or other Person is entitled to any
brokerage, finder’s, financial advisor’s or other similar fee or commission for
which any of the Sellers could become liable in connection with the transactions
contemplated by this Agreement as a result of any action taken by or on behalf
of Purchaser or any of its Affiliates.

 

Section 4.5.                                   Purchaser Public Filings.  The
Purchaser Public Reports, as filed with the SEC, were prepared in all material
respects in accordance with the requirements of the Exchange Act and the
Securities Act as the case may be, and the rules promulgated thereunder.

 

Section 4.6.                                   Disclosure.  No representation or
warranty contained in this Agreement, and no statement contained in any
certificate, list or other writing furnished to the Sellers pursuant to this
Agreement, contains any untrue statement of a material fact or omits a material
fact necessary to make the statements contained herein or therein, in the light
of the circumstances under which they were made, not misleading.

 

ARTICLE V

 

COVENANTS

 

Section 5.1.                                   Conduct of the Business.  During
the period from the date of this Agreement to the Closing, except as otherwise
expressly provided in this Agreement, the Sellers shall operate the Business
only in the ordinary course of business. The Sellers shall use commercially
reasonable efforts to (i) preserve intact the present organization of the
Business, (ii) keep available the services of the present officers and employees
of the Business and (iii) preserve relationships with customers, suppliers,
licensors, licensees, contractors, distributors and others having business
dealings with the Business.  Without limiting the generality of the foregoing,
from the date of this Agreement to the Closing, except as set forth in
Section 5.1 of the Sellers’ Disclosure Schedule, the Sellers shall not, to the
extent related to the Business:

 

(a)                                  sell, lease, encumber, transfer or dispose
of any assets or rights or acquire any material assets or rights that, in either
case, would be included in the Purchased Assets, except in the ordinary course
of business;

 

(b)                                 engage in any activity of the type sometimes
referred to as “trade loading” or “channel stuffing” or in any other activity
that reasonably could be expected to result in a material reduction, temporary
or otherwise, in the demand for the products offered by the Business following
the Closing, including, without limitation, sales of a product (i) with payment
terms longer than

 

46

--------------------------------------------------------------------------------


 

terms customarily offered by the Sellers for such product, (ii) at a greater
discount from listed prices than customarily offered for such product, other
than pursuant to a promotion of a nature previously used in the normal course of
business of the Sellers for such product, (iii) at a price that does not give
effect to any previously announced general increase in the list price for such
product, (iv) with shipment terms more favorable to the customer than shipment
terms customarily offered by the Sellers for such product, (v) in a quantity
greater than the reasonable retail or wholesale (as the case may be) resale
requirement of the particular customer or (vi) in conjunction with other
material benefits to the customer not previously offered to such customer in the
ordinary course of business;

 

(c)                                  waive any rights in respect of or write off
any Receivables or fail to timely pay any account payable, except in either case
other than in the ordinary course of business;

 

(d)                                 enter into any material commitment or
transaction except in the ordinary course of business;

 

(e)                                  incur, create or assume any Indebtedness
for borrowed money in excess of $100,000 (other than letters of credit entered
into or issued in the ordinary course up to the amount of the LC Limit) or take
or omit to take any action that results in an Encumbrance, other than a
Permitted Encumbrance in excess of $100,000 (other than letters of credit
entered into or issued in the ordinary course up to the amount of the LC Limit),
being imposed on any asset that may be a Purchased Asset;

 

(f)                                    change (or permit to be changed) any
accounting or Tax procedure or practice, make (or permit to be made) any Tax
election or settle or compromise any Tax Liability, in each case relating to the
Business or any of the Purchased Assets;

 

(g)                                 except to the extent required by this
Agreement or applicable Law enter into, adopt, amend or terminate any Seller
Plan, increase in any manner the compensation or benefits of any officer,
employee or consultant of Seller or pay or otherwise grant any benefit not
required by any Seller Plan, or enter into any Contract to do any of the
foregoing;

 

(h)                                 except to the extent required by this
Agreement or applicable Law enter into or offer to enter into or amend,
terminate or waive any right under any employment or consulting arrangement with
any Person or any group of Persons in excess of $100,000;

 

(i)                                     make or commit to any capital
expenditures in excess of $50,000 outside the ordinary course of business;

 

(j)                                     enter into, amend or terminate any
Contract of a type that, if in effect at the date of this Agreement, would be
required to be disclosed pursuant to Section 3.17(a) or, except in the ordinary
course of business, enter into, amend or terminate any other Contract;

 

(k)                                  pay, discharge or satisfy any claims,
Liabilities (absolute, accrued, asserted or unasserted, contingent or otherwise)
relating to the Business in excess of $100,000, except in the ordinary course of
business;

 

47

--------------------------------------------------------------------------------


 

(l)                                     settle or compromise any claim, action,
suit or proceeding pending or threatened against the Sellers, the Business or
the Purchased Assets in excess of $100,000, except in the ordinary course of
business;

 

(m)                               enter into any transaction or any Contract
with any Affiliate, except in the ordinary course of business; or

 

(n)                                 take, or agree or otherwise commit to take,
any of the foregoing actions or any other action that if taken would cause any
representation or warranty of the Sellers contained in this Agreement to be
untrue or incorrect as of the date when made or as of any subsequent date (as if
made as of such date) or that could prevent the satisfaction of any condition
set forth in Article VI.

 

Section 5.2.                                   Access to Information.

 

(a)                                  The Sellers shall (i) provide Purchaser and
its Representatives with full access during normal business hours, upon no less
than forty-eight (48) hours prior written notice, to all personnel, officers,
employees, agents, accountants, properties (including, without limitation, for
the purpose of environmental testing) and facilities, of the Sellers, the
Business, the Purchased Assets and the books and records relating to the
Business and the Purchased Assets and (ii) furnish Purchaser and its
Representatives with all information and data available to Sellers or prepared
in the normal course of business (including, without limitation, copies of
Contracts, Plans and other books and records) concerning the Business and
operations of the Business and the Purchased Assets as Purchaser or any of such
Representatives reasonably may request in connection with such investigation.
All such information shall be kept confidential in accordance with the terms of
the Confidentiality Agreement, dated as of September 9, 2010 (the
“Confidentiality Agreement”), between Purchaser and Cerberus Capital Management,
L.P. In the event of a conflict or inconsistency between the terms of this
Agreement and the Confidentiality Agreement, the terms of this Agreement will
govern.

 

(b)                                 Upon the execution hereof, the provisions of
the Confidentiality Agreement shall remain binding and in full force, except
that the Confidentiality Agreement shall not apply to any documents prepared in
connection with or proceeding before or filed with, or other disclosure made to,
a court, arbitration tribunal or mediation service to enforce Purchaser’s or the
Sellers’ rights arising in connection with the termination of this Agreement. 
The information contained herein, in the Sellers’ Disclosure Schedule or
delivered to Purchaser or its authorized representatives pursuant hereto shall
be subject to the Confidentiality Agreement as Information (as defined and
subject to the exceptions contained therein) until the Closing and, for that
purpose and to that extent, the terms of the Confidentiality Agreement are
incorporated herein by reference.  Except as otherwise provided herein, the
Sellers shall and shall cause their respective Representatives to, treat after
the date hereof as strictly confidential (unless compelled to disclose by
judicial or administrative process or, in the opinion of legal counsel, by other
requirements of Law, including securities regulations) the terms of this
Agreement and all nonpublic, confidential or proprietary information concerning
the Business, and the Sellers shall not, and shall cause their respective
Affiliates and their respective Representatives not to, use such information to
the detriment of the Business.  None of the Sellers has waived, nor will it
waive, any provision of any confidentiality or similar agreement that relates to
any of the Business, the Purchased Assets or the Assumed Liabilities.

 

48

--------------------------------------------------------------------------------


 

Section 5.3.                                   Reasonable Efforts.

 

(a)                                  Upon the terms and subject to the
conditions of this Agreement, each of the Parties shall use all reasonable best
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, all things necessary, proper or advisable under applicable Laws and to
consummate and make effective the transactions contemplated by this Agreement,
including, without limitation, filing (as promptly as practicable, but in no
event later than ten (10) Business Days after the Letter of Intent was executed
and delivered by the parties thereto) with the FTC and the DOJ, the notification
and report form under the HSR Act required for the transactions contemplated
hereby and, thereafter, furnishing as promptly as reasonably practicable any
supplemental information requested in connection therewith by any Governmental
Authority pursuant to the HSR Act.  The Sellers and Purchaser each shall comply
as promptly as practicable with any other Laws that are applicable to any of the
transactions contemplated hereby or by the Transaction Documents and pursuant to
which any consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Authority or any other Person in
connection with such transactions is necessary.  The Sellers and Purchaser each
shall furnish to the others such necessary information and reasonable assistance
as the other Party may request in connection with their preparation of any
filing, registration or declaration which is necessary under the HSR Act or any
other such Laws.  Purchaser and the Sellers shall keep each other apprised of
the status of any communications with, and any inquiries or requests for
additional information from, any Governmental Authority (or other Person
regarding any of the transactions contemplated by this Agreement or the
Transaction Documents) in respect of any such filing, registration or
declaration, and shall comply promptly with any such inquiry or request (and,
unless precluded by Law, provide copies of any such communications that are in
writing).  The Parties shall use their respective reasonable best efforts and
take all necessary action to obtain any clearance under the HSR Act or any other
consent, approval, order or authorization of any Governmental Authority under
United States or foreign antitrust or competition Laws, necessary in connection
with the transactions contemplated hereby or to resolve any objections that may
be asserted by any Governmental Authority with respect to the transactions
contemplated hereby.  Without limiting the generality of the foregoing,
Purchaser agrees to use its reasonable best efforts to take any and all
reasonable actions to receive regulatory clearance under all applicable Laws to
effect the Closing of the transaction contemplated by this Agreement; provided,
however, that nothing in this Agreement shall require Purchaser or its
Affiliates to divest or hold separate or agree to any limitations on or other
requirements in respect of the operation of any business, division or operating
unit of Purchaser or any of its Affiliates, including, without limitation, the
Business and the Purchased Assets from and after the Closing.

 

(b)                                 Subject to the terms and conditions of this
Agreement, each Party shall use its reasonable best efforts to cause the Closing
to occur as promptly as practicable, including, without limitation, by defending
against any lawsuits, actions or proceedings, judicial or administrative,
challenging this Agreement or the consummation of the transactions contemplated
hereby, and seeking to have any preliminary injunction, temporary restraining
order, stay or other legal restraint or prohibition entered or imposed by any
court or other Governmental Authority that is not yet final and nonappealable
vacated or reversed.

 

(c)                                  Purchaser and the Sellers shall each use
its reasonable best efforts to obtain as promptly as practicable all Permits
required by Law for Purchaser to conduct the Business following

 

49

--------------------------------------------------------------------------------


 

the Closing and to own the Purchased Assets at Purchaser’s expense. 
Notwithstanding the foregoing, neither Purchaser nor the Sellers shall be
required to expend any material sum or agree to a material concession to any
Governmental Authority to obtain any such Permits.

 

(d)                                 The Sellers and Purchaser will cooperate and
use their respective reasonable best efforts to obtain as promptly as
practicable all Consents and Permits required by third Persons to transfer the
Purchased Assets to Purchaser in a manner that will avoid any applicable
default, conflict, or termination of rights under or in respect of the Purchased
Assets.  Nothing in this Section shall (i) require the Sellers or Purchaser to
expend any material sum, make a material financial commitment or grant or agree
to any material concession to any third Person to obtain any such consent,
approval or waiver or (ii) alter, diminish or otherwise affect Purchaser’s
rights under Article VI.

 

Section 5.4.                                   [Intentionally Omitted.]

 

Section 5.5.                                   Use of Name.  Each of the Sellers
agrees, for itself and its Affiliates, that from and after the Closing none of
them will use the name “Rafaella,” “Verrazano” or “Ellavie,” any abbreviation
of, or derivation from, those names or any name similar thereto in any form
whatsoever, including, without limitation, in respect of advertising and
promotional materials.  Promptly after the Closing, (a) Rafaella Apparel Far
East shall amend its certificate or articles of incorporation or similar
governing document to change its name to a name that does not contain the word
“Rafaella,” or similar words, (b) Rafaella shall amend its certificate of
formation or similar governing document to change its name to a name that does
not contain the word “Rafaella,” or similar words and (c) Verrazano shall amend
its certificate or articles of incorporation or similar governing document to
change its name to a name that does not contain the word “Verrazano,” or similar
words.

 

Section 5.6.                                   Tax Matters.

 

(a)                                  Prior to the Closing, each of Rafaella and
Verrazano shall provide to Purchaser a certification in the form contained in
Section 1.1445-2(b)(2)(iv) of the Treasury Regulations to the effect that
neither Rafaella nor Verrazano is a “foreign person.”

 

(b)                                 All transfer, registration, stamp,
documentary, sales, use and similar Taxes (including, without limitation, all
applicable real estate transfer or gains Taxes and transfer Taxes), any
penalties, interest and additions to Tax, and fees incurred in connection with
this Agreement, the Transaction Documents and the transactions contemplated
hereby and thereby shall be the sole responsibility of the Sellers and such
Taxes will be timely paid by the Sellers.  The Sellers and Purchaser shall
cooperate in the timely making of all filings, Tax Returns, reports and forms as
may be required in connection therewith.

 

(c)                                  Purchaser shall be responsible for
preparing and filing all Tax Returns with respect to the Purchased Assets and
the Business, other than income Tax Returns, required to be filed for any period
ending after the Closing Date or in respect to any Straddle Period.  With
respect to Tax Returns for any period ending on or before the Closing Date, the
Sellers shall be responsible for preparing and filing all Tax Returns with
respect to the Purchased Assets and the Business.  With respect to Tax Returns
for any Straddle Period, Purchaser shall provide to the Sellers copies of

 

50

--------------------------------------------------------------------------------


 

such Tax Returns for Sellers’ review and comment, and Purchaser shall make all
revisions as are reasonably requested by the Sellers, as well as a statement
containing the amount of Tax shown on such Tax Return that is allocable to the
Sellers at least fifteen (15) days prior to the due date (including any
extension thereof) for filing of such Tax Return.  Within ten (10) Business Days
of the Sellers’ receipt of such notice, the Sellers shall pay to Purchaser in
immediately-available funds (i) if for a period ending on or before the Closing
Date, any amount owing on such Tax Return or (ii) if for a Straddle Period, the
portion allocable to the Sellers.

 

(d)                                 In the case of any Taxes that are payable
for a Straddle Period, the Sellers and Purchaser shall treat the Closing Date as
the last day of such period (i.e., the Sellers and Purchaser shall “close the
books” on the Closing Date) and shall elect to do so if permitted by applicable
Law.  The portion of any such Tax payable for a Straddle Period that is
allocable to the portion of the taxable period ending on the Closing Date shall
be, (i) in the case of Taxes based on income or receipts determined under the
closing of the books method and (ii) in the case of other Taxes, deemed to be
the amount of such Taxes for the entire Straddle Period (after giving effect to
amounts which may be deducted from or offset against such Taxes with respect to
such periods under applicable Law) (or in the case of such Taxes determined on
an arrears basis, the amount of such Taxes for the immediately preceding
period), multiplied by a fraction the numerator of which is the number of days
in the Straddle Period ending on the Closing Date and the denominator of which
is the number of days in the entire Straddle Period.

 

Section 5.7.                                   Non-Competition;
Non-Solicitation.

 

(a)                                  From the Closing and for three (3) years
thereafter, (i) the Sellers will not, directly or indirectly anywhere in the
United States and in any other jurisdiction in which the Business operates,
(A) engage in, own any interest in, invest in, lend funds to, or provide any
management, consulting, financial, administrative or other services to any
business that competes with the Business directly or indirectly in any manner,
(B) solicit, sell or attempt to sell goods and services offered by the Business
to any facility that is a customer of the Business (or any successor), and
(ii) the Sellers will not, and will not cause their respective Affiliates to,
directly or indirectly anywhere in the United States and in any other
jurisdiction in which the Business operates, (A) disclose any confidential or
non-public information regarding the Business or the Purchased Assets to any
third party or (B) directly or indirectly solicit or encourage to leave employ
or contract or offer to employ or contract with any person who is (or was during
the previous twelve (12) months) an employee of the Business (or any successor)
or who is (or was during the previous twelve (12) months) hired by Purchaser in
connection with the transactions contemplated hereby; provided, however, that
notwithstanding the foregoing, the Sellers may collectively own, directly or
indirectly, solely as an investment, securities of any Person that are traded on
any national securities exchange or the NASDAQ Stock Market if the Sellers
(alone or collectively) (1) is not a controlling Person of, or a member of a
group that controls such Person and (2) does not, directly or indirectly, own
4.99% or more of any class of securities of such Person.

 

(b)                                 The Parties recognize that the Laws and
public policies of the various states of the United States may differ as to the
validity and enforceability of covenants similar to those set forth in this
Section 5.7. It is the intention of the Parties that the provisions of this
Section 5.7 be enforced to the fullest extent permissible under the Laws and
policies of each jurisdiction in which enforcement may be sought, and that the
unenforceability (or the modification to conform to such

 

51

--------------------------------------------------------------------------------


 

Laws or policies) of any provisions of this Section 5.7 shall not render
unenforceable, or impair, the remainder of the provisions of this Section 5.7. 
Accordingly, if any provision of this Section 5.7 shall be determined to be
invalid or unenforceable, such invalidity or unenforceability shall be deemed to
apply only with respect to the operation of such provision in the particular
jurisdiction in which such determination is made and not with respect to any
other provision or jurisdiction.

 

(c)                                  The Parties to this Agreement acknowledge
and agree that any remedy at Law for any breach of the provisions of this
Section 5.7 would be inadequate, and each of the Sellers hereby consents to the
granting by any court of an injunction or other equitable relief, without the
necessity of actual monetary loss being proved, in order that the breach or
threatened breach of such provisions may be effectively restrained.

 

Section 5.8.                                   Assignment of Contracts and
Rights.  Prior to the Closing, the Sellers shall use commercially reasonable
efforts, and Purchaser shall reasonably cooperate with such efforts, to obtain
at the earliest practicable date all Consents of third parties related to the
consummation of the transactions contemplated hereby and by the Transaction
Documents, and the Sellers shall provide to Purchaser copies of each such
Consent as such Consents are obtained; provided, that Purchaser shall be under
no obligation to pay any Person in order to obtain such Person’s consent.  The
Sellers shall be responsible for any reasonable out-of-pocket costs required to
obtain the Consents for the Purchased Contracts; provided, that the Sellers
shall be under no obligation to pay a third party in order to obtain such third
party’s consent.  To the extent that (a) the assignment of any such Purchased
Contract requires the Consent of another party that is not obtained prior to
Closing, (b) Sellers acknowledge in writing their inability to obtain the
Consent prior to Closing, and (c) the Purchased Contract requiring such Consent
is specified on Section 3.2(b)(v) of the Sellers’ Disclosure Schedule as a
Consent that any of the Sellers must obtain, then (x) such Purchased Contract
will not be transferred or assigned at Closing (each such Purchased Contract, a
“Deferred Purchased Contract”) and (y) the Sellers will continue to use
commercially reasonable efforts, and Purchaser shall reasonably cooperate with
such efforts, to obtain any such Consent and/or remove any other impediments to
the transfer or assignment of such Deferred Purchased Contract at the earliest
practicable date and shall transfer or assign such Deferred Purchased Contract
within one (1) Business Day after receipt of such Consent.  Until the time of
assignment of a Deferred Purchased Contract (each such period, a “Deferred
Purchased Contract Period”), such Seller shall provide Purchaser the benefits of
such Deferred Purchased Contract, cooperate in any reasonable and lawful
arrangement designed to provide such benefits to Purchaser, and allow Purchaser
to perform its obligations under the Assumed Liabilities, to the same extent as
if the Deferred Purchased Contract were transferred or assigned to Purchaser at
Closing.  Each Party shall bear its own administrative expenses incurred in
connection with any such arrangement during a Deferred Purchased Contract
Period.  Until the time of assignment or termination of a Deferred Purchased
Contract, such Seller shall, at the request and for the account of Purchaser,
and subject to Purchaser’s reasonable direction, enforce, at Purchaser’s
expense, such Seller’s rights thereto or interests therein against other
Persons.  Nothing in this Section 5.8 shall affect Purchaser’s other rights
under this Agreement and shall not affect the conditions to Purchaser’s
obligations under Article VI.  The provisions of this Section 5.8 shall not
limit, modify or otherwise affect any representation or warranty of the Sellers
under this Agreement.

 

Section 5.9.                                   Insurance Coverage.  With respect
to any Assumed Liabilities and Purchaser’s indemnification obligations pursuant
to Section 7.3 or any other Liabilities to which

 

52

--------------------------------------------------------------------------------


 

Purchaser may become subject for pre-Closing occurrences, in each case to the
extent such Liabilities may be covered by insurance maintained by any of the
Sellers or as to which any of the Sellers is additional insured, the Sellers
agree to prosecute diligently any insurance claims that may be asserted in
respect thereof and to promptly notify Purchaser of the assertion of each such
claim. From and after the date of this Agreement, if any of the Sellers recovers
insurance proceeds in respect of any amounts in respect of the Liabilities
described in the preceding sentence, such Seller shall promptly remit such
proceeds to Purchaser and Purchaser shall pay such Liabilities with such
proceeds unless Seller has previously paid such Liabilities.

 

Section 5.10.                             Employee Matters.

 

(a)                                  The Sellers shall update Section 3.9 of the
Sellers’ Disclosure Schedule prior to the Closing Date to reflect new hires and
employment terminations.  Purchaser will, immediately prior to the Closing Date
and conditioned on the occurrence of the Closing, convey an offer of employment
as of the Closing Date to those employees of the Sellers listed on a schedule to
be delivered by Purchaser to the Sellers no more than five (5) Business Days
prior to the Closing Date; provided, that any such offer shall be on terms and
conditions that are no less favorable, in the aggregate, to employees of
Purchaser or its Affiliates who have substantially similar duties and
responsibilities.  Each such employee who accepts Purchaser’s offer of
employment will be a “Transferred Employee”.  Purchaser shall credit periods of
service prior to the Closing for purposes of determining eligibility and vesting
of all Plans maintained by Purchaser on or after the Closing Date (the
“Purchaser Plans”).  In addition and without limiting the generality of the
foregoing, (i) each Transferred Employee shall be eligible to participate in
each Purchaser Plan immediately after the Closing, without regard to any waiting
period, to the extent coverage under such Purchaser Plan replaces coverage under
a Seller Plan in which such Transferred Employee participated immediately prior
to the Closing, and (ii) each Transferred Employee and his or her covered
dependents shall be given credit under each Purchaser Plan providing medical,
dental, pharmaceutical, vision and/or other health benefits (a “Purchaser Health
Plan”) for amounts paid under a Seller Plan during any period for purposes of
applying deductibles, copayments and out-of-pocket maximums under the
corresponding Purchaser Health Plan for such period as though such amounts had
been paid in accordance with the terms and conditions of such Purchaser Health
Plan.

 

(b)                                 If, at any time on or after the Closing
Date, Sellers and their ERISA Affiliates cease to provide any group health
coverage, then, immediately upon such cessation, Purchaser shall assume the
obligation to provide group health continuation coverage to persons who are M&A
Qualified Beneficiaries (within the meaning of Treasury Regulation
Section 54.4980B-9) with respect to the assets being purchased by Purchaser
hereunder and the transactions contemplated hereby, commencing immediately as of
the date coverage ceases to be provided under the Sellers’ group health plan(s),
regardless of whether such M&A Qualified Beneficiaries were offered or accepted
employment with Purchaser as of the Closing Date.  Any such continuation
coverage shall be provided in accordance with Treasury Regulation
Section 54.4980B-9 and any applicable state insurance law (to the extent such
state law continuation coverage would otherwise have continued under Sellers’
group health plan(s) had such plan(s) not been terminated) under any appropriate
group health plan(s) maintained by Purchaser.  Notwithstanding the foregoing,
Purchaser’s obligations to provide such continuation coverage shall not arise
unless, not later than five (5) Business Days prior to ceasing its group health
coverage, Seller shall provide Purchaser with written notice of the effective
date of such cessation and, in usable electronic format, the identifying data

 

53

--------------------------------------------------------------------------------


 

necessary to enable Purchaser to identify, locate and enroll such M&A Qualified
Beneficiaries in Purchaser’s appropriate group health plan(s) in order to
fulfill its COBRA responsibilities under this paragraph.

 

(c)                                  The Parties shall cooperate in good faith
to determine whether any notification may be required under the Workers
Adjustment and Retraining Notification Act as a result of the transactions
contemplated by this Agreement and to comply with any such statute with respect
to any “plant closing” or “mass layoff” (as defined in the WARN Act) or similar
event affecting Transferred Employees and occurring on or after the Closing.

 

(d)                                 Notwithstanding anything in this
Section 5.10 to the contrary, no employee shall have any third-party beneficiary
rights under this Agreement or any of the Transaction Documents.

 

(e)                                  The Sellers shall satisfy any and all
severance and bonus obligations due to any employees of Rafaella Far East or any
other employee of the other Sellers that are principally based in Hong Kong that
is due and payable on or prior to the Closing or otherwise arising from,
associated with, or related to the transactions contemplated by this Agreement.

 

(f)                                    Each of the Sellers and the Purchaser
agree to take all actions reasonably necessary to accomplish the transactions
contemplated by this Section 5.10.

 

Section 5.11.                             Parties’ Obligations.  Each of the
Sellers and Purchaser will cause their respective Representatives to timely
perform any of their respective obligations under this Agreement and the
Transaction Documents.

 

Section 5.12.                             Bulk Sale Filings.  Purchaser hereby
waives compliance for the Sellers and their respective Affiliates with the
provisions of any bulk sales transfer Laws applicable to the transfers described
in this Agreement.  The Sellers shall indemnify and hold harmless Purchaser from
and against any and all Liabilities that may be asserted by third parties
against Purchaser as a result of such Seller noncompliance.

 

Section 5.13.                             Public Announcements.  Until the
Closing, no Party to this Agreement, nor any Affiliate of any Party, shall issue
or cause the dissemination of any press release or other public announcements or
statements with respect to this Agreement or the transactions contemplated
hereby without the prior consent of the other Party, which consent will not be
unreasonably withheld; provided, however, that a Party or its Affiliates may,
upon written notice to the other Parties, disclose this Agreement and the
transactions contemplated hereby in any press release or filing with the SEC or
other governmental body as may be required by applicable Law (and in such case
the disclosing Party shall use all reasonable efforts to consult with, and seek
the consent of, the other Party prior to such release or statement) and, if
required, may file this Agreement with the SEC.

 

Section 5.14.                             Chargebacks and Returns.

 

(a)                                  Chargebacks.  The Sellers shall be
responsible for and shall indemnify Purchaser with respect to any and all
(i) chargebacks in respect of Finished Goods identifiable to shipments by the
Sellers prior to the Closing Date, and (ii) chargebacks in respect of Finished

 

54

--------------------------------------------------------------------------------


 

Goods that are not identifiable or linkable to shipments to the extent they
arise within one hundred twenty (120) calendar days following the Closing Date
(the chargebacks referenced in clause (ii), the “Unidentifiable Chargebacks” and
the chargebacks referenced in clauses (i) and (ii), collectively, the “Seller
Chargebacks”); provided, however, that the Sellers shall have the exclusive
right to negotiate, authorize and approve each Seller Chargeback; provided, that
the Sellers are acting in good faith and in a reasonably prudent business manner
consistent with Sellers’ past practices; provided further, that the Sellers
shall only be responsible for and shall only indemnify Purchaser with respect to
Seller Chargebacks in excess of the amounts reserved for Seller Chargebacks in
the Closing Date Balance Sheet.  Purchaser shall be responsible for and shall
indemnify the Sellers with respect to any and all (i) chargebacks in respect of
Finished Goods identifiable to shipments by Purchaser or its Affiliates on or
after the Closing Date and (ii) chargebacks in respect of Finished Goods that
are not identifiable or linkable to any shipments to the extent they arise on or
after the one hundred twenty-first (121st) calendar day following the Closing
Date (collectively, the “Purchaser Chargebacks”); provided, however, that
Purchaser shall have the exclusive right to negotiate, authorize and approve
each Purchaser Chargeback; provided, that the Purchaser is acting in good faith
and in reasonably prudent business manner consistent with Purchaser’s past
practices.

 

(b)           Returns.  The Sellers shall be responsible for and shall indemnify
Purchaser with respect to any and all returns in respect of (i) Finished Goods
sold by the Sellers prior to the Closing Date and (ii) Finished Goods not
identifiable as sold by either the Sellers or Purchaser or their respective
Affiliates that are physically returned within one hundred twenty (120) calendar
days following the Closing Date (the returns referenced in clause (ii), the
“Unidentifiable Returns” and the returns referenced in clauses (i) and
(ii) collectively, the “Seller Returns”); provided, however, that the Sellers
shall have the exclusive right to negotiate, authorize and approve each Seller
Return; provided, that the Sellers are acting in good faith and in a reasonably
prudent business manner consistent with past practices; provided further, that
the Sellers shall only be responsible for and shall only indemnify Purchaser
with respect to Seller Returns in excess of the amounts reserved for such Seller
Returns in the Closing Date Balance Sheet.  Purchaser shall be responsible for
and shall indemnify Sellers with respect to any and all returns in respect of
(i) Finished Goods sold by Purchaser or its Affiliates on or after the Closing
Date and (ii) Finished Goods not identifiable as sold by, or that have not been
authorized by, either Seller or Purchaser or their respective Affiliates and
that are physically returned on or after the one hundred twenty-first (121st)
calendar day following the Closing Date (“Purchaser Returns”).  Following the
Closing Date, the Sellers and their respective Affiliates shall have the right,
at their respective option, to either (i) sell off any Finished Goods relating
to Seller Returns (“Returned Goods”) to Purchaser at a purchase price calculated
at Landed Duty-Paid Value or otherwise agreed upon between the Parties, or
(ii) negotiate with third parties to sell such Returned Goods at a negotiated
price; provided, that Purchaser shall have a right of first refusal on any sale
of Returned Goods as expressly described in the following four sentences (a
“Right of First Refusal”).  Prior to agreeing to sell any Returned Goods to any
third party, the Sellers shall send a written notice to Purchaser (a “Return
Notice”) setting forth a description of the Returned Goods in question and the
purchase price offered by the third party (the “Third Party Price”).  Purchaser
shall have five (5) Business Days (the “ROFR Notice Period”) to notify the
Sellers in writing pursuant to which it agrees to purchase such Returned Goods
from the Sellers at the Third Party Price (an “Acceptance Notice”).  If within
ROFR Notice Period, the Sellers receive an Acceptance Notice from Purchaser, the
Sellers shall be obligated to sell such Returned Goods to Purchaser at the Third
Party Price.  If Purchaser

 

55

--------------------------------------------------------------------------------


 

does not exercise its Right of First Refusal (either by providing notice to the
Sellers of its intention not to exercise its Right of First Refusal or by
allowing the ROFR Notice Period to lapse), the Sellers shall have the right to
sell such Returned Goods to a third party at the Third Party Price.

 

(c)           Disputes. The Sellers and Purchaser shall cooperate with each
other to resolve any issues relating to or arising under this Section 5.14.  If
a Party provides a dispute notice to the other Party, the representatives of the
Sellers and Purchaser shall, within thirty (30) days following the date of
receipt of the dispute notice (the “Chargeback Dispute Resolution Period”),
attempt in good faith to resolve their differences and any resolution by them
that is agreed to in writing shall be final, binding and conclusive.  If at the
conclusion of the Chargeback Dispute Resolution Period there is any matter still
remaining in dispute (“Chargeback Disputed Matters”), then all Chargeback
Disputed Matters shall be submitted for resolution to an independent registered
public accounting firm or third-party factoring company that is mutually
agreeable to the Parties (the “Chargeback Special Accountants”). The Parties
will cause the Chargeback Special Accountants to use commercially reasonable
efforts to resolve all Chargeback Disputed Matters within ten (10) Business Days
of submission to the Chargeback Special Accountants.  In making such resolution,
the Chargeback Special Accountants will review only those items and amounts
specifically set forth and objected to in writing and will resolve the dispute
with respect to each such item and amount. The determination of the Chargeback
Special Accountants shall be conclusive, nonappealable and binding upon the
Parties for all purposes.  Purchaser and the Sellers agree that (x) the
procedures established by this Section 5.14(c) shall be the exclusive procedures
for resolving disputes or disagreements arising under this Section 5.14, and
(y) that all of the time periods provided for in this Section 5.14 may be
extended by mutual written agreement by Purchaser and the Sellers.  The fees,
expenses and disbursements of the Chargeback Special Accountants shall be borne
by Purchaser, on the one hand, and the Sellers, on the other hand, based upon
the percentage which the portion of the contested amount not awarded to each
Party bears to the amount actually contested.

 

(d)           Limitation on Unidentifiable Chargebacks and Returns.
Notwithstanding the foregoing, in no event shall Sellers be responsible for
Unidentifiable Chargebacks and Unidentifiable Returns in excess of $500,000 in
the aggregate.

 

Section 5.15.         Escrow.  On the Closing Date, Rafaella, Purchaser and
Wells Fargo Bank, N.A., a national banking association, as escrow agent
(including its successors and permitted assigns in such capacity, the “Escrow
Agent”) shall enter into an escrow agreement, substantially in the form of
Exhibit B (the “Escrow Agreement”).  Rafaella and Purchaser shall each pay fifty
percent (50%) of all fees and expenses of the Escrow Agent in connection with
the Escrow Agreement.  Rafaella and Purchaser agree that, for Tax reporting
purposes, all interest or other income from investment of such escrowed funds
shall, as of the end of each calendar year and to the extent required by the
IRS, be reported as having been earned by Rafaella, whether or not income was
disbursed during a particular year, and, in accordance with the terms of the
Escrow Agreement, the Escrow Agent shall release to Rafaella from the accounts
established by the Escrow Agent pursuant to the Escrow Agreement (the “Escrow
Accounts”) funds sufficient to pay such Tax Liability. In accordance with the
terms of the Escrow Agreement, to the extent that no unresolved claim for
indemnification pursuant to Article VII hereof is outstanding on the one
(1) year anniversary of the Closing Date, the Escrow Agent shall release and pay
to Rafaella the portion of the Escrow Amount remaining after the one (1) year
anniversary of the Closing Date.  In the event

 

56

--------------------------------------------------------------------------------


 

that any claim for indemnification has been asserted, but has not been fully and
finally resolved on the one (1) year anniversary of the Closing Date, the Escrow
Agent shall release and pay to Rafaella the Escrow Amount remaining on such one
(1) year anniversary, less an amount equal to the maximum aggregate amount of
all such unresolved claims, and thereafter, any portion of the Escrow Amount not
required to pay such claims as soon as practicable following the full and final
resolution of such claims.

 

Section 5.16.         Previous Month Adjusted EBITDA Statement.  No later than
two (2) calendar days prior to the Closing Date, the Sellers shall deliver to
Purchaser the Previous Month Adjusted EBITDA Statement.

 

Section 5.17.         Further Assurances; Post-Closing Cooperation.

 

(a)           From time to time after the Closing, without additional
consideration, each of the Parties will (or, if appropriate, cause their
Affiliates to) execute and deliver such further instruments and take such other
action as may be necessary to make effective the transactions contemplated by
this Agreement and the Transaction Documents. If either Party shall following
the Closing have in its possession any asset or right that under this Agreement
that should have been delivered to the other Party, then such Party shall
promptly deliver such asset or right to the other Party.

 

(b)           Subject to the Sellers’ rights in Section 5.14, the Sellers hereby
constitute and appoint, effective as of the Closing Date, Purchaser and its
successors and assigns as the true and lawful attorney of the Sellers with full
power of substitution in the name of Purchaser, or in the name of the Sellers,
but for the benefit of Purchaser, at Purchaser’s cost (i) to collect for the
account of Purchaser any items of Purchased Assets and (ii) to institute and
prosecute all proceedings that Purchaser may in its sole discretion deem proper
to assert or enforce any right, title or interest in, to or under the Purchased
Assets, and to defend or compromise any and all actions, suits or proceedings in
respect of the Purchased Assets.  Purchaser shall be entitled to retain for its
own account any amounts collected pursuant to the foregoing powers, including,
without limitation, any amounts payable as interest in respect thereof.

 

(c)           Following the Closing, the Sellers will afford Purchaser and its
Representatives (i) such access during normal business hours as Purchaser may
reasonably request to all books, records and other data and information,
including, without limitation, any information from employees of the Sellers,
relating to the Business, the Purchased Assets, the Excluded Assets, the Assumed
Liabilities and the Excluded Liabilities and (ii) the right to make copies and
extracts therefrom. Further, each Party agrees for a period extending seven
years after the Closing Date not to destroy or otherwise dispose of any such
books, records and other data unless such Party shall first offer in writing to
surrender such books, records and other data to the other Party and such other
Party shall not agree in writing to take possession thereof during the ten
(10) day period after such offer is made and to inform the senders that
Purchaser is the new rightful recipient.

 

(d)           Following the Closing, Purchaser may receive and open all mail
addressed to the Sellers or Parent and deal with the contents thereof in its
discretion to the extent that such mail and the contents thereof relate to the
Business.  Purchaser agrees to deliver or cause to be delivered

 

57

--------------------------------------------------------------------------------


 

to the Sellers all mail received by Purchaser after the Closing addressed to the
Sellers, Parent or any of their respective Affiliates that does not relate to
the Business.

 

(e)           The Sellers will take, or cause to be taken, all actions and do,
or cause to be done, at no cost to Sellers, all things necessary, proper, or
advisable to register, maintain, and prevent the diminution in value of the
Intellectual Property, including, without limitation, filing any affidavits of
use in commerce with the U.S. Patent and Trademark Office, responding to all
office actions or other correspondence from the U.S. Patent and Trademark
Office, U.S. Copyright Office, and all other corresponding governmental offices
throughout the world, obtaining and recording all documents necessary to
establish, maintain, transfer, or identify Purchaser’s rights in such
Intellectual Property, including, without limitation, all necessary assignments
of such Intellectual Property and fulfilling all of its duties and obligations
and avoid any defaults under all Contracts regarding Intellectual Property, and
assist Purchaser after the Closing with respect to any legal or administrative
action relating to the Intellectual Property, including before the U.S. Patent
and Trademark Office, U.S. Copyright Office, and all other corresponding foreign
and domestic Governmental Authorities.

 

(f)            To the extent that any moral rights or rights of droit moral are
deemed to exist or apply in any jurisdiction to any of the Intellectual Property
rights transferred hereunder, each of the Sellers agrees to, and hereby waives,
or hereby agrees to seek a waiver in favor of the Sellers and Purchaser of any
and all such moral rights or rights of droit moral.

 

(g)           Each of the Sellers shall affect all renewals of all Intellectual
Property that are scheduled to or may expire between the date hereof and the
date that is thirty (30) days after the Closing Date.  The Sellers shall be
responsible for all out-of-pocket third-party fees and expenses incurred by the
Sellers in connection with all such renewals, and Purchaser shall reasonably
assist the Sellers in connection therewith, including executing and delivering,
or causing to be executed and delivered, all such documents and instruments as
the Sellers may reasonably deem necessary to affect such renewals.  The Sellers
shall be fully responsible for, including paying all costs associated with,
filing releases of all security Encumbrances currently placed on any or all of
the Business Intellectual Property with the United States Patent and Trademark
Office and any other applicable foreign intellectual property offices where
Encumbrances have been recorded.

 

Section 5.18.         Disclosure; Updated Sellers’ Disclosure Schedule.  In the
event that (a) any material fact relating to the Business and/or the Purchased
Assets has not been disclosed to Purchaser in this Agreement or (b) any
representation or warranty contained in this Agreement, any statement contained
in the Sellers’ Disclosure Schedule or in any certificate furnished to Purchaser
pursuant to this Agreement (including the Financial Statements), contains any
untrue statement of a material fact or omits a material fact necessary to make
the statements contained herein or therein, in the light of the circumstances
under which they were made, not misleading, the Sellers shall disclose to
Purchaser such facts and circumstances in writing (including, without
limitation, by delivering to Purchaser an updated Sellers’ Disclosure Schedule)
(the “Supplemental Disclosure”) at least one (1) Business Day prior to the
Closing Date; provided, however, that no Supplemental Disclosure shall in any
way affect the truthfulness of the Sellers’ representations and warranties in
this Agreement or alter, diminish or otherwise affect Purchaser’s rights under
this Agreement and the Transaction Documents, including, without limitation,
Article VI and Article VIII.  Notwithstanding the foregoing, Sellers shall
update (a) Section 2.3(a)(ii), Section 3.17(b) of the

 

58

--------------------------------------------------------------------------------


 

Sellers’ Disclosure Schedule and the Order Book solely to reflect, and such
updates shall be limited to, ordinary course transactions consistent with the
past practices of the Business, which occur between the date hereof and the
Closing Date, in accordance with Sections 2.3(a)(ii) and 5.1, and the Assumed
Liabilities shall include the liabilities in respect to such Customer Orders and
Purchase Orders and (b) Sections 1.1(a), 1.1(b) and 1.1(d) of the Sellers’
Disclosure Schedule and such revised Sections 1.1(a), 1.1(b) and 1.1(d) shall be
included for purposes of Final Net Working Capital calculations.

 

Section 5.19.         Purchaser Cash Collateralized Letters of Credit.  On or
before the Closing Date, Purchaser shall deposit cash with HSBC in an aggregate
amount of 105%, or such lesser percentage agreed to in writing by HSBC, of the
face value of the Purchaser Cash Collateralized Letters of Credit; provided,
however, that in no event shall the face amount of such Purchaser Cash
Collateralized Letters of Credit exceed the LC Limit.

 

ARTICLE VI

 

CONDITIONS OF CLOSING

 

Section 6.1.           Conditions to Each Party’s Obligations.  The respective
obligations of each Party to affect the Closing are subject to the satisfaction
or waiver at or prior to the Closing of the following conditions:

 

(a)           All necessary consents and approvals of any Governmental Authority
required for the consummation of the transactions contemplated by this Agreement
shall have been obtained, and any waiting period applicable to the consummation
of the transactions contemplated hereby under the HSR Act shall have expired or
been terminated.

 

(b)           No Law shall have been enacted, entered, promulgated or enforced
by a Governmental Authority that prohibits the consummation of the transactions
contemplated by this Agreement or the Transaction Documents shall be in effect.

 

Section 6.2.           Conditions to the Purchaser’s Obligations. The
obligations of Purchaser to affect the Closing are further subject to the
satisfaction or waiver at or prior to the Closing of the following conditions:

 

(a)           Each of the representations and warranties made by the Sellers in
this Agreement that is qualified by reference to materiality, Business Material
Adverse Effect or Seller Material Adverse Effect shall be true and correct in
all respects, and each of the representations and warranties made by the Sellers
in this Agreement that are not so qualified shall by true and correct in all
material respects, in each case as of the date of this Agreement and at and as
of the Closing Date as if made on that date (except in any case that
representations and warranties that expressly speak as of a specified date or
time need only be true and correct as of such specified date or time).

 

(b)           The Sellers shall have performed and complied in all material
respects with each agreement, covenant and obligation required by this Agreement
to be so performed or complied with by the Sellers at or before the Closing
(including, without limitation, delivering to Purchaser the items set forth in
Section 2.9).

 

59

--------------------------------------------------------------------------------


 

(c)           All consents or approvals or the termination listed in
Section 6.2(c) of the Sellers’ Disclosure Schedule shall have been obtained and
Purchaser shall have received copies of such consents in form and substance
reasonably satisfactory to Purchaser.

 

(d)           Since the date of this Agreement, no event, circumstance or change
shall have occurred, that individually or in the aggregate with one (1) or more
other events, circumstances or changes, have had or reasonably could be expected
to have, a Seller Material Adverse Effect or a Business Material Adverse Effect.

 

(e)           Each of the Sellers shall have delivered to Purchaser a
certificate, dated the Closing Date and duly executed by the Chief Executive
Officer of such Seller, in form and substance reasonably satisfactory to
Purchaser, to the effect that the conditions set forth in clauses
(a) — (c) above have been satisfied.

 

(f)            Each of the Sellers shall have delivered to Purchaser a
certificate of the corporate secretary of such Seller attaching thereto a true,
correct and complete copy of resolutions of the board of directors of such
Seller authorizing the execution, delivery and performance of this Agreement,
the Transaction Documents and the consummation of the transactions contemplated
hereby and thereby.

 

(g)           Each of the Sellers shall have delivered to Purchaser a
certificate of good standing or similar document (which for Rafaella Apparel Far
East is a certificate of continuing registration) with respect to such Seller
issued by the applicable Governmental Authority as of a date within three
(3) Business Days of the Closing Date.

 

(h)           [Intentionally omitted]

 

(i)            Each of Rafaella and Verrazano shall have provided to Purchaser a
certification in the form contained in Section 1.1445-2(b)(2)(iv) of the
Treasury Regulations to the effect that such Seller is not a “foreign person.”

 

(j)            The Sellers shall have delivered to Purchaser a certificate dated
the Closing Date and duly executed by the Chief Financial Officer of Rafaella to
the effect that the Previous Month’s Balance Sheet was prepared in accordance
with GAAP (subject to the absence of recordation of Taxes and certain footnote
disclosures and normal year-end audit adjustments otherwise required by GAAP)
consistently applied.

 

(k)           The Sellers shall have delivered to Purchaser the Order Book,
Customer Orders, Purchase Orders, all UPC Codes and any CPSA Certificates with
respect to the Inventory and Excluded Inventory.

 

(l)            The Sellers shall have delivered to the Purchaser the Previous
Month Adjusted EBITDA Statement.

 

(m)          Rafaella shall have delivered a written acknowledgment, in form and
substance reasonably satisfactory to Purchaser, duly executed and delivered by
the Senior Indenture Trustee pursuant to Section 8.04 of the Senior Indenture.

 

60

--------------------------------------------------------------------------------


 

(n)           The Sellers shall have delivered written evidence, in form and
substance reasonably satisfactory to Purchaser, that the Collateral Agreements
have been terminated, all obligations thereunder have been satisfied or waived
and any Encumbrances thereunder have been released.

 

(o)           The Sellers shall have delivered written evidence, in form and
substance reasonably satisfactory to Purchaser, that the Financing Agreements
other than the Note Purchase Agreement and the Cash Collateralized Letters of
Credit have been terminated, all obligations under the Financing Agreements
other than the Note Purchase Agreement and the Cash Collateralized Letters of
Credit have been satisfied or waived and any Encumbrances thereunder other than
applicable to the cash collateral in respect of the Cash Collateralized Letters
of Credit have been released.

 

(p)           The Sellers shall have delivered written evidence, in form and
substance reasonably satisfactory to Purchaser, that the Seller Factoring
Agreements have been terminated and Seller Factor shall have consented in
writing to the sale of Receivables, and the release of any and all Encumbrances
against Sellers’ assets that are not Excluded Assets and that are subject to any
Seller Factoring Agreement; provided, that Purchaser acknowledges that Seller
Factor may require that Purchaser grant a lien to Seller Factor in respect of
transferred Receivables, and that Purchaser (and any applicable lender to
Purchaser) shall, if requested or required by the Seller Factor, enter into an
intercreditor agreement for the benefit of Seller Factor in respect of all such
transferred Receivables and proceeds thereof and such requirements and other
customary requirements applicable to Purchaser for a transfer of Receivables of
this type shall not be a basis for Purchaser to object to the written evidence
delivered hereunder.

 

(q)           Rafaella shall have filed, and delivered to Purchaser a copy of,
any Deregistration Notice required to be filed under applicable Law.

 

(r)            Rafaella and the Escrow Agent (or, if the Escrow Agent is unable
or unwilling to serve in such capacity, an alternative escrow agent reasonably
satisfactory to the Purchaser) shall have entered into and delivered the Escrow
Agreement.

 

(s)            The Sellers shall have deposited the Sellers’ LC Cash Deposit
with HSBC.

 

Section 6.3.           Conditions to the Sellers’ Obligations.  The obligations
of the Sellers to affect the Closing are further subject to the satisfaction or
waiver at or prior to the Closing of the following conditions:

 

(a)           Each of the representations and warranties made by Purchaser in
this Agreement that is qualified by reference to materiality or Purchaser
Material Adverse Effect shall be true and correct in all respects, and each of
the other representations and warranties made by Purchaser in this Agreement
shall by true and correct in all material respects, in each case as of the date
of this Agreement and at and as of the Closing Date as if made on that date
(except in any case that representations and warranties that expressly speak as
of a specified date or time need only be true and correct as of such specified
date or time).

 

(b)           Purchaser shall have performed and complied with, in all material
respects, each agreement, covenant and obligation required by this Agreement to
be so performed or

 

61

--------------------------------------------------------------------------------


 

complied with by Purchaser at or before the Closing (including, without
limitation, delivering to the Sellers the items set forth in Section 2.8).

 

(c)           Since the date of this Agreement, no event, circumstance or change
shall have occurred, that individually or in the aggregate with one (1) or more
other events, circumstances or changes, have had or reasonably could be expected
to have, a Purchaser Material Adverse Effect.

 

(d)           Purchaser shall have delivered to the Sellers a certificate, dated
the Closing Date and duly executed by Purchaser’s Chief Executive Officer, in
form and substance reasonably satisfactory to the Sellers, to the effect that
the conditions set forth in clauses (a) and (b) above have been satisfied.

 

(e)           Purchaser shall have delivered to the Sellers a certificate of the
corporate secretary of Purchaser attaching thereto a true, correct and complete
copy of resolutions of the board of directors of Purchaser authorizing the
execution, delivery and performance of this Agreement, the Transaction Documents
and the consummation of the transactions contemplated hereby and thereby.

 

(f)            Purchaser shall have delivered to the Sellers a certificate of
good standing with respect to Purchaser issued by the Secretary of State of the
State of Florida as of a date within three (3) Business Days of the Closing
Date.

 

(g)           Purchaser shall have deposited cash with HSBC in an aggregate
amount equal to 105%, or such lesser percentage agreed to in writing by HSBC, of
the face value of the Purchaser Cash Collateralized Letters of Credit and HSBC
shall release to the Sellers any cash previously deposited by the Sellers to
cash collateralize the Purchaser Cash Collateralized Letters of Credit.

 

(h)           Purchaser and the Escrow Agent (or, if the Escrow Agent is unable
or unwilling to serve in such capacity, an alternative escrow agent reasonably
satisfactory to the Sellers) shall have entered into and delivered the Escrow
Agreement.

 

(i)            Purchaser shall have entered into and delivered the Transition
Agreement.

 

ARTICLE VII

 

SURVIVAL; INDEMNIFICATION

 

Section 7.1.           Survival of Representations, Warranties, Covenants and
Agreements.

 

(a)           The representations and warranties of each of the Parties
contained in this Agreement will survive the Closing for a period of two
(2) years following the Closing Date, except that (i) the representations and
warranties set forth in Sections 3.1, 3.2(a), 3.7, 3.13, 3.22, 3.32, 3.33, 4.1,
4.2(a) and 4.4 shall survive until ninety (90) days following the expiration of
the applicable statutory period of limitations with respect to the matter to
which the claim relates, and (ii) each covenant and agreement contained in this
Agreement will survive the Closing until the last date on which such covenant or
agreement is to be performed, or if no such date is specified or such covenant
or agreement is to be performed prior to or at the Closing, with no obligations
thereafter, such covenant or agreement shall expire on the Closing; provided,
that any claim regarding a breach of the covenants and agreements set forth in
Section 5.1 shall survive until twelve (12) months

 

62

--------------------------------------------------------------------------------


 

following the Closing Date (as the case may be, the “Indemnity Period”).  No
claim for indemnification may be asserted under this Article VII after the
expiration of the applicable Indemnity Period; provided, that a specific claim
for indemnification which was made timely and properly pursuant to
Section 7.5(a) before expiration of the Indemnity Period but not resolved prior
to its expiration will extend the Indemnity Period with respect to the specific
representation or warranty underlying such claim through the date such claim is
conclusively resolved.  Notwithstanding the foregoing, in no event shall a
generalized notice that a claim may be commenced at some point be construed as
satisfying the requirement of this Agreement for the purposes of the foregoing
tolling provision.

 

(b)           For purposes of this Agreement, the Sellers’ representations and
warranties shall be deemed to include the Sellers’ Disclosure Schedule and
certificates delivered by or on behalf of the Sellers pursuant to Article VI
hereof.  No Party’s rights hereunder (including, without limitation, rights
under this Article VII) shall be affected by any investigation conducted by or
any knowledge acquired (or capable of being acquired) by such Party at any time,
whether before or after the execution or delivery of this Agreement or the
Closing.

 

Section 7.2.           Indemnification of Purchaser.  Subject to the limitations
set forth in Article VII hereof, each of the Sellers shall, jointly and
severally, indemnify and hold harmless Purchaser, its Affiliates and their
respective successors and the respective Representatives of each such
indemnified Person (collectively, the “Purchaser Indemnified Parties”) from and
against any and all Losses paid, suffered or incurred by any Purchaser
Indemnified Party (whether or not due to third party claims) that, directly or
indirectly, arise out of, result from, are based upon or relate to:

 

(a)           any inaccuracy in or any breach of, as of the date of this
Agreement or the Closing Date, any representation and warranty made by the
Sellers in this Agreement, in any of the Transaction Documents or in any
certificate delivered by the Sellers pursuant to Section 6.2 of this Agreement;

 

(b)           any failure by any of the Sellers to duly and timely perform or
fulfill any of its covenants or agreements required to be performed by such
Seller under this Agreement or the Transaction Documents;

 

(c)           any Excluded Liability;

 

(d)           the failure of the Sellers to comply with any bulk sales Laws and
Purchaser’s waiver of compliance with such Laws;

 

(e)           the Seller Chargebacks and the Seller Returns net of applicable
reserves on Closing Date Balance Sheet in accordance with Sections 5.14(a) and
5.14(b); and

 

(f)            any claim for a commission or similar fee brought or made by any
Person who may have been hired by the Sellers as an investment adviser, agent,
broker or finder in connection with the transactions contemplated by this
Agreement, including, but not limited to, Financo, Inc.

 

Section 7.3.           Indemnification of the Sellers.  Subject to the
limitations set forth in Article VII hereof, Purchaser shall indemnify and hold
harmless each of the Sellers, its Affiliates

 

63

--------------------------------------------------------------------------------


 

and successors to the foregoing and the respective Representatives of each such
indemnified Person (collectively, the “Seller Indemnified Parties”) from and
against any and all Losses paid, suffered or incurred by any Seller Indemnified
Party (whether or not due to third party claims) that, directly or indirectly,
arise out of, result from, are based upon or relate to:

 

(a)           the inaccuracy in or any breach of, as of the date of this
Agreement or the Closing Date, any representation or warranty made by Purchaser
in this Agreement in any of the Transaction Documents or in any certificate
delivered by Purchaser pursuant to Section 6.3 of this Agreement;

 

(b)           any failure by Purchaser to perform or fulfill any of its
covenants or agreements required to be performed by Purchaser under this
Agreement or the Transaction Documents;

 

(c)           any Assumed Liability;

 

(d)           The Purchaser Chargebacks and the Purchaser Returns; and

 

(e)           any claim for a commission or similar fee brought or made by any
Person who may have been hired by Purchaser as an investment adviser, agent,
broker or finder in connection with the transactions contemplated by this
Agreement.

 

Section 7.4.           Limitations.

 

(a)           No amounts of indemnity shall be payable as a result of any claim
arising under Section 7.2(a) relating to a breach or alleged breach of a
representation or warranty unless and until the Purchaser Indemnified Parties
have suffered, incurred, sustained or become subject to Losses referred to in
that clause in excess of one hundred seventy five thousand dollars ($175,000) in
the aggregate (the “Threshold”), in which case the Purchaser Indemnified Parties
may bring a claim for all such Losses in excess of the Threshold, except that
the Purchaser Indemnified Parties may bring claims related to any breach or
alleged breach of a representation or warranty under Sections 3.1, 3.2(a), 3.7,
3.22, 3.32 and 3.33 shall not be subject to, or in any way limited by, the
Threshold.  Except for indemnity based on any of Sections 3.1, 3.2(a), 3.7,
3.13, 3.22, 3.32 and 3.33, the maximum Liability of the Sellers under Sections
7.2(a) shall not exceed three million five hundred thousand dollars ($3,500,000)
in the aggregate (the “Indemnity Amount”).  Notwithstanding anything herein to
the contrary, the maximum aggregate liability of the Sellers under
Section 7.2(a) shall not exceed the aggregate cash portion of the Purchase Price
paid by Purchaser to the Sellers after giving effect to the adjustments in
accordance with Section 2.10 and Section 2.11 (the “Maximum Indemnity Amount”). 
For the purpose of calculating any Loss arising from a breach by the Sellers of
any representation or warranty that is qualified in any respect by materiality,
Seller Material Adverse Effect or Business Material Adverse Effect, solely for
purposes of calculating such Loss for purpose of this Section 7.4(a), such
materiality, Seller Material Adverse Effect or Business Material Adverse Effect
qualification will in all respects be ignored. For purposes of determining if a
breach occurred for any reason under this Agreement, such qualification in
respect of materiality or Seller Material Adverse Effect should not be ignored.

 

(b)           No amounts of indemnity shall be payable as a result of any claim
arising under Section 7.3(a) relating to a breach or alleged breach of a
representation or warranty unless and

 

64

--------------------------------------------------------------------------------


 

until the Seller Indemnified Parties have suffered, incurred, sustained or
become subject to Losses referred to in that clause in excess of the Threshold,
in which case the Seller Indemnified Parties may bring a claim for all such
Losses in excess of the Threshold, except that the Seller Indemnified Parties
may bring claims related to any breach or alleged breach of a representation or
warranty under Sections 4.1, 4.2(a) and 4.4 and such claims shall not be subject
to, or in any way limited by, the Threshold.  Notwithstanding anything herein to
the contrary, the maximum aggregate liability of Purchaser under
Section 7.3(a) shall not exceed the Indemnity Amount.  For the purpose of
calculating any Loss arising from a breach by Purchaser of any representation or
warranty that is qualified in any respect by materiality or Purchaser Material
Adverse Effect, solely for purposes of calculating such Loss for purposes of
this Section 7.4(b), such materiality or Purchaser Material Adverse Effect
qualification will in all respects be ignored.  For purposes of determining if a
breach occurred for any purpose under this Agreement, such qualifications in
respect of materiality or Purchaser Material Adverse Effect shall not be
ignored.

 

(c)           The amount of any claim pursuant to this Article VII will be
reduced by the amount of any insurance proceeds and the amount of any Tax
benefit (net of all Tax detriments incurred in the Loss) when actually realized
to the Indemnified Party in respect of such claim or the facts or events giving
rise to such indemnity obligation.  If the Indemnified Party realizes such Tax
benefit or insurance proceeds after the date on which an indemnity payment has
been made to the Indemnified Party, the Indemnified Party shall promptly make
payment to the indemnifying party in an amount equal to such Tax benefit or
insurance proceeds; provided, that such payment shall not exceed the amount of
the indemnity payment.  In computing the amount of any such Tax cost or Tax
benefit, the Indemnified Party shall be deemed to recognize all other items of
income, gain, loss, deduction or credit before recognizing any item arising from
the receipt of any indemnification payment hereunder or the incurrence or
payment of any indemnified Loss.

 

(d)           In no event will any of the Parties be liable under this
Article VII for incidental, consequential (including business interruption, loss
of future revenue, profits or income, or loss of business reputation or
opportunity), or punitive damages.

 

Section 7.5.            Method of Asserting Claims.  All claims for
indemnification by any Indemnified Party under this Article VII shall be
asserted and resolved as follows:

 

(a)           If an Indemnified Party intends to seek indemnification under this
Article VII, it shall promptly notify the Indemnifying Party in writing of such
claim.  The failure to provide such notice will not affect any rights hereunder
except to the extent the Indemnifying Party is materially prejudiced thereby.

 

(b)           The Indemnified Party and the Indemnifying Party shall make a bona
fide attempt to settle any claim for indemnification amicably through
negotiations within thirty (30) days of its submission to the Indemnifying
Party. If the claim has not been settled within thirty (30) days or within such
other period as the Indemnified Party and the Indemnifying Party may agree in
writing then such claim shall be submitted to mediation under the Commercial
Mediation Rules of the AAA in New York, New York prior to seeking relief from a
court of competent jurisdiction. Either the Indemnified Party or the
Indemnifying Party may submit a demand for mediation.  If within sixty (60) days
after service of a written demand for mediation, the mediation does not result

 

65

--------------------------------------------------------------------------------


 

in settlement of the dispute or difference, the Indemnified Party or the
Indemnifying Party may seek relief from a court of competent jurisdiction in
accordance with Section 9.8.

 

(c)           If such claim involves a claim by a third party against the
Indemnified Party, the Indemnifying Party may, within ten (10) calendar days
after receipt of such notice and upon notice to the Indemnified Party, assume,
with counsel reasonably satisfactory to the Indemnified Party, at the sole cost
and expense of the Indemnifying Party, the settlement or defense thereof;
provided, that (ii) the Indemnifying Party acknowledges its obligation to
indemnify the Indemnified Party with respect to such claim subject to the terms
and conditions of this Article VII and (iii) the Indemnified Party may
participate at its own costs in such settlement or defense through counsel
chosen by it.  If the Indemnified Party determines in good faith that
representation by the Indemnifying Party’s counsel of both the Indemnifying
Party and the Indemnified Party may present such counsel with a conflict of
interest, then the Indemnifying Party shall pay the reasonable fees and expenses
of the Indemnified Party’s counsel.  Notwithstanding the foregoing, (A) the
Indemnified Party may, at the sole cost and expense of the Indemnified Party, at
any time prior to the Indemnifying Party’s delivery of the notice referred to in
the first sentence of this Section 7.5(b), file any motion, answer or other
pleadings or take any other action that the Indemnified Party reasonably
believes to be necessary or appropriate to protect its interests, (B) the
Indemnified Party may take over the control of the defense or settlement of a
third-party claim (other than claims brought by a Taxing Authority against a
Purchaser Indemnified Party) at any time if it irrevocably waives its right to
indemnity under this Article VII with respect to such claim, except for claims
by a Purchaser Indemnified Party in respect of Taxes and (C) the Indemnifying
Party may not, without the consent of the Indemnified Party, settle or
compromise any action or consent to the entry of any judgment, such consent not
to be unreasonably delayed or withheld.  So long as the Indemnifying Party is
contesting any such claim in good faith, the Indemnified Party shall not pay or
settle any such claim without the Indemnifying Party’s consent, such consent not
to be unreasonably delayed or withheld. If the Indemnifying Party is not
entitled to assume the defense of the claim pursuant to the foregoing provisions
or is entitled but does not contest such claim in good faith (including if it
does not notify the Indemnified Party of its assumption of the defense of such
claim within the ten-day period set forth above), then the Indemnified Party may
conduct and control, through counsel of its own choosing and at the expense of
the Indemnifying Party, the settlement or defense thereof, and the Indemnifying
Party shall cooperate with it in connection therewith.  The failure of the
Indemnified Party to participate in, conduct or control such defense shall not
relieve the Indemnifying Party of any obligation it may have hereunder.  Any
defense costs required to be paid by the Indemnifying Party shall be paid as
incurred, promptly against delivery of invoices therefor.

 

Section 7.6.            Payment of Claims.  If the Sellers are required to
indemnify any Purchaser Indemnified Party pursuant to this Article VII (subject
to the limitations set forth in Section 7.4), then Purchaser and Seller shall
instruct the Escrow Agent to pay to such Purchaser Indemnified Party the
Indemnity Amount pursuant to the terms of, and subject to, the Escrow Agreement.

 

Section 7.7.            Character of Indemnity Payments.  The Parties agree that
any indemnification payments made with respect to this Agreement shall be
treated for all Tax purposes as an adjustment to the Purchase Price, unless
otherwise required by Law (including, without limitation, by a determination of
a Taxing Authority that, under applicable Law, is not subject to further review
or appeal).  If an indemnification payment by Law cannot be treated as an
adjustment to Purchase Price, the Indemnifying Party will pay an amount to the
Indemnified Party that reflects the

 

66

--------------------------------------------------------------------------------


 

hypothetical Tax consequences of the receipt or accrual of such indemnification
payment, using the maximum applicable statutory rate (or, in the case of an item
that affects more than one Tax, rates) of Tax and reflecting, for example, the
effect of deductions available for Taxes such as state and local income Taxes.

 

Section 7.8.            Exclusive Remedy.  Following the Closing, absent fraud
or intentional misrepresentation the provisions of this Article VII shall be the
exclusive remedy for damages in connection with the matters covered hereby;
provided, however, that this Section 7.8 shall not affect the Parties rights to
equitable relief under Section 9.9.

 

ARTICLE VIII

 

TERMINATION OF AGREEMENT

 

Section 8.1.            Termination.  This Agreement may be terminated, and the
transactions contemplated by this Agreement may be abandoned at any time prior
to the Closing by:

 

(a)           Purchaser, (i) in the event of a material breach of this Agreement
by the Sellers, if Sellers fail to cure such breach within five (5) Business
Days following notification thereof by Purchaser, (ii) the satisfaction of any
condition to Purchaser’s obligations under Section 6.2 becomes impossible or
impracticable with the use of commercially reasonable efforts if the failure of
such condition to be satisfied is not caused by a breach of this Agreement by
Purchaser or its Affiliates and Purchaser has determined that it will not waive
the satisfaction of such condition, (iii) in the event that, as set forth on the
Previous Month Adjusted EBITDA Statement, the Adjusted EBITDA of the Business
was less than fourteen million dollars ($14,000,000) or (iv) in the event of a
Seller Material Adverse Change;

 

(b)           the Sellers, (i) in the event of a material breach of this
Agreement by Purchaser, if Purchaser fails to cure such breach within five
(5) Business Days following notification thereof by the Sellers, (ii) the
satisfaction of any condition to the Sellers’ obligations under Section 6.3
becomes impossible or impracticable with the use of commercially reasonable
efforts if the failure of such condition to be satisfied is not caused by a
breach of this Agreement by the Sellers and the Sellers have determined that it
will not waive the satisfaction of such condition or (iii) in the event of a
Purchaser Material Adverse Change;

 

(c)           the mutual written agreement of the Sellers and Purchaser;

 

(d)           either the Sellers or Purchaser if any court of competent
jurisdiction or other competent Governmental Authority shall have issued a
statute, rule, regulation, order, decree or injunction or taken any other action
permanently restraining, enjoining or otherwise prohibiting all or any portion
of the transactions contemplated by this Agreement and such statute, rule,
regulation, order, decree or injunction or other action shall have become final
and nonappealable; or

 

(e)           the Sellers or Purchaser if the Closing shall not have occurred on
or before January 28, 2011, but in all instances subject to the provisions of
Section 8.2 below, or any later date as mutually agreed in writing by the
Parties, unless the failure to consummate the Closing is due to the failure to
act (subject in all instances to the provisions of Section 8.2 below) by the
terminating Party or its Affiliates.

 

67

--------------------------------------------------------------------------------


 

Section 8.2.            Automatic Amendment of Closing Date.

 

(a)           Notwithstanding anything else set forth herein to the contrary,
the Parties hereto acknowledge and agree that in order to effect a Closing of
this Agreement, and all transactions contemplated herein and contemplated by the
Transaction Documents, including but not limited to the provisions of
Section 2.1 hereof (a “Permitted Closing”), on or before January 28, 2011, that
(i) the Company shall require the affirmative acknowledgement, agreement and
written consent of the Senior Indenture Trustee with respect to the repayment of
the Senior Notes under the Senior Indenture and the termination of all liens
thereunder, and in connection therewith, the Senior Indenture Trustee may
require the Sellers to effect certain amendments with respect to the Senior
Indenture, and (ii) the Company may need to effect amendments to the Seller
Factoring Agreement, the Collateral Agreements and/or the Financing Agreements. 
Sellers agree that it shall use commercially reasonable efforts (i) to obtain
the Senior Indenture Trustee’s acknowledgement, agreement and written consent
with respect to the payment of the Senior Notes under the Senior Indenture and
the termination of all liens thereunder, and any amendments required by the
Trustee to the Senior Indenture and (ii) to obtain any amendments required
pursuant to the Seller Factoring Agreements, the Collateral Agreements and/or
the Financing Agreements in order to effect a Permitted Closing on or before
January 28, 2011; provided, however, that it is expressly understood and agreed,
and it shall be of the essence hereof, that in the event that at such time that
Seller delivers written notice to Purchaser in accordance with Section 9.1
hereof that states that Seller, in good faith, is unable to obtain the requisite
acknowledgement, agreement and written consent from the Senior Indenture
Trustee, or any amendments to Senior Indenture required by the Senior Indenture
Trustee, or any requisite amendment to any of the Seller Factoring Agreements,
Collateral Agreements and/or Financing Agreements in order to effect a Permitted
Closing on or before January 28, 2011 (the “Closing Extension Notice”), then in
such event the date of January 28, 2011 set forth in Section 8.1(e) above shall
automatically and irrevocably be amended, without any further action required by
the Parties, to February 21, 2011.

 

(b)           Notwithstanding anything set forth herein to the contrary, the
Parties hereto acknowledge and agree that in order to effect a Permitted Closing
on or before January 28, 2011, the Company is required to obtain the consent of
the landlord (the “Landlord”) with respect to the New York Lease.  The Parties
further acknowledge and agree that pursuant to the express provisions of the New
York Lease, the Landlord has thirty (30) days to provide such consent.  Sellers
shall attempt to obtain the requisite consent of the Landlord prior to
January 28, 2011; provided, however, that it is expressly understood and agreed,
and it shall be of the essence hereof, that in the event that at such time as
Sellers deliver written notice to Purchaser in accordance with Section 9.1
hereof on or before January 28, 2011 that states that the Landlord is unwilling
to provide the requisite consent with respect to the New York Lease by
January 28, 2011 (the “New York Lease Extension Notice”), in such event the date
of January 28, 2011 set forth in Section 8.1(e) above shall automatically and
irrevocably be amended, without any further action required by the Parties, to
February 11, 2011, subject to the provisions of Section 8.2(c) below.

 

(c)           In the event Sellers have given the Closing Extension Notice and
the New York Lease Extension Notice, the Parties expressly acknowledge and agree
that the Closing Extension Notice shall govern for all purposes.

 

68

--------------------------------------------------------------------------------


 

Section 8.3.            Effect of Termination.  If this Agreement is validly
terminated pursuant to Section 8.1, this Agreement will forthwith become null
and void and have no further effect, without any Liability on the part of any
Party hereto or its Affiliates, directors, officers or stockholders, except for
any liability resulting from any fraud, actions taken in bad faith, intentional
misrepresentation or intentional breach prior to termination, and other than the
provisions of this Section 8.3 and Article IX hereof.  Nothing contained in this
Section 8.3 shall relieve any Party from Liability for any breach of this
Agreement occurring prior to termination.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1.            Notices.  All notices, requests and other communications
under this Agreement must be in writing and will be deemed to have been duly
given upon receipt to the Parties at the following addresses or facsimiles (or
at such other address or facsimile for a Party as shall be specified by the
notice):

 

If to the Sellers:

 

 

 

 

Rafaella Apparel Group, Inc.

 

1411 Broadway

 

New York, New York 10018

 

Attention:

Ms. Christa Michalaros, Chief Executive Officer

 

Facsimile:

(212) 764-9275

 

 

 

With a copy (which shall not constitute notice) to:

 

 

 

 

RA Cerberus LLC

 

c/o Cerberus Capital Management, L.P.

 

299 Park Avenue

 

New York, New York 10017

 

Attention:

Mark Neporent, Esq., Senior Managing Director,

 

 

Chief Operating Officer and General Counsel

 

Facsimile:

(212) 891-1540

 

 

With a copy (which shall not constitute notice) to:

 

 

 

Zukerman Gore Brandeis & Crossman, LLP

 

875 Third Avenue

 

New York, New York 10022

 

Attention: Clifford A. Brandeis, Esq.

 

Facsimile: (212) 223-6433

 

69

--------------------------------------------------------------------------------


 

If to Purchaser:

 

 

Perry Ellis International, Inc.

 

3000 NW 107 Avenue

 

Miami, Florida 33172

 

Attention: General Counsel

 

Facsimile: (305) 406-0513

 

 

 

With a copy (which shall not constitute notice) to:

 

 

Greenberg Traurig, LLP

 

MetLife Building

 

200 Park Avenue

 

New York, New York 10166

 

Attention:

Clifford E. Neimeth

 

 

David C. Peck

 

Facsimile:

(212) 801-6400

 

Section 9.2.            Entire Agreement.  This Agreement, the exhibits and
schedules hereto and the Transaction Documents supersede all prior and
contemporaneous discussions and agreements, both written and oral, among the
Parties with respect to the subject matter of this Agreement and the Transaction
Documents and constitute the sole and entire agreement among the Parties to this
Agreement with respect to the subject matter of this Agreement, and supersedes
all prior and contemporaneous agreements and understandings, written or oral,
with respect to the subject matter hereof, including but not limited to the
Letter of Intent.

 

Section 9.3.            Expenses.  Except as otherwise expressly provided in
this Agreement (including as provided in Article VII and Section 8.3), whether
or not the transactions contemplated by this Agreement are consummated, each
Party will pay its own costs and expenses incurred in connection with the
negotiation, execution and closing of this Agreement and the Transaction
Documents and the transactions contemplated by this Agreement and the
Transaction Documents.

 

Section 9.4.            Waiver.  Any term or condition of this Agreement may be
waived at any time by the Party that is entitled to the benefit thereof, but no
such waiver shall be effective unless set forth in a written instrument duly
executed by or on behalf of the Party waiving such term or condition.  No waiver
by any Party of any term or condition of this Agreement, in any one or more
instances, shall be deemed to be or construed as a waiver of the same or any
other term or condition of this Agreement on any future occasion.  All remedies,
either under this Agreement or by Law or otherwise afforded, will be cumulative
and not alternative.

 

Section 9.5.            Amendment.  This Agreement may be amended, supplemented
or modified only by a written instrument duly executed by or on behalf of each
Party to this Agreement.

 

Section 9.6.            No Third-Party Beneficiary.  The terms and provisions of
this Agreement are intended solely for the benefit of each Party hereto and
their respective successors or permitted assigns, and it is not the intention of
the Parties to confer third-party beneficiary rights upon any other Person other
than any Person entitled to indemnity under Article VII.

 

70

--------------------------------------------------------------------------------


 

Section 9.7.            Assignment; Binding Effect.  Neither this Agreement nor
any right, interest or obligation under this Agreement may be assigned by any
Party to this Agreement by operation of Law or otherwise without the prior
written consent of the other Party to this Agreement and any attempt to do so
will be void, except that Purchaser may assign any or all of its rights,
interests and obligations under this Agreement (i) before or after the Closing,
to any Affiliate and (ii) after the Closing, to any Person; provided, that any
such Affiliate or Person, as applicable, agrees in writing to be bound by all of
the terms, conditions and provisions contained in this Agreement, but no such
assignment shall relieve Purchaser of its obligations under this Agreement if
such assignee does not perform such obligations.  Without limiting the
generality of the foregoing, if requested by Purchaser, the Sellers agree to
cause the Business and the Purchased Assets or any portion thereof at the
Closing to be transferred to any Person that Purchaser may direct.  Subject to
the foregoing, this Agreement is binding upon, inures to the benefit of and is
enforceable by the Parties and their respective successors and assigns.

 

Section 9.8.            CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF
JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR ANY
COURT OF THE STATE OF NEW YORK LOCATED IN THE COUNTY OF NEW YORK IN RESPECT OF
ANY ACTION, SUIT OR PROCEEDING ARISING IN CONNECTION WITH THIS AGREEMENT AND THE
TRANSACTION DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND
AGREES THAT ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE BROUGHT ONLY IN SUCH
COURT (AND WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS OR ANY OTHER
OBJECTION TO VENUE THEREIN); PROVIDED, HOWEVER, THAT SUCH CONSENT TO
JURISDICTION IS SOLELY FOR THE PURPOSE REFERRED TO IN THIS SECTION 9.8 AND SHALL
NOT BE DEEMED TO BE A GENERAL SUBMISSION TO THE JURISDICTION OF SAID COURTS OR
IN THE STATE OF NEW YORK OTHER THAN FOR SUCH PURPOSE.  Any and all process may
be served in any action, suit or proceeding arising in connection with this
Agreement or the Transaction Documents by complying with the provisions of
Section 9.1.  Such service of process shall have the same effect as if the Party
being served were a resident in the State of New York and had been lawfully
served with such process in such jurisdiction.  The Parties hereby waive all
claims of error by reason of such service. Nothing herein shall affect the right
of any Party to service process in any other manner permitted by Law or to
commence legal proceedings or otherwise proceed against the other in any other
jurisdiction to enforce judgments or rulings of the aforementioned courts. EACH
PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY TRANSACTION
DOCUMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR ANY
TRANSACTION DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT JURY,
AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY
OF THIS SECTION 9.8 WITH ANY COURT AS

 

71

--------------------------------------------------------------------------------


 

WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

 

Section 9.9.            Specific Performance.  The Parties agree that if any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur, no
adequate remedy at Law would exist and damages would be difficult to determine,
and that the Parties shall be entitled to full specific performance and
enforcement of the terms hereof, in addition to any other remedy at Law or
equity.

 

Section 9.10.          Invalid Provisions.  If any provision of this Agreement
is held to be illegal, invalid or unenforceable under any present or future Law,
and if the rights or obligations of any Party hereto under this Agreement will
not be materially and adversely affected thereby, (i) such provision will be
fully severable, (ii) this Agreement will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(iii) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom and (iv) in lieu of such illegal, invalid
or unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.

 

Section 9.11.          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
FOR THE CONFLICTS OF LAWS PRINCIPLES THEREOF.

 

Section 9.12.          Counterparts.  This Agreement may be executed in any
number of counterparts, all of which will constitute one and the same
instrument.

 

Section 9.13.          Interpretation.  The Parties have participated jointly in
the negotiating and drafting of this Agreement. If an ambiguity or a question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties, and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any provisions
of this Agreement.

 

[The remainder of this page has been intentionally left blank.]

 

72

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

 

RAFAELLA APPAREL GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Christa Michalaros

 

 

Name: Christa Michalaros

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

RAFAELLA APPAREL FAR EAST LIMITED

 

 

 

 

 

 

 

By:

/s/ Christa Michalaros

 

 

Name: Christa Michalaros

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

VERRAZANO, INC.

 

 

 

 

 

 

 

By:

/s/ Christa Michalaros

 

 

Name: Christa Michalaros

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

PERRY ELLIS INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

/s/ George Feldenkreis

 

 

Name: George Feldenkreis

 

 

Title: Chairman and Chief Executive Officer

 

 

73

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Bill of Sale

 

--------------------------------------------------------------------------------


 

FORM OF
BILL OF SALE

 

Dated:  [·], 2011

 

Rafaella Apparel Group, Inc., a Delaware corporation (“Rafaella”), Rafaella
Apparel Far East Limited, a Hong Kong limited company (“Rafaella Apparel Far
East”), and Verrazano, Inc., a New York corporation (“Verrazano” and
collectively with Rafaella and Rafaella Apparel Far East, the “Sellers”), do
hereby sell, transfer, convey and deliver to Perry Ellis International, Inc., a
Florida corporation (“Purchaser”), all of the Sellers’ rights, title and
interests in and to the Purchased Assets, as such term is defined in, and
pursuant to, that certain Asset Purchase Agreement, dated as of January 7, 2011
(the “Purchase Agreement”), by and among the Sellers and Purchaser, on the
terms, and subject to the conditions of, the Purchase Agreement. This Bill of
Sale and the sale, transfer, conveyance and delivery evidenced hereby are
subject to the terms and conditions of the Purchase Agreement.  Capitalized
terms used and not otherwise defined herein shall have the respective meanings
ascribed to such terms in the Purchase Agreement.

 

In accordance with the Purchase Agreement, each of the Sellers, for itself and
its successors and permitted assigns, does hereby covenant with Purchaser, its
successors and permitted assigns, that such Seller and its successors and
permitted assigns will do, execute, acknowledge and deliver, or will cause to be
done, executed, acknowledged and delivered all such further acts, deeds, bills
of sale, instruments of transfer, assignments, conveyances and powers of
attorney, conveying and confirming unto Purchaser, its successors and permitted
assigns, any and all of the Purchased Assets hereby granted, sold, assigned,
transferred, conveyed and delivered as Purchaser, its successors or permitted
assigns shall reasonably require.

 

In accordance with the Purchase Agreement, (i) this Bill of Sale shall inure to
the benefit of Purchaser and its successors and permitted assigns, (ii) shall be
binding upon each of the Sellers and their respective successors and permitted
assigns and (iii) Purchaser may assign its rights and interests hereunder
pursuant to, and in accordance with, Section 9.7 of the Purchase Agreement.

 

This Bill of Sale is executed pursuant to the terms of the Purchase Agreement,
and is intended to implement and be consistent with the terms and conditions of
the Purchase Agreement.  If any of the provisions hereof are in conflict with
the provisions of the Purchase Agreement, the Purchase Agreement shall control.

 

[The remainder of this page has been intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Sellers has executed this Bill of Sale as of the
date first written above.

 

 

RAFAELLA APPAREL GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

RAFAELLA APPAREL FAR EAST LIMITED

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

VERRAZANO, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ACKNOWLEDGED BY:

 

 

 

 

 

PERRY ELLIS INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Escrow Agreement

 

--------------------------------------------------------------------------------


 

FORM OF
ESCROW AGREEMENT

 

This Escrow Agreement, dated as of January [·], 2011 (this “Escrow Agreement”),
is entered into by and among Rafaella Apparel Group, Inc., a Delaware
corporation (“Rafaella”), and Perry Ellis International, Inc., a Florida
corporation (“PEI” and together with Rafaella, the “Parties,” and each
individually, a “Party”), and Wells Fargo Bank, National Association, a national
banking association, as escrow agent (in such capacity, including its successors
and permitted assigns in such capacity, the “Escrow Agent”).

 

RECITALS

 

A.                                   Reference is hereby made to that certain
Asset Purchase Agreement, dated as of January [·], 2011 (the “Purchase
Agreement”), by and among Rafaella, Rafaella Apparel Far East Limited (“Rafaella
Apparel Far East”), Verrazano, Inc. (“Verrazano” and collectively with Rafaella
and Rafaella Apparel Far East, the “Sellers”) and PEI, pursuant to which PEI has
agreed to purchase substantially all of the assets of the Sellers.

 

B.                                     Pursuant to the terms of the Purchase
Agreement, PEI shall deposit into escrow the amount required to be deposited
pursuant to the Purchase Agreement, and the Escrow Agent agrees to hold and
distribute such funds in accordance with the terms of this Escrow Agreement.

 

C.                                     Capitalized terms used but not defined
herein shall have the meanings ascribed to such terms in the Purchase Agreement.

 

D.                                    The Parties hereto acknowledge that the
Escrow Agent is not a party to, is not bound by, and has no duties or
obligations under, the Purchase Agreement, that all references in this Escrow
Agreement to the Purchase Agreement are for convenience, and that the Escrow
Agent shall have no implied duties beyond the express duties set forth in this
Escrow Agreement.

 

In consideration of the promises and agreements of the Parties and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties and the Escrow Agent agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE 1
ESCROW DEPOSIT

 

 

Section 1.1.                                   Receipt of Escrow Property.

 

(a)                                  On the Closing Date, PEI shall deposit with
the Escrow Agent, by wire transfer of immediately-available funds, to the bank
account set forth in Exhibit A hereto, an amount in cash equal to three million
dollars ($3,000,000) (together with investment income earned thereon pursuant to
the terms hereof, the “Net Working Capital Escrow Property”).

 

(b)                                 On the Closing Date, PEI shall deposit with
the Escrow Agent, by wire transfer of immediately-available funds, to the bank
account set forth in Exhibit B hereto, an amount in cash equal to three million
five-hundred thousand dollars ($3,500,000) (together with investment income
earned thereon pursuant to the terms hereof, the “Indemnity Escrow Property” and
together with the Net Working Capital Escrow Property, the “Escrow Property”).

 

(c)                                  The Escrow Property will be segregated from
other assets of the Escrow Agent.  The Escrow Agent agrees to hold and
administer the Escrow Property subject to the terms of this Escrow Agreement. 
The New Working Capital Escrow Property will be segregated from the Indemnity
Escrow Property.

 

(d)                                 The parties acknowledge that the Net Working
Capital Escrow Property and the Indemnity Escrow Property held in escrow
hereunder may be reduced from time to time during the term hereof pursuant to
the terms of this Escrow Agreement.

 

Section 1.2.                                   Investments.

 

(a)                                  The Escrow Agent is authorized and directed
to deposit, transfer, hold and invest the Escrow Property and any investment
income thereon as set forth in Exhibit C hereto, or as set forth in any
subsequent written instruction signed by both PEI and Rafaella, which may be
executed and delivered in counterparts. Any investment earnings and income on
the Net Working Capital Escrow Property shall become part of the Net Working
Capital Escrow Property, and shall be disbursed in accordance with Section 1.3
of this Escrow Agreement. Any investment earnings and income on the Indemnity
Escrow Property shall become part of the Indemnity Escrow Property, and shall be
disbursed in accordance with Section 1.3 of this Escrow Agreement.

 

(b)                                 The Escrow Agent is hereby authorized and
directed to sell or redeem any such investments as it deems necessary to make
any payments or distributions required under this Escrow Agreement.  The Escrow
Agent shall have no responsibility or liability for any loss which may result
from any investment or sale of investment made pursuant to this Escrow
Agreement.  The Escrow Agent is hereby authorized, in making or disposing of any
investment permitted by this Escrow Agreement, to deal with itself (in its
individual capacity) or with any one or more of its affiliates, whether it or
any such affiliate is acting as agent of the Escrow Agent or for any third
person or dealing as principal for its own account.  The Parties acknowledge
that the Escrow Agent is not providing investment supervision, recommendations,
or advice.

 

Section 1.3.                                   Disbursements; Interest.

 

(a)                                  In the event that the calculation of the
Final Adjustment Amount pursuant to Section 2.11 of the Purchase Agreement
results in a decrease of the Purchase Price, PEI and

 

2

--------------------------------------------------------------------------------


 

Rafaella shall deliver a joint written direction signed by both PEI and
Rafaella, substantially in the form attached as Exhibit D hereto (a “Joint
Direction”), to the Escrow Agent instructing the Escrow Agent to release the
applicable portion of the Net Working Capital Escrow Property to PEI pursuant to
Section 2.11(e) of the Purchase Agreement, and release the remainder, if any, of
the Net Working Capital Escrow Property to Rafaella. Upon receipt of such Joint
Direction signed by PEI and Rafaella, the Escrow Agent will release to PEI and
Rafaella the respective amounts of Net Working Capital Escrow Property indicated
in such Joint Direction, with interest as set forth below as applicable, subject
to any obligations under applicable law to withhold amounts in respect of taxes.

 

(b)                                 In the event that the calculation of the
Final Adjustment Amount pursuant to Section 2.11 of the Purchase Agreement does
not result in a decrease of the Purchase Price, PEI and Rafaella shall deliver a
Joint Direction to the Escrow Agent instructing the Escrow Agent to release the
full amount of the Net Working Capital Escrow Property to Rafaella pursuant to
Section 2.11(e) of the Purchase Agreement.  Upon receipt of such Joint Direction
signed by both PEI and Rafaella, the Escrow Agent will release to Rafaella the
full amount of the Net Working Capital Escrow Property, with interest as
provided below and subject to any obligations under applicable law to withhold
amounts in respect of taxes.

 

(c)                                  In the event that the calculation of the
Final Adjustment Amount pursuant to Section 2.11 of the Purchase Agreement is
determined pursuant to a final order of a court of competent jurisdiction or a
final arbitration decision to which no appeal is pending from such judgment or
decision and if the time to appeal therefrom has elapsed (a “Court Direction”),
either PEI or Rafaella shall provide a copy of such final Court Direction to the
Escrow Agent, together with certificate substantially in the form attached as
Exhibit E hereto (a “Court Direction Certificate”).  Upon receipt of such Court
Direction (together with a Court Direction Certificate) in respect of the Final
Adjustment Amount, the Escrow Agent will release the Net Working Capital Escrow
Property in accordance with such Court Direction, with interest as set forth
below and subject to any obligations under applicable law to withhold amounts in
respect of taxes.

 

(d)                                 If, at any time on or prior to
                             [Insert date which is one year from Closing Date]
(the “Termination Date”), PEI claims that a Purchaser Indemnified Party (as
defined in the Purchase Agreement) has suffered Losses (as defined in the
Purchase Agreement) for which it is entitled to indemnification from the Sellers
under Article VII of the Purchase Agreement, PEI shall deliver to the Sellers
and the Escrow Agent the notice contemplated by Section 7.5 of the Purchase
Agreement (a “Claim Notice”) when such notice is delivered to Sellers and shall
include in that notice the maximum amount proposed to be disbursed from the
Indemnity Escrow Property (the “Claimed Amount”).  Upon receipt, the Escrow
Agent shall forward a copy to Rafaella.  If the Escrow Agent has not received
from Rafaella a written objection (a “Dispute Notice”) to the Claim Notice
within thirty (30) days after the date on which Rafaella receives such Claim
Notice from the applicable Purchaser Indemnified Party (as such term is defined
in the Purchase Agreement) under Section 7.5(a) of the Purchase Agreement in
accordance with Section 9.1 of the Purchase Agreement (the “Date of Receipt”),
then on the thirty-first (31st) day following the Date of Receipt, the Escrow
Agent shall release to the applicable Purchaser Indemnified Party an amount of
Indemnity Escrow Property equal to the Claimed Amount.  If the Escrow Agent and
PEI receive from Rafaella a

 

3

--------------------------------------------------------------------------------


 

Dispute Notice with respect to the Claim Notice within thirty (30) days
following the Date of Receipt, the Escrow Agent shall continue to hold in escrow
the Claimed Amount set forth in such Claim Notice until (A) it shall receive a
Joint Direction with further instructions as to the disposition of such sum in a
writing signed by PEI and Rafaella or (B) it shall receive a copy of a Court
Direction (together with a Court Direction Certificate) with respect to such
Claimed Amount.  The parties acknowledge that PEI may give multiple Claim
Notices in accordance with this Section 1.3(d) during the term hereof and that
the PEI may amend any Claim Notice on or prior to the Termination Date (e.g., to
increase or decrease the Claimed Amount stated therein); provided, however, the
parties acknowledge that any amendment of a Claim Notice may be objected to or
disputed by Rafaella in accordance with this Section 1.3(d) within thirty (30)
days of the Date of Receipt of any such amendment.

 

(e)                                  To the extent that any unresolved claim for
indemnification by a Purchaser Indemnified Party pursuant to Article VII of the
Purchase Agreement has not been paid prior to the Termination Date (an
“Unresolved Claim”), and a Claim Notice for such Unresolved Claim was received
by the Escrow Agent in accordance with Section 1.3(d) hereof prior to the
Termination Date, then the Escrow Agent shall release to Rafaella an amount
equal to the difference between (i) the amount remaining of the Indemnity Escrow
Property as of the Termination Date and (ii) the maximum aggregate amount of all
Claimed Amounts with respect to such Unresolved Claims.  Any Indemnity Escrow
Property held by the Escrow Agent beyond the Termination Date in connection with
an Unresolved Claim shall be released by the Escrow Agent to the applicable
party or parties at such time as a Joint Direction or a Court Direction
(together with a Court Direction Certificate) in respect to such Unresolved
Claim shall be delivered to the Escrow Agent, and any portion of the Indemnity
Escrow Property not required to pay such Unresolved Claim shall be distributed
to Rafaella as soon as practicable following the full and final resolution of
Unresolved Claim.  After the resolution of all Unresolved Claims, any remaining
Indemnity Escrow Property shall be released by the Escrow Agent to Rafaella. 
PEI and Rafaella shall use their respective reasonable efforts to resolve all
Unresolved Claims as promptly as possible following the Termination Date.

 

(f)                                    To the extent that no Unresolved Claim
for indemnification by a Purchaser Indemnified Party pursuant to Article VII of
the Purchase Agreement is outstanding as of the Termination Date, then promptly
following the Termination Date, the Escrow Agent shall release and pay to
Rafaella the full amount of the Indemnity Escrow Property remaining on such
date.

 

(g)                                 At any time prior to the Termination Date,
PEI and Rafaella may deliver to the Escrow Agent a Joint Direction relating to
the disposition of the Escrow Property signed by both PEI and Rafaella.

 

(h)                                 The Escrow Agent may act and rely in good
faith exclusively on the Joint Direction or the Court Direction (together with a
Court Direction Certificate) and shall not be required to make any
determinations in discharging its obligations pursuant to this Section 1.3.

 

(i)                                     Any amounts of the Escrow Property to be
distributed to PEI or Rafaella pursuant to this Escrow Agreement shall be made
within three (3) Business Days after receipt of the Joint Direction or the Court
Direction (together with a Court Direction Certificate), as

 

4

--------------------------------------------------------------------------------


 

applicable, by the Escrow Agent, by wire transfer of immediately-available funds
and shall be accompanied by any applicable interest accrued thereon.

 

(j)                                     Interest, dividends, gains and other
income earned through the end of each calendar quarter with respect to the
Escrow Property shall be released to Rafaella within five (5) Business Days
after the end of each calendar quarter upon Rafaella’s written request.  All
interest, dividends, gains or other income earned on the Escrow Property shall
be fully taxable to Rafaella.  For avoidance of doubt, the interest, dividends,
gains or other income earned on the Escrow Property shall not be part of the
Escrow Property and shall not be subject to any Claims Notice or Claimed
Amount.  Any the interest, dividends, gains or other income earned on the Escrow
Property which is released to PEI, shall be paid to Rafaella at the time such
Escrow Property is released to PEI.

 

Section 1.4.                                   Income Tax Allocation and
Reporting.

 

(a)                                  The Parties agree that, for tax reporting
purposes, all interest and other income from investment of the Escrow Property
shall, as of the end of each calendar year and to the extent required by the
Internal Revenue Service, be reported as having been earned by Rafaella, whether
or not such income was disbursed during such calendar year.

 

(b)                                 Prior to closing, the Parties shall provide
the Escrow Agent with certified tax identification numbers by furnishing
appropriate forms W-9 or W-8 and such other forms and documents that the Escrow
Agent may reasonably request.   The Parties understand that if such tax
reporting documentation is not provided and certified to the Escrow Agent, the
Escrow Agent may be required by the Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder, to withhold a portion of any
interest or other income earned on the investment of the Escrow Property.

 

(c)                                  To the extent that the Escrow Agent becomes
liable for the payment of any taxes in respect of income derived from the
investment of the Escrow Property, the Escrow Agent shall satisfy such liability
to the extent possible from the Escrow Property.  The Parties, jointly and
severally, shall indemnify, defend and hold the Escrow Agent harmless from and
against any tax, late payment, interest, penalty or other cost or expense that
may be assessed against the Escrow Agent on or with respect to the Escrow
Property and the investment thereof unless such tax, late payment, interest,
penalty or other expense was directly caused by the gross negligence or willful
misconduct of the Escrow Agent.  The indemnification provided by this
Section 1.4(c) is in addition to the indemnification provided in Section 3.1 and
shall survive the resignation or removal of the Escrow Agent and the termination
of this Escrow Agreement.

 

Section 1.5.                                   Termination.  Upon the
disbursement of all of the Escrow Property, including any interest and
investment earnings thereon, this Escrow Agreement shall terminate and be of no
further force and effect except that the provisions of Sections 1.4(c), 3.1 and
3.2 hereof shall survive termination.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 2
DUTIES OF THE ESCROW AGENT

 

Section 2.1.                                   Scope of Responsibility.
Notwithstanding any provision to the contrary, the Escrow Agent is obligated
only to perform the duties specifically set forth in this Escrow Agreement,
which shall be deemed purely ministerial in nature.  Under no circumstances will
the Escrow Agent be deemed to be a fiduciary to any Party or any other person
under this Escrow Agreement.  The Escrow Agent will not be responsible or liable
for the failure of any Party to perform in accordance with this Escrow
Agreement. The Escrow Agent shall neither be responsible for, nor chargeable
with, knowledge of the terms and conditions of any other agreement, instrument,
or document other than this Escrow Agreement, whether or not an original or a
copy of such agreement has been provided to the Escrow Agent; and the Escrow
Agent shall have no duty to know or inquire as to the performance or
nonperformance of any provision of any such agreement, instrument, or document. 
References in this Escrow Agreement to any other agreement, instrument, or
document are for the convenience of the Parties, and the Escrow Agent has no
duties or obligations with respect thereto.  This Escrow Agreement sets forth
all matters pertinent to the escrow contemplated hereunder, and no additional
obligations of the Escrow Agent shall be inferred or implied from the terms of
this Escrow Agreement or any other agreement.

 

Section 2.2.                                   Attorneys and Agents.  The Escrow
Agent shall be entitled to rely on and shall not be liable for any action taken
or omitted to be taken by the Escrow Agent in accordance with the advice of
counsel retained or consulted by the Escrow Agent.  The Escrow Agent shall be
reimbursed as set forth in Section 3.1 for any and all compensation (reasonable
fees, expenses and other costs) paid and/or reimbursed to such counsel.  The
Escrow Agent may perform any and all of its duties through its agents,
representatives, attorneys, custodians, and/or nominees.

 

Section 2.3.                                   Reliance.  The Escrow Agent shall
not be liable for any action taken or not taken by it in accordance with the
direction or consent of the Parties or their respective agents, representatives,
successors, or assigns in accordance with this Escrow Agreement. The Escrow
Agent shall not be liable for acting or refraining from acting upon any notice,
request, consent, direction, requisition, certificate, order, affidavit, letter,
or other paper or document reasonably believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, without further
inquiry into the person’s or persons’ authority.  Concurrent with the execution
of this Escrow Agreement, the Parties shall deliver to the Escrow Agent
authorized signers’ forms in the form of Exhibit F-1 and Exhibit F-2 to this
Escrow Agreement.

 

Section 2.4.                                   Right Not Duty Undertaken.  The
permissive rights of the Escrow Agent to do things enumerated in this Escrow
Agreement shall not be construed as duties.

 

Section 2.5.                                   No Financial Obligation.  No
provision of this Escrow Agreement shall require the Escrow Agent to risk or
advance its own funds or otherwise incur any financial liability or potential
financial liability in the performance of its duties or the exercise of its
rights under this Escrow Agreement.

 

ARTICLE 3
PROVISIONS CONCERNING THE ESCROW AGENT

 

Section 3.1.                                   Indemnification.  The Parties,
jointly and severally, shall indemnify, defend and

 

6

--------------------------------------------------------------------------------


 

hold harmless the Escrow Agent from and against any and all loss, liability,
cost, damage and expense, including, without limitation, reasonable attorneys’
fees and expenses or other professional fees and expenses which the Escrow Agent
may suffer or incur by reason of any action, claim or proceeding brought against
the Escrow Agent, arising out of or relating in any way to this Escrow Agreement
or any transaction to which this Escrow Agreement relates, unless such loss,
liability, cost, damage or expense shall have been finally adjudicated to have
been directly caused by the willful misconduct or gross negligence of the Escrow
Agent. The provisions of this Section 3.1 shall survive the resignation or
removal of the Escrow Agent and the termination of this Escrow Agreement.

 

Section 3.2.                                   Limitation of Liability.  THE
ESCROW AGENT SHALL NOT BE LIABLE, DIRECTLY OR INDIRECTLY, FOR ANY (I) DAMAGES,
LOSSES OR EXPENSES ARISING OUT OF THE SERVICES PROVIDED HEREUNDER, OTHER THAN
DAMAGES, LOSSES OR EXPENSES WHICH HAVE BEEN FINALLY ADJUDICATED TO HAVE DIRECTLY
RESULTED FROM THE ESCROW AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, OR
(II) SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES OR LOSSES OF ANY KIND WHATSOEVER
(INCLUDING, WITHOUT LIMITATION, LOST PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE
FORM OF ACTION.

 

Section 3.3.                                   Resignation or Removal.  The
Escrow Agent may resign by furnishing written notice of its resignation to the
Parties, and the Parties may remove the Escrow Agent by furnishing to the Escrow
Agent a joint written notice of its removal along with payment of all fees and
expenses to which it is entitled through the date of termination.  No
resignation or removal of the Escrow Agent shall become effective until the
appointment of a successor Escrow Agent hereunder and the acceptance by such
successor of the duties of the Escrow Agent hereunder.  Notwithstanding the
foregoing, if no replacement Escrow Agent is appointed in accordance with this
Section 3.3 within thirty (30) days after the Escrow Agent gives written notice
to the Parties of its resignation or is otherwise removed, the Escrow Agent may
petition a court of competent jurisdiction at the expense of the Parties (which
shall each be responsible for fifty percent (50%) of such expenses) for the
appointment of a successor Escrow Agent and any such resulting appointment shall
be binding upon the Parties.  Such resignation or removal, as the case may be,
shall be effective upon the appointment of a successor Escrow Agent, and the
Escrow Agent’s sole responsibility thereafter shall be to safely keep the Escrow
Property and to deliver the same to a successor Escrow Agent as shall be
appointed by the Parties, as evidenced by a joint written notice delivered to
the Escrow Agent, or in accordance with the order of a court of competent
jurisdiction.

 

Section 3.4.                                   Compensation.  The Escrow Agent
shall be entitled to compensation for its services as stated in the fee schedule
attached hereto as Exhibit G.  PEI and Rafaella shall each pay fifty percent
(50%) of the Escrow Agent’s fees and expenses pursuant to this Escrow Agreement.
The fee agreed, upon for the services rendered hereunder is intended as full
compensation for the Escrow Agent’s services as contemplated by this Escrow
Agreement; provided, however, that in the event that the conditions for the
disbursement of funds under this Escrow Agreement are not fulfilled, or the
Escrow Agent renders any service not contemplated in this Escrow Agreement, or
there is any assignment of interest in the subject matter of this

 

7

--------------------------------------------------------------------------------


 

Escrow Agreement, or any material modification hereof, or if any material
controversy arises hereunder, or the Escrow Agent is made a party to any
litigation pertaining to this Escrow Agreement or the subject matter hereof,
then the Escrow Agent shall be compensated for such extraordinary services and
reimbursed for all costs and expenses, including reasonable attorneys’ fees and
expenses, occasioned by any such delay, controversy, litigation or event.  If
any amount due to the Escrow Agent hereunder is not paid within thirty (30) days
of the date due, the Escrow Agent in its sole discretion may deduct such amounts
from the Escrow Property.  The Escrow Agent shall have, and is hereby granted, a
prior lien upon the Escrow Property with respect to its unpaid fees,
non-reimbursed expenses and unsatisfied indemnification rights, superior to the
interests of any other persons or entities and is hereby granted the right to
set off and deduct any unpaid fees, non-reimbursed expenses and unsatisfied
indemnification rights from the Escrow Property.

 

Section 3.5.                                   Disagreements.  If any conflict,
disagreement or dispute arises between, among, or involving any of the parties
hereto concerning the meaning or validity of any provision hereunder or
concerning any other matter relating to this Escrow Agreement, or the Escrow
Agent is in doubt as to the action to be taken hereunder, the Escrow Agent is
authorized to retain the Escrow Property until the Escrow Agent (a) receives a
Court Direction (together with a Court Direction Certificate) directing delivery
of the Escrow Property, (b) receives a Joint Direction directing delivery of the
Escrow Property, in which event the Escrow Agent shall be authorized to disburse
the Escrow Property in accordance with such Court Direction, or Joint Direction,
as the case maybe, or (c) files an interpleader action in any court of competent
jurisdiction, and upon the filing thereof, the Escrow Agent shall be relieved of
all liability as to the Escrow Property and shall be entitled to recover
reasonable attorneys’ fees, expenses and other costs incurred in commencing and
maintaining any such interpleader action.  The Escrow Agent shall be entitled to
act on any such agreement, court order, or arbitration decision without further
question, inquiry, or consent.

 

Section 3.6.                                   Merger or Consolidation.  Any
corporation or association into which the Escrow Agent may be converted or
merged, or with which it may be consolidated, or to which it may sell or
transfer all or substantially all of its corporate trust business and assets as
a whole or substantially as a whole, or any corporation or association resulting
from any such conversion, sale, merger, consolidation or transfer to which the
Escrow Agent is a party, shall be and become the successor escrow agent under
this Escrow Agreement and shall have and succeed to the rights, powers, duties,
obligations, immunities and privileges as its predecessor, without the execution
or filing of any instrument or paper or the performance of any further act.

 

Section 3.7.                                   Attachment of Escrow Property;
Compliance with Legal Orders.  In the event that any Escrow Property shall be
attached, garnished or levied upon by any court order, or the delivery thereof
shall be stayed or enjoined by an order of a court, or any order, judgment or
decree shall be made or entered by any court order affecting the Escrow
Property, the Escrow Agent is hereby expressly authorized, in its sole
discretion, to respond as it deems appropriate or to comply with all writs,
orders or decrees so entered or issued, or which it is advised by legal counsel
of its own choosing is binding upon it, whether with or without jurisdiction. 
In the event that the Escrow Agent obeys or complies with any such writ, order
or decree it shall not be liable to any of the Parties or to any other person or
entity, should, by reason of such compliance

 

8

--------------------------------------------------------------------------------


 

notwithstanding, such writ, order or decree be subsequently reversed, modified,
annulled, set aside or vacated.

 

ARTICLE 4
MISCELLANEOUS

 

Section 4.1.                                   Successors and Assigns.  This
Escrow Agreement shall be binding on and inure to the benefit of the Parties and
the Escrow Agent and their respective successors and permitted assigns. No other
persons or entities shall have any rights under this Escrow Agreement.  Except
as set forth in Section 3.3 hereof, neither this Escrow Agreement nor any right,
interest or obligation under this Agreement may be assigned by the Escrow Agent
by operation of Law or otherwise without the prior written consent of the
Parties and any attempt to do so will be void. No assignment of the interest of
any of the Parties shall be binding unless and until written notice of such
assignment shall be delivered to the other Party and the Escrow Agent and shall
require the prior written consent of the other Party and the Escrow Agent
(such consent not to be unreasonably withheld).

 

Section 4.2.                                   Escheat.  The Parties are aware
that under applicable state law, property which is presumed abandoned may under
certain circumstances escheat to the applicable state.  The Escrow Agent shall
have no liability to the Parties, their respective heirs, legal representatives,
successors and assigns, or any other party, should any or all of the Escrow
Property escheat by operation of law.

 

Section 4.3.                                   Notices.  All notices, requests,
demands, and other communications required under this Escrow Agreement shall be
in writing, in English, and shall be deemed to have been duly given if delivered
(a) personally, (b) by facsimile transmission with written confirmation of
receipt, (c) by overnight delivery with a reputable national overnight delivery
service, or (d) by certified mail, return receipt requested, and postage
prepaid. If any notice is mailed, it shall be deemed given five business days
after the date such notice is deposited in the United States mail.  Any notice
given personally, by facsimile or by overnight delivery service shall be deemed
given upon the actual date of such delivery.  Copies of each notice or
communication given or sent by the Escrow Agent to a Party or by a Party to the
Escrow Agent shall be concurrently delivered to the other Party.  If notice is
given to a Party, it shall be given at the address for the Escrow Agent or such
Party set forth below.  It shall be the responsibility of the Parties to notify
the Escrow Agent and the other Party in writing of any name or address changes. 
In the case of communications delivered to the Escrow Agent, such communications
shall be deemed to have been given on the date received by the Escrow Agent.

 

If to Rafaella:

 

Rafaella Apparel Group, Inc. [Name change]

[address]

New York, New York [            ]

Attention: [·]

Telephone: [·]

Facsimile: [·]]

 

9

--------------------------------------------------------------------------------


 

With a copy (which shall not constitute notice) to:

 

RA Cerberus LLC

c/o Cerberus Capital Management, L.P.

299 Park Avenue

New York, New York 10017

Attention: [·]

Telephone: [·]

Facsimile: [·]

 

With a copy (which shall not constitute notice) to:

 

Zukerman Gore Brandeis & Crossman, LLP

875 Third Avenue

New York, New York 10022

Attention: Clifford A. Brandeis, Esq.

Telephone: (212) 223-6700

Facsimile: (212) 223-6433

 

If to PEI:

 

Perry Ellis International, Inc.

3000 NW 107 Avenue

Miami, Florida 33172

Attention: General Counsel

Telephone: [·]

Facsimile: (305) 406-0513

 

With a copy (which shall not constitute notice) to:

 

Greenberg Traurig, LLP

MetLife Building

200 Park Avenue

New York, New York 10166

Attention:

Clifford E. Neimeth

 

David C. Peck

Telephone: [·]

Facsimile: (212) 801-6400

 

If to the Escrow Agent:

 

Wells Fargo Bank, National Association

625 Marquette Avenue, 11th Fl. MAC N9311-115

Minneapolis, MN 55479

 

10

--------------------------------------------------------------------------------


 

Attention: Aaron R. Soper, Corporate, Municipal and Escrow Services

Telephone:  (612) 667-5628

Facsimile:  (612) 667-2149

 

Section 4.4.            Governing Law.  This Escrow Agreement shall be governed
by and construed in accordance with the laws of the State of the State of New
York, without regard for the conflicts of laws principals thereof.

 

Section 4.5.            CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF
JURY TRIAL. EACH PARTY AND THE ESCROW AGENT HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK OR ANY COURT OF THE STATE OF NEW YORK LOCATED IN THE COUNTY
OF NEW YORK IN RESPECT OF ANY ACTION, SUIT OR PROCEEDING ARISING IN CONNECTION
WITH THIS ESCROW AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, AND AGREES
THAT ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE BROUGHT ONLY IN SUCH COURT
(AND WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS OR ANY OTHER OBJECTION
TO VENUE THEREIN); PROVIDED, HOWEVER, THAT SUCH CONSENT TO JURISDICTION IS
SOLELY FOR THE PURPOSE REFERRED TO IN THIS SECTION 4.5 AND SHALL NOT BE DEEMED
TO BE A GENERAL SUBMISSION TO THE JURISDICTION OF SAID COURTS OR IN THE STATE OF
NEW YORK OTHER THAN FOR SUCH PURPOSE.  Any and all process may be served in any
action, suit or proceeding arising in connection with this Escrow Agreement by
complying with the provisions of Section 4.5.  Such service of process shall
have the same effect as if the Party or the Escrow Agent, as the case may be,
being served were a resident in the State of New York and had been lawfully
served with such process in such jurisdiction.  The Parties and the Escrow Agent
hereby waive all claims of error by reason of such service.  Nothing herein
shall affect the right of any Party or the Escrow Agent to service process in
any other manner permitted by law or to commence legal proceedings or otherwise
proceed against the other in any other jurisdiction to enforce judgments or
rulings of the aforementioned courts.  EACH PARTY AND THE ESCROW AGENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY TRANSACTION DOCUMENTS OR IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF
THEM WITH RESPECT TO THIS ESCROW AGREEMENT, OR THE TRANSACTIONS RELATED
HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT JURY, AND THAT ANY PARTY TO THIS ESCROW AGREEMENT
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 4.5 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

 

Section 4.6.            Entire Agreement.  This Escrow Agreement, together with
the Purchase Agreement, constitutes the entire agreement and understanding of
the parties related to the

 

11

--------------------------------------------------------------------------------


 

Escrow Property and the subject matter hereof, and supersedes all other prior
agreements and undertakings, both written and oral, among the parties with
respect to the subject matter hereof (provided that the Escrow Agent is not a
party to the Purchase Agreement, and with respect to the Escrow Agent the terms
of this Escrow Agreement shall control).

 

Section 4.7.            Amendment.  This Escrow Agreement may be amended,
modified, superseded, rescinded, or canceled only by a written instrument
executed by the Parties and the Escrow Agent.

 

Section 4.8.            Waivers.  The failure of any party to this Escrow
Agreement at any time or times to require performance of any provision under
this Escrow Agreement shall in no manner affect the right at a later time to
enforce the same performance.  A waiver by any party to this Escrow Agreement of
any such condition or breach of any term, covenant, representation, or warranty
contained in this Escrow Agreement, in any one or more instances, shall neither
be construed as a further or continuing waiver of any such condition or breach
nor a waiver of any other condition or breach of any other term, covenant,
representation, or warranty contained in this Escrow Agreement.

 

Section 4.9.            Headings.  Section headings of this Escrow Agreement
have been inserted for convenience of reference only and shall in no way
restrict or otherwise modify any of the terms or provisions of this Escrow
Agreement.

 

Section 4.10.          Counterparts.  This Escrow Agreement, including all
Exhibits hereto, may be executed in one or more original, facsimile or
electronic counterparts, each of which when executed shall be deemed to be an
original, and such counterparts shall together constitute one and the same
instrument.

 

[The remainder of this page left intentionally blank.]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Escrow Agreement has been duly executed by the parties
hereto as of the date first written above.

 

 

 

RAFAELLA APPAREL GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

PERRY ELLIS INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Escrow Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Wire Transfer Instructions with respect to the

Net Working Capital Escrow Property

 

Wire Instructions:

 

Wells Fargo Bank, National Association

ABA # 121000248

Account Name: Corporate Trust Clearing Account

Attn: Brent Jordahl

A/C # 0001038377

Ref: Perry Ellis/Rafaella NWC

 

--------------------------------------------------------------------------------


 

EXHIBIT B

Wire Transfer Instructions with respect to the

Indemnity Escrow Property

 

Wire Instructions:

 

Wells Fargo Bank, National Association

ABA # 121000248

Account Name: Corporate Trust Clearing Account

Attn: Brent Jordahl

A/C # 0001038377

Ref: Perry Ellis/Rafaella Indem.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Agency and Custody Account Direction

For Cash Balances

Wells Fargo Money Market Deposit Accounts

 

Direction to use the following Wells Fargo Money Market Deposit Accounts for
Cash Balances for the escrow account or accounts (each, an “Account” and
collectively, the “Accounts”) established under the Escrow Agreement to which
this Exhibit C is attached.

 

You are hereby directed to deposit, as indicated below, or as jointly directed
by the parties hereto in writing from time to time, all cash in the
Account(s) in the following money market deposit account of Wells Fargo Bank,
National Association (Bank):

 

Wells Fargo Institutional Money Market Deposit Account (IMMA)

 

The undersigned parties understand that amounts on deposit in the IMMA are
insured, subject to the applicable rules and regulations of the Federal Deposit
Insurance Corporation (FDIC), in the basic FDIC insurance amount of $250,000 per
depositor, per insured bank. This includes principal and accrued interest up to
a total of $250,000.

 

The undersigned parties acknowledge that they have full power to direct
investments of the Account(s) when acting jointly.

 

The undersigned parties understand that the parties hereto may jointly change
this direction at any time and that it shall continue in effect until revoked or
modified by me by written notice to you.

 

 

RAFAELLA APPAREL GROUP, INC.

 

PERRY ELLIS INTERNATIONAL, INC.

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT D

JOINT DIRECTION

 

TO:                                                                           
WELLS FARGO BANK, NATIONAL ASSOCIATION

(the “Escrow Agent”)

 

RE:                                                                            
Escrow Agreement, dated as of January [·], 2011 (the “Escrow Agreement”), by and
among  Rafaella Apparel Group, Inc., a Delaware corporation (“Rafaella”), and
Perry Ellis International, Inc., a Florida corporation (“PEI”) and the Escrow
Agent.

 

Capitalized terms used but not defined herein have the meaning ascribed to such
terms in the Escrow Agreement.

 

The undersigned hereby irrevocably directs the Escrow Agent to pay as soon as
reasonably practicable, but in no event more than three (3) business days
following receipt of this notice, the following Net Working Capital  Escrow
Property, by wire transfer of immediately-available funds, to the following
persons or entities in the amounts referenced:

 

Recipient

 

Wire Transfer Instructions

 

Payment Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The undersigned hereby irrevocably directs the Escrow Agent to pay as soon as
reasonably practicable, but in no event more than three (3) business days
following receipt of this notice, the following Indemnity Escrow Property, by
wire transfer of immediately-available funds, to the following persons or
entities in the amounts referenced:

 

Recipient

 

Wire Transfer Instructions

 

Payment Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

RAFAELLA APPAREL GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

PERRY ELLIS INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

CERTIFIED COPY OF COURT DECISION

 

TO:                                                                           
WELLS FARGO BANK, NATIONAL ASSOCIATION

(the “Escrow Agent”)

 

RE:                                                                            
Escrow Agreement, dated as of January [·], 2011 (the “Escrow Agreement”), by and
among Rafaella Apparel Group, Inc., a Delaware corporation (“Rafaella”), and
Perry Ellis International, Inc., a Florida corporation (“PEI”) and the Escrow
Agent.

 

Capitalized terms used but not defined herein have the meaning ascribed to such
terms in the Escrow Agreement.

 

I, [insert name], the [insert title] of [PEI][Rafaella], hereby certify on
behalf of [PEI][Rafaella] and not in my individual capacity that attached to
this certificate as Appendix A is a true, correct and complete certified copy of
the final decision of [·], which remains in full force and effect, unamended as
of the date hereof.

 

The undersigned hereby directs the Escrow Agent to pay from the [Net Working
Capital Escrow Property][Indemnity Escrow Property] the amounts set forth in the
decision attached hereto to the specified recipients as soon as reasonably
practicable, but in no event more than three (3) business days following receipt
of this notice, by wire transfer of immediately-available funds, in accordance
with the terms of the Escrow Agreement and the decision attached hereto.

 

Dated this [·] day of [·], 20[·]

 

 

 

)

 

 

)

 

 

)

 

 

)

 

Witness

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F-1

CERTIFICATE AS TO AUTHORIZED SIGNATURES

 

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of Rafaella
Apparel Group, Inc., a Delaware corporation (“Rafaella”), and are authorized to
initiate and approve transactions of all types for the escrow accounts
established under the Escrow Agreement to which this Exhibit F-1 is attached, on
behalf of Rafaella.

 

Name / Title

 

Specimen Signature

 

 

 

 

 

 

 

 

 

Name

 

Signature

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

 

 

 

 

Name

 

Signature

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

 

 

 

 

Name

 

Signature

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

 

 

 

 

Name

 

Signature

 

 

 

 

 

 

Title

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F-2

CERTIFICATE AS TO AUTHORIZED SIGNATURES

 

The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of Perry
Ellis International, Inc., a Florida corporation (“PEI”), and are authorized to
initiate and approve transactions of all types for the escrow accounts
established under the Escrow Agreement to which this Exhibit F-2 is attached, on
behalf of PEI.

 

Name / Title

 

Specimen Signature

 

 

 

 

 

 

 

 

 

Name

 

Signature

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

 

 

 

 

Name

 

Signature

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

 

 

 

 

Name

 

Signature

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

 

 

 

 

Name

 

Signature

 

 

 

 

 

 

Title

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

FEES OF ESCROW AGENT

 

Acceptance One Time Fee:

$

2,500

 

The Acceptance Fee includes review of all related documents and accepting the
appointment of Escrow Agent on behalf of Wells Fargo Bank, National Association.
The fee also includes setting up the required account(s) and accounting records,
document filing, and coordinating the receipt of funds/assets for deposit to the
Escrow Account.  The Acceptance Fee is due at the time of closing and covers the
life of the Escrow.

 

Wells Fargo’s bid is based on the following assumptions:

 

·                  Number of escrow accounts to be established:  Two (2);

·                  Investment in the Wells Fargo Institutional Money Market
Deposit Account

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Form of Intellectual Property Power of Attorney

 

--------------------------------------------------------------------------------


 

 

RECORDING REQUESTED BY

 

 

 

WHEN RECORDED MAIL TO

 

IRREVOCABLE LIMITED POWER OF ATTORNEY

 

KNOW ALL PERSONS BY THESE PRESENTS: That I,                  , the
                     (enter official officer authorized to sign on behalf of
Rafaella Apparel Group, Inc.) of Rafaella Apparel Group, Inc., a Delaware
corporation with offices located at 1411 Broadway, New York, NY 10018 hereby
makes, constitutes and appoints PEI Licensing, Inc. and its respective
affiliates through each of the respective company’s officers as the true and
lawful Attorney for Rafaella Apparel Group, Inc. and in its name, place and
stead and for its use and benefit effective as of the date set forth below as
follows:

 

(a)  To execute and sign all power of attorney documents, assignment documents,
agreements or other written documents relating to the registration, application,
opposition, cancellation or assignment of all world wide “Rafaella”, “Rafaella
Jeans”, “Rafaella Form and Function”, “Ellavie”, “Ergofit”, “V Verrazano”, “2 W
2 Way Stretch” and logo design marks and all “Rafaella”, “Rafaella Jeans”,
“Rafaella Form and Function”, “Ellavie”, “Ergofit”, “V Verrazano”, “2 W 2 Way
Stretch” and related logo design domain names, social media user names, patents,
trademark and copyright applications, registrations, oppositions, cancellation,
infringement and/or counterfeiting action proceedings owned by, or instituted on
behalf of Rafaella Apparel Group, Inc.

 

(b)  This Power of Attorney shall remain effective in perpetuity.

 

(c)  WARNING TO THE PERSON EXECUTING THIS DOCUMENT:

 

This is an important legal document.  It creates a limited power of attorney. 
Before executing this document, you should know these important facts:

 

1.  This document may provide the persons you designate as your attorney in fact
with power to execute, amend or modify transactions, documents and agreements on
your behalf.

 

2.  The duration of these powers have been granted in perpetuity.  These powers
will remain effective even upon your subsequent disability or incapacity.

 

3.  You do not have the right to revoke or terminate this power of attorney.

 

4.  If there is anything about this form that you do not understand, you should
ask a lawyer to explain it to you.

 

GIVING AND GRANTING unto my said Attorney full power and authority to do and
perform all and every act and thing whatsoever requisite, necessary or
appropriate to be done in and relating to the matters set forth above and to all
intents and purposes as I might or could do if personally present, hereby
ratifying all that my said Attorney shall lawfully do or cause to be done by
virtue of these presents.  The powers and authority hereby conferred upon my
said Attorney shall be limited and applicable only to those acts and matters as
set forth above.

 

My said Attorney is empowered hereby to determine in their sole discretion the
time when, purpose for and manner in which any power herein conferred upon them
shall be exercised, and the conditions, provisions and covenants of any
instrument or document which may be executed by them pursuant hereto.

 

WITNESS my hand this        day of                ,2011.

 

 

 

Accepted by:

Rafaella Apparel Group, Inc.

 

PEI Licensing, Inc.

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

Witness:

 

 

Witness:

 

Name:

 

 

Name:

 

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Form of Trademark and Copyright Assignment

 

--------------------------------------------------------------------------------


 

UNITED STATES AND CANADA

 

INTELLECTUAL PROPERTY AND DOMAIN NAME ASSIGNMENT

 

This INTELLECTUAL PROPERTY AND DOMAIN NAME ASSIGNMENT (this “Assignment”),
effective the        day of                  , 2011, is made and entered into by
and between Rafaella Apparel Group, Inc., a Delaware corporation, having a place
of business at 1411 Broadway, New York, New York 10018 (hereinafter referred to
as “Assignor”), and PEI Licensing, Inc., a Delaware corporation, having a place
of business at 3000 N.W. 107th Avenue, Miami, Florida 33172 (hereinafter
referred to as “Assignee”) (“Assignee” and “Assignor” each a “Party,” and
collectively, the “Parties”). Capitalized terms used herein but not otherwise
defined herein shall have the meanings set forth in that certain Asset Purchase
Agreement, dated as of January       , 2011 between Perry Ellis
International, Inc. and Rafaella Apparel Group, Inc., a Delaware Corporation, 
having a place of business located at 1411 Broadway, New York, NY 10018,
Rafaella Apparel Far East Limited, a Hong Kong limited company, having a place
of business located at                                                   , 
Verrazano, Inc., a New York corporation, having a place of business located at
                                                   (the “Purchase Agreement”).

 

WHEREAS, Assignor is the owner of each of (i) the patents and patent
applications set forth on Schedule A hereto (the “Patents”); (ii) the
copyrights, copyright registrations and copyright applications set forth on
Schedule B hereto (the “Copyrights”); and (iii) the trademarks (including those
which may be entitled to be registered in additional territories), trademark
registrations and trademark applications  (including any and all goodwill
symbolized thereby) set forth on Schedule C hereto, (the “Trademarks”), and any
and all copyright subsisting in the subject matter of the Trademarks, including
any design or word components ((i)-(iii), collectively, the “Purchased
Intellectual Property”);

 

WHEREAS, Assignor is the registrant of record and owner of each of the Internet
domain names (including any and all goodwill symbolized thereby) set forth on
Schedule D hereto and the domain name registrations therefor (the “Domain
Names”);

 

WHEREAS, Assignor is the registration of record and owner of each of the social
media user names (including any and all goodwill symbolized thereby) set forth
on Schedule E hereto (the “Social Media User Names”);

 

WHEREAS, the execution and delivery of this Assignment is a condition to
Closing.

 

NOW THEREFORE, for the consideration set forth in the Purchase Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

1.             Assignment.  Effective upon Closing, Assignor hereby assigns to
Assignee:

 

1

--------------------------------------------------------------------------------


 

(a)                                                        all of Assignor’s
right, title and interest in, and good will associated with, the Purchased
Intellectual Property, the Domain Names, and the Social Media User Names,
including all rights therein provided by international conventions and treaties,
and the right to sue for past, present and future infringement thereof
(“Transferred Rights”); and

 

(b)                                                        any and all rights to
sue at law or in equity for any infringement, imitation, impairment, distortion,
dilution or other unauthorized use or conduct in derogation of the Transferred
Rights occurring prior to the Closing, including the right to receive all
proceeds and damages therefrom;

 

(c)                                                         any and all rights
to royalties, profits, compensation, license fees or other payments or
remuneration of any kind relating to the Transferred Rights; and

 

(d)                                                        any and all rights to
obtain renewals, reissues, and extensions of registrations or other legal
protections pertaining to the Transferred Rights.

 

Assignee, its successors and assigns, shall hold the rights to the foregoing for
and during the existence of such Transferred Rights, and all renewals, reissues
and extensions thereof, as fully and as entirely as the same would have been
held and enjoyed by Assignor had this Assignment not been made.

 

2.             Further Assurances.  Assignor shall, at the cost and expense of
Assignee, timely execute and deliver any additional documents and perform such
additional acts reasonably necessary or desirable to record and perfect the
interest of Assignee in and to the Purchased Intellectual Property, the Domain
Names and the Social Media User Names, and shall not enter into any agreement in
conflict with this Assignment.

 

3.             Governing Law.  This Assignment shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to the conflicts of law rules of such state.

 

4.             Counterparts.  This Assignment may be executed by facsimile
and/or .pdf in one (1) or more counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same
agreement.  Facsimile or .pdf transmission of any signed original counterpart
and/or retransmission of any signed facsimile transmission shall be deemed the
same as the delivery of an original.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Party has caused this Assignment to be executed by its
duly authorized representative.

 

ASSIGNOR:

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Witness:

 

 

Witness:

 

Name:

 

 

Name:

 

 

 

 

 

 

 

ASSIGNEE:

 

 

PEI LICENSING, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Witness:

 

 

Witness:

 

Name:

 

 

Name:

 

 

3

--------------------------------------------------------------------------------


 

SCHEDULE A - PATENTS

 

Country

 

Application No.

 

Patent No.

 

Filing Date

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

SCHEDULE B -  COPYRIGHTS

 

Country

 

Title

 

App. No.

 

Reg. No.

 

Filing Date

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

SCHEDULE C -  TRADEMARKS

 

See Attached

 

6

--------------------------------------------------------------------------------


 

SCHEDULE D -  DOMAIN NAMES

 

Domain Name

 

Registering Authority

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

SCHEDULE E -  SOCIAL MEDIA USER NAMES

 

8

--------------------------------------------------------------------------------


 

Exhibit E

 

Form of Transition Agreement

 

--------------------------------------------------------------------------------


 

FORM OF
TRANSITION SERVICES AGREEMENT

 

THIS TRANSITION SERVICES AGREEMENT (“Agreement”) is made and entered into this
[      ] day of         , 2011 by and between Rafaella Apparel Group, Inc., a
Delaware corporation (“Rafaella”), Rafaella Apparel Far East Limited, a Hong
Kong company (“Far East”) and Verrazano, Inc., a New York corporation
(“Verrazano”), on one hand (Rafaella, Far East and Verrazano are collectively
referred to as the “Sellers”), and Perry Ellis International, Inc., a Florida
corporation (“Purchaser”, and along with Sellers, each sometimes hereinafter a
“Party”, and sometimes collectively, the “Parties”).

 

W I T N E S S E T H:

 

WHEREAS, Sellers and Purchaser have entered into the Asset Purchase Agreement
dated as of January [   ], 2011 (the “Purchase Agreement”), pursuant to which
Purchaser has purchased substantially all of the assets and assumed certain
liabilities relating to the Business.  Capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Purchase Agreement;

 

WHEREAS, the Sellers seek the orderly winding down of the operations of each of
the Sellers following the closing of the transactions contemplated by the
Purchase Agreement (the “Closing”);

 

WHEREAS, historically, the persons named on Schedule A attached hereto (the
“Named Employees”) were employed by one of the Sellers and performed certain
corporate and administrative, accounting, financial and other services for the
Sellers in connection with the Business;

 

WHEREAS, effective as of or subsequent to the Closing, the Named Employees shall
be employed by Purchaser or one of its Affiliates; and

 

WHEREAS, in consideration for the Sellers’ obligations under the Purchase
Agreement (including but not limited to the liabilities that are to remain on
account of the Sellers after Closing and the covenants that survive Closing),
the Purchaser shall make available, or cause to be made available, to the
Sellers the Named Employees who provided certain services to the Business  prior
to the date hereof, and during the “Transition Services Period” (as hereinbelow
defined).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and as a material inducement to the Sellers
upon which the Sellers relied in executing the Purchase Agreement, the Parties
agree as follows:

 

1

--------------------------------------------------------------------------------


 

Section 1.                                          Provision of Services.

 

(a)                                  Purchaser shall make available, or cause
its Affiliates to make available, to the Sellers the Named Employees and Sellers
may directly engage the Named Employees during any leave period to perform those
services set forth on Schedule A (the “Transition Services”), during the time
period(s) set forth on Schedule A (the “Transition Services Period”); provided
that the Named Employees are then employed by Purchaser or its Affiliates (and
not otherwise incapacitated).  In order to conclude the Transition Services
Period as promptly as practicable,(i) the Sellers hereby agree, subject to the
provisions of Section 4 below, to provide the Named Employees access to the
books and records of the Sellers in a timely fashion and a license to use any
systems of the Sellers during the Transition Services Period at no cost to Named
Employees to the extent necessary for Named Employees to provide the Transition
Services, and (ii) Purchaser hereby agrees to provide the Named Employees access
to the books and records of the Business and any necessary systems of the
Purchaser or the Business during the Transition Services Period at no cost to
Sellers to the extent necessary for the Named Employees to perform the
Transition Services as directed by Sellers.  No equipment or facility of either
Party used by Named Employees in performing the Transition Services for or
subject to use by the other Party shall be deemed to be transferred, assigned,
conveyed or leased by such performance or use.

 

(b)                                 Purchaser may in its sole discretion, but
only as pre-approved in writing by Sellers, agree to incur certain third party
costs or expenses on behalf of the Sellers in connection with the Transition
Services.  In such event, Purchaser shall, or shall cause its Affiliates to,
invoice Rafaella monthly in arrears, subject to Section 3 of this Agreement, for
any third party costs or expenses incurred in connection with the provision of
the Transition Services provided by the Named Employees and such invoices shall
be due and payable by Sellers in accordance with the provisions of Section 3.

 

(c)                                  During the Transition Services Period,
Sellers shall not be required to engage the services of the Named Employees and
may engage third parties or professional advisors for the completion of the
Transition Services.

 

(d)                                 The Parties hereby understand and agree
that, notwithstanding anything to the contrary in this Agreement or the Purchase
Agreement (including without limitation Section 5.7 of the Purchase Agreement),
in the event that any Named Employee ceases to be employed by Purchaser or its
Affiliates, the Sellers shall have the right to directly or indirectly solicit
or contact or offer to employ or contract with such Named Employee.

 

(e)                                  Sellers acknowledge and understand that
Purchaser’s obligation hereunder is limited to making available to Sellers the
Named Employees in accordance with the terms hereof, and that Purchaser and its
Affiliates do not undertake to provide any Transition Services to Sellers or any
third parties.  Any Transition Services performed by the Named Employees
pursuant to this Agreement shall be as engaged with, and as directed by, Sellers
and/or their respective Affiliates.

 

(f)                                    Sellers agree to use commercially
reasonable best efforts to conclude the Transition Services as promptly as
practicable.  Sellers further agree to notify Purchaser, in advance where
practicable under the circumstances, of the dates and times when any of the

 

2

--------------------------------------------------------------------------------


 

Named Employees shall be needed.  Purchaser reserves the right to reasonably
reject any request for services to be provided by any Named Employee in the
event such request is in conflict with the legitimate business needs of
Purchaser; provided, however, that the foregoing shall not in any way prohibit
Sellers from subsequently requesting that the Named Employees provide Transition
Services hereunder, subject to all of the terms and conditions hereof.

 

(g)                                 Sellers acknowledge and agree that Purchaser
does not undertake to supervise, manage or otherwise direct the provision of any
Transition Services by any Named Employee. The obligation to supervise, manage
and direct the Transition Services remains at all times with Sellers and/or
their respective Affiliates.  The Named Employees shall be subject to the
direction and control of the Sellers while providing such Transition Services to
Sellers and/or their respective Affiliates. The Named Employees shall be
independent contractors of Sellers in connection with their providing any
Transition Services to Sellers.

 

(h)                                 Purchaser promises to allow the Named
Employees to use Purchaser’s workspace, materials, and equipment necessary for
the performance of the Transition Services.

 

Section 2.                                          Termination.

 

(a)                                  The Transition Services Period shall be
deemed to terminate on the earliest of: (i) the date set forth on Schedule A,
(ii) the date on which any Seller terminates this Agreement upon five (5) days’
prior written notice to Purchaser, or (iii) the date on which this Agreement is
terminated or expires in accordance with its terms.

 

(b)                                 In the event that either Party fails to
perform, or cause to be performed, any material obligation under this Agreement
(the “Failing Party”), and such failure is not cured within ten (10) Business
Days after receipt by the Failing Party of written notice from the other Party,
then such other Party may, upon written notice to Failing Party, and in addition
to the rights and remedies provided in at law or in equity, terminate this
Agreement and, except as otherwise set forth in Section 2(c) hereof, all rights
and privileges granted or created hereunder.

 

(c)                                  Upon termination of this Agreement for any
reason, Sellers shall have no payment obligations to the Purchaser or any of its
Affiliates with respect to this Agreement other than any unfulfilled payment
obligations provided for in Section 3 of this Agreement.

 

(d)                                 Notwithstanding the termination of this
Agreement, each of Sections 1(c), 3, 5, 6, 8, 9, 10, 12, 13, 14, 15 and 16 of
this Agreement shall survive any such termination.

 

Section 3.                                          Reimbursement for Costs and
Expenses Incurred in Connection with the Transition Services; Relationship of
the Parties.  Sellers shall pay Purchaser a fee of Two Hundred Dollars ($200.00)
per hour (pro rated for any partial hours) for any Transition Services performed
by the Named Employees for Sellers hereunder, and Sellers shall also reimburse
Purchaser for all reasonable, third-party out-of-pocket expenses incurred by
Purchaser in connection with the Named Employees providing the Transition
Services that have been pre-approved in writing by any Seller and Purchaser in
accordance with the provisions of Section 1(b) above.  Sellers shall pay
Purchaser, by wire transfer, in accordance with the wire transfer instructions
annexed hereto as Schedule B, within fifteen (15) Business Days of its receipt
of any invoice; provided that in the event that Sellers fail to make timely
payment of any

 

3

--------------------------------------------------------------------------------


 

fees or costs invoiced to Sellers, which Sellers are not disputing in good
faith, such amounts shall bear interest at the rate of eight percent (8%) per
annum from the date on which such payment is due until the same is paid in full.

 

Section 4.                                          Access to Records and
Properties.   In the event that the Named Employees require access to the
Sellers’ books and records to perform the Transition Services as engaged by
Rafaella hereunder, the Sellers shall, during normal business hours, provide
Named Employees with reasonable access to its books and records .

 

Section 5.                                          Standard of Care; Limitation
of Liability; Indemnification.

 

(a)                                  Purchaser shall use its reasonable best
efforts to ensure that the Named Employees are permitted to provide Transition
Services during periods reasonably requested by Rafaella.

 

(b)                                 NO PARTY NOR ANY OF ITS REPRESENTATIVES OR
AFFILIATES WILL BE LIABLE FOR ANY AMOUNTS REPRESENTING OPPORTUNITY COSTS, LOSS
OF PROFITS, LOSS OF BUSINESS OR SALES OR SPECIAL, INDIRECT, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES, EVEN IF SUCH PERSON HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES; PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATION OF
LIABILITY SHALL NOT APPLY TO LIABILITY RESULTING FROM A BREACH BY EITHER PARTY
AND/OR THEIR RESPECTIVE AFFILIATES OF THEIR CONFIDENTIALITY OBLIGATIONS UNDER
THIS AGREEMENT.

 

(c)                                  NONE OF PURCHASER, ITS REPRESENTATIVES, ITS
AFFILIATES OR ITS EMPLOYEES OR AGENTS WILL BE LIABLE, WHETHER BASED ON AN ACTION
OR CLAIM IN CONTRACT, TORT OR OTHERWISE, ARISING OUT OF OR RELATED TO THIS
AGREEMENT, IN EXCESS OF THE SUM (I) THE AMOUNTS PAID TO PURCHASER AND ITS
AFFILIATES UNDER THIS AGREEMENT, AND (II) ANY AMOUNTS DUE TO PURCHASER AND ITS
AFFILIATES UNDER THIS AGREEMENT.

 

(d)                                 IN FURTHERANCE AND NOT IN LIMITATION OF THE
FOREGOING, PURCHASER AND ITS REPRESENTATIVES AND AFFILIATES AND EMPLOYEES WILL
NOT BE LIABLE IN RESPECT OF ANY DECISIONS MADE BY ANY OF THE SELLERS AND/OR
THEIR RESPECTIVE AFFILIATES AS A RESULT OF THE PROVISION OF TRANSITION SERVICES
DURING THE WINDING DOWN OF THE SELLERS’ BUSINESS.

 

(e)                                  Except as otherwise hereinabove provided,
Purchaser, its Affiliates and their respective successors and the respective
Representatives shall have no indemnification obligation to Sellers or their
Affiliates arising out of or related to the performance of Purchaser’s
obligations pursuant to this Agreement, in any manner whatsoever, including but
limited to any alleged or actual gross negligence or willful misconduct by
Purchaser, its Affiliates and their respective Representatives and/or the Named
Employees.

 

(f)                                    Sellers shall indemnify Purchaser, its
Affiliates and their respective successors and the respective Representatives
against whom a claim for indemnification is being

 

4

--------------------------------------------------------------------------------


 

asserted under this Agreement, and hold them harmless from and against, any and
all loss, liability, damage, claim, cost or expense (including, but not limited
to, the reasonable fees and expenses of their legal counsel and reasonable costs
of investigation) arising out of or related to the performance of Sellers’
obligations pursuant to this Agreement.

 

Section 6.                                          Relationship of the
Parties.  In performing their respective obligations hereunder, each Party shall
be a independent to the other and no such Party nor any of such Party’s
representatives, agents or employees shall be deemed to be the representative,
agent or employee of the other Party.  The Parties do not intend to create a
partnership, joint venture, association, agency or other relationship between
them and any legal relationship other than that of independent contractors on
the terms set forth herein, no Party shall have the authority to act on behalf
of or bind the other Party.  Accordingly, Purchaser acknowledges and agrees that
Purchaser is obligated to report as income all consideration received by
Purchaser pursuant to this Agreement and that Purchaser is solely responsible
for all taxes, withholdings, and other similar statutory obligations including,
but not limited to, self-employment tax and workers’ compensation insurance with
respect to any Named Employee.  Purchaser agrees to defend, indemnify and hold
Sellers harmless from any and all claims made by any entity on account of a
failure by Purchaser to satisfy any such tax or withholding obligations.

 

Section 7.                                          Representatives.  Each of
the Parties will designate a qualified employee to serve as its principal
representative to coordinate and facilitate the providing of Transition Services
by the Named Employees.  Such employees designated will be granted sufficient
authority to resolve on behalf of each of the Parties all questions and problems
arising with respect to the provision of Transition Services.  From the date
hereof until further notice, the representative of Rafaella shall be           
and the representative of Purchaser shall be the CFO of Purchaser.

 

Section 8.                                          Confidentiality.  In
addition to any and all other confidentiality agreements made in writing between
the Parties, which shall remain in effect in accordance with their terms and
shall not be deemed to be limited hereby, each Party shall hold and shall cause
its directors, officers, employees, agents, consultants and advisors to hold in
strict confidence, unless compelled to disclose by judicial or administrative
process or by other requirements of law, all information concerning the other
Party (except to the extent that such information can be shown to have been
(a) in the public domain through no fault of such Party or (b) later lawfully
acquired on a non-confidential basis from other sources by the Party to which it
was furnished), and neither Party shall release or disclose such information to
any other person, except its auditors, attorneys, financial advisors, bankers
and other consultants and advisors who shall be advised of the provisions of
this Section 9.

 

Section 9.                                          Non-Performance.  Neither
party shall be liable for any loss or damage whatsoever arising out of any delay
or failure in the performance of its obligations pursuant to this Agreement to
the extent such delay or failure results from events beyond the control of that
party, including but not limited to acts of God, acts or regulations of any
governmental entity, war, terrorism, riots, insurrection or other hostilities,
accident, fire, flood, strikes, lockouts, industrial disputes or shortages of
fuel, the termination, nonperformance, illness

 

5

--------------------------------------------------------------------------------


 

or resignation of the Named Employees.  Neither party shall be entitled to
terminate this Agreement in respect of any such delay or failure resulting from
any such event.

 

Section 10.                                   Notices. All notices, requests,
demands, and other communications required or permitted under this Agreement
shall be in writing and shall be deemed to have been duly given and made (a) in
the case of personal delivery or delivery by facsimile (with confirmation of
delivery), on the date of such delivery, (b) in the case of
nationally-recognized overnight courier, on the next business day following
dispatch and (c) in the case of mailing, on the fifth Business Day following
such mailing if sent by certified mail, return receipt requested, postage
prepaid.  All such notices, requests, demands and other communications shall be
addressed at the address or facsimile number shown in this Section 10 for, or
such other address or facsimile number as may be designated in writing hereafter
by, such Party:

 

If to Seller:

 

Rafaella Apparel Group, Inc.

1411 Broadway

New York, New York 10018

Attention: [·]

Facsimile: [·]

 

 

 

With a copy (which shall not constitute notice) simultaneously by like means to
each of:

 

RA Cerberus LLC

c/o Cerberus Capital Management, L.P.

299 Park Avenue

New York, New York 10017

Attention: [·]

Facsimile: [·]

 

 

 

 

 

Zukerman Gore & Brandeis, LLP
875 Third Avenue
New York, New York 10022
Attention: Clifford A. Brandeis, Esq.
Fax: 212-223-6433

 

 

 

If to Purchaser:

 

Perry Ellis International, Inc.

3000 NW 107 Avenue

Miami, Florida 33172

Attention: General Counsel

Facsimile: (786) 221-8245

 

 

 

With a copy (which shall not constitute notice) simultaneously by like means to:

 

Greenberg Traurig, LLP

MetLife Building

200 Park Avenue

New York, New York 10166

Attention: Clifford E. Neimeth

   David C. Peck

Facsimile: (212) 801-6400

 

6

--------------------------------------------------------------------------------


 

Section 11.                                   Counterparts.  This Agreement may
be executed in one or more original, facsimile or electronic counterparts, and
in separate counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument.

 

Section 12.                                   Entire Agreement; No Third Party
Beneficiaries; Amendments.  This Agreement (including the Schedules hereto)
embodies the entire agreement and understanding of the Parties with respect to
the subject matter hereof and supersedes all prior and contemporaneous
agreements and understandings relative to such subject matter.  Each Party
acknowledges that it is not relying on any promise or representation not
explicitly set forth herein in entering into this Agreement.  Nothing herein
shall grant to or create in any person or entity not a Party hereto, including
but not limited to an employee of the Sellers, or their Affiliates or Purchaser,
or any of its Affiliates, any right to any benefits hereunder, and no such
person or entity shall be entitled to sue either Party to this Agreement with
respect thereto.  No amendment or modification of this Agreement shall be valid
unless in writing and signed by all the Parties.

 

Section 13.                                   Severability.  If any provision
hereof shall be held invalid or unenforceable by any court of competent
jurisdiction or as a result of future legislative action, such holding or action
shall be strictly construed and shall not affect the validity or effect of any
other provision hereof, as long as the remaining provisions, taken together, are
sufficient to carry out the overall intentions of the Parties as evidenced
hereby.

 

Section 14.                                   Governing Law; Waiver of Jury
Trial.

 

(a)                                  This Agreement shall be interpreted and
governed by the laws of New York without giving effect to those principles of
conflict of laws that may require the application of the laws of a jurisdiction
other than New York.  The Parties irrevocably agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in the United States District Court for the District of
New York or, if such court does not have jurisdiction over the subject matter of
such proceeding or if such jurisdiction is not available, in a court in the
State of New York sitting in New York County with proper jurisdiction to hear
the dispute, and each of the Parties hereby irrevocably consents to the
exclusive jurisdiction and venue of those courts (and of the appropriate
appellate courts therefrom) in any suit, action or proceeding and irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have based on forum non coveniens or any other objection to the
laying of the venue in any of those courts.

 

(b)                                 The Parties each waive their respective
rights to a trial by jury of any claim or cause of action based upon or arising
out of or related to this Agreement or the transactions contemplated hereby, in
any action, proceeding or other litigation of any type brought by any of the
parties against any other party, whether with respect to contract claims, tort
claims, or otherwise. The Parties each agree that any such claim or cause of
action shall be tried by a court trial without a jury. Without limiting the
foregoing, the Parties further agree that their respective right to a trial by
jury is waived by operation of this section as to any action, counterclaim or
other proceeding which seeks, in whole or in part, to challenge the validity or

 

7

--------------------------------------------------------------------------------


 

enforceability of this Agreement or any provision hereof. This waiver shall
apply to any subsequent amendments, renewals, supplements or modifications to
this Agreement.

 

Section 15.                                   Assignment.  This Agreement and
various rights and obligations arising hereunder shall inure to the benefit of
and be binding upon the Parties hereto and their successors and permitted
assigns.  Neither this Agreement nor any of the rights, interests, or
obligations hereunder shall be transferred, delegated, or assigned by either
Party hereto without the prior written consent of the other Party (which consent
shall not be unreasonably withheld).

 

Section 16.                                   Headings; Interpretation.  The
section headings contained in this Agreement are inserted for convenience only
and shall not affect in any way the meaning or interpretation of this Agreement.
Each reference in this Agreement to a Section or Schedule, unless otherwise
indicated, shall mean a Section of this Agreement or Schedule attached to this
Agreement, respectively. References herein to “days”, unless otherwise
indicated, are to consecutive calendar days.  References to a “corporation” or
“company” shall be construed so as to include any corporation, company or other
body corporate, wherever and however incorporated or established.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

 

RAFAELLA APPAREL GROUP, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

RAFAELLA APPAREL FAR EAST LIMITED

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

VERRAZANO, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

PERRY ELLIS INTERNATIONAL, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Transition Services Agreement

 

--------------------------------------------------------------------------------


 

Schedule A

 

Named Employees and Transition Service Periods

 

Reference is hereby made to that certain Transition Services Agreement by and
between Rafaella Apparel Group and Perry Ellis International, Inc. (the
“Agreement”) to which this Schedule A is annexed.  Unless otherwise expressly
set forth on this Schedule A to the contrary, all capitalized terms on this
Schedule A shall have the same meanings as ascribed to them in the Agreement.

 

The Sellers have requested the services of Lance Arneson, Michelle Pavon or
David Regasky (the “Named Employees”) for a period not to exceed nine (9) months
after the Closing Date.  During such period, Sellers may request that the
Purchaser make available the Named Employees to facilitate (i) the orderly
winding down of the business and operations of each of the Sellers, (ii) the
sale of Excluded Assets, (iii) the settlement and satisfaction of the Excluded
Liabilities; (iv) the negotiation of any Seller Returns and Seller Chargebacks
in accordance with Section 5.14 of the Purchase Agreement (the “Transition
Services”). Purchaser will agree to make the Named Employees available to
provide such Transition Services; provided that the Named Employees are then
employed by Purchaser or its Affiliates (and not otherwise incapacitated);
provided further, that Seller directly engages, supervises, manages and
otherwise directs the provision of the Transition Services by the Named
Employees; and provided further that the services of the Named Employees will be
provided at reasonable times and on a reasonable basis taking into account their
duty and responsibilities to provide services to Purchaser.

 

--------------------------------------------------------------------------------


 

Schedule B

 

Purchaser Wire Transfer Instructions

 

--------------------------------------------------------------------------------


 

Exhibit F

 

Form of Warrant Assignment

 

--------------------------------------------------------------------------------


 

FORM OF

WARRANT AGREEMENT

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR THE SECURITIES LAWS OF ANY STATE.  THE SECURITIES REPRESENTED HEREBY
ARE RESTRICTED AND MAY NOT BE SOLD, OFFERED FOR SALE, ASSIGNED, TRANSFERRED OR
OTHERWISE DISPOSED OF, UNLESS (A) REGISTERED PURSUANT TO THE PROVISIONS OF THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, OR (B) AN OPINION OF
COUNSEL, REASONABLY ACCEPTABLE TO THE COMPANY, IS OBTAINED STATING THAT SUCH
DISPOSITION IS IN COMPLIANCE WITH AN AVAILABLE EXEMPTION FROM SUCH REGISTRATION.

 

Dated as of January      , 2011

 

No. W-1

 

PERRY ELLIS INTERNATIONAL, INC.

 

Warrant for the Purchase of Shares of Common Stock

 

FOR VALUE RECEIVED, Perry Ellis International, Inc., a corporation organized
under the laws of the State of Florida (the “Company”), hereby certifies that
Rafaella Apparel Group, Inc., a corporation organized under the laws of
Delaware, or its registered assigns, is the registered holder (the “Holder”) of
a warrant (the “Warrant”) of the Company that entitles the Holder to purchase
from the Company, on the terms and subject to the conditions hereinafter set
forth, the number of shares of duly authorized, validly issued, fully paid and
non-assessable shares of Common Stock (as defined below) set forth in Section 1
hereof at the Exercise Price (as defined in Section 2) per share of Common
Stock. This Warrant has been issued pursuant to that certain Asset Purchase
Agreement dated as of January [    ], 2011 (the “Agreement”) by and among the
Company and Rafaella Apparel Group, Inc., Rafaella Apparel Far East Limited, and
Verrazono, Inc.

 

The term “Common Stock” means the Common Stock, par value $0.01 per share, of
the Company as constituted on the date of issuance of this Warrant.  The number
of shares of Common Stock to be received upon the exercise of this Warrant may
be adjusted from time to time as hereinafter set forth.  The term “Warrant
Shares” means the shares of Common Stock deliverable upon exercise of the
Warrant, as may be adjusted from time to time. The term “Company” means and
includes Perry Ellis International, Inc., as well as any person or entity which
shall succeed, or assume the obligations of, Perry Ellis International, Inc. The
term “Business Day” means any day, except a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized by law to close. 
The term “Closing Price” means

 

--------------------------------------------------------------------------------


 

on any date specified herein, the amount per share of Common Stock equal to
(a) if shares of Common Stock are then listed or admitted to trading on any
national securities exchange, the last sale price of such share of Common Stock
on such date or, if no such sale takes place on such date, the average of the
closing bid and asked prices thereof on such date, in each case as officially
reported on the principal national securities exchange on which the Common Stock
is then listed or admitted to trading, (b) if shares of Common Stock are not
then listed or admitted to trading on any national securities exchange but are
designated as a national market system security by Financial Industry Regulatory
Authority, Inc. (“FINRA”), the last trading price of the shares of Common Stock
on such date, (c) if there shall have been no trading on such date or if the
shares of Common Stock are not so designated, the average of the closing bid and
asked prices of the shares of Common Stock on such date as shown by a FINRA
automated quotation system, or (d) if shares of Common Stock are not then listed
or admitted to trading on any national exchange or quoted in the
over-the-counter market, the fair value thereof determined by a nationally
recognized investment bank selected by the Board of Directors of the Company and
reasonably acceptable to the Holders.

 

The Holder agrees with the Company that this Warrant is issued, and all the
rights hereunder shall be held subject to, all of the conditions, limitations
and provisions set forth herein.

 

1.                                      Number of Shares.  The Holder of this
Warrant is entitled to purchase 106,565 duly authorized, validly issued, fully
paid and nonassessable shares of the Company’s Common Stock, as such amount may
be adjusted under Section 9 hereof.

 

2.                                      Exercise Price.  The Exercise Price
shall be $0.01 per share, subject to adjustment pursuant to Section 9 hereof
(originally and as adjusted, the “Exercise Price”).

 

3.                                      Exercise of Warrant.  This Warrant may
be exercised in whole or in part, at any time or from time to time during the
period (a) commencing on the Business Day immediately following the first
Business Day on which the Closing Price of the Company’s Common Stock equals or
exceeds $28.152 subsequent to the closing of the transactions contemplated by
the Agreement (the “Threshold Price”) and (b) expiring as of 5:00 p.m. on
[January]       , 2013, or if such date is not a Business Day, then as of
5:00 p.m. on the next succeeding day that shall be a Business Day (the
“Expiration Date”).

 

4.                                      Notice of Exercise.

 

(a)                                  The purchase rights represented by this
Warrant may be exercised by presentation and surrender of this Warrant to the
Company at its principal office, or at the office of a warrant agent designated
by the Company by written notice to the Holder (the “Warrant Agent”), with the
form of Warrant exercise attached hereto as Exhibit A (the “Warrant Exercise
Form”), duly executed by the Holder or its duly authorized attorney and either
(i) accompanied by payment of the Exercise Price, as adjusted as provided
herein, or (ii) otherwise paid for in accordance with the provisions of
Section 5 below, in each instance for the number of Warrant Shares specified in
such Warrant Exercise Form.

 

--------------------------------------------------------------------------------


 

(b)                                 Payment in cash of the aggregate Exercise
Price shall be made by wire transfer in cash or by certified check or cashier’s
check, payable to the order of the Company in accordance with the provisions of
Section 4(a).

 

(c)                                  Upon surrender of this Warrant, the Warrant
Exercise Form and payment of the aggregate Exercise Price, whether in accordance
with this Section 4 or Section 5 below, the Company shall direct its transfer
agent to issue and cause to be delivered as soon as reasonably practicable, and
in any case within three (3) Business Days after the surrender of this Warrant,
to or upon the written order of the Holder, and in such name or names, as the
Holder may designate as provided in Section 10, a certificate or certificates
for the number of full Warrant Shares issuable upon the exercise of this
Warrant.  If this Warrant should be exercised in part only, the Company shall
execute and deliver a new Warrant evidencing the rights of the Holder thereof to
purchase the balance of the Warrant Shares purchasable hereunder.  In no event
shall the Company be liable to the Holder for any failure by the Company’s
transfer agent to issue and cause to be delivered any Warrant Shares as provided
herein.

 

(d)                                 Upon receipt by the Company at its office,
or by the Warrant Agent at its office, of this Warrant, together with the
Warrant Exercise Form and the payment of the aggregate Exercise Price in
accordance with either this Section 4 or Section 5, the Holder shall immediately
be deemed to be the holder of record of the shares of Common Stock issuable upon
such exercise, notwithstanding that the stock transfer books of the Company
shall then be closed or that certificates representing such shares of Common
Stock shall not then be actually delivered to the Holder.

 

5.                                      Cashless Exercise.  Notwithstanding any
provision herein to the contrary, in lieu of paying the Exercise Price in cash
upon the exercise of this Warrant, in whole or in part, a Holder may exercise
this Warrant, in whole or in part, by electing to receive that number of shares
of Common Stock as determined below by surrendering to the Company such Warrant,
with the Warrant Exercise Form duly completed and signed by the Holder or its
duly authorized attorney, in which event the Company shall issue to the Holder
the number of shares of Common Stock computed using the following formula
(“Cashless Exercise”):

 

[g35011ko27i001.gif]

 

For purposes of the foregoing formula:

 

CS =

the number of shares of Common Stock to be issued to the Holder;

 

 

WCS =

equals the number of Warrant Shares purchasable under the Warrant or, if only a
portion of the Warrant is being exercised, the portion of the Warrant being
exercised;

 

 

CP =

the Closing Price of the Common Stock on the date immediately preceding the date
of the applicable Warrant Exercise Form; and

 

--------------------------------------------------------------------------------


 

 

EP =

the Exercise Price then in effect for the applicable Warrant Shares at the time
of such exercise.

 

Upon such surrender of this Warrant and the Warrant Exercise Form indicating the
Holder’s election to exercise pursuant to a Cashless Exercise, the Company shall
issue and cause to be delivered promptly, and in any case within three
(3) Business Days after the surrender of this Warrant, to or upon the written
order of the Holder and in such name or names, as the Holder may designate, a
certificate or certificates for the number of full Warrant Shares issuable upon
the exercise of this Warrant. If this Warrant should be exercised in part only,
the Company shall execute and deliver a new Warrant evidencing the rights of the
Holder thereof to purchase the balance of the Warrant Shares purchasable
hereunder.

 

6.                                      Reservation of Shares.  The Company will
at all times reserve and keep available out of its authorized but unissued
shares of Common Stock for issuance and delivery upon exercise of this Warrant
the maximum number of shares of Common Stock or other shares of capital stock of
the Company (and other securities) from time to time receivable upon exercise of
this Warrant, and all shares so reserved shall not be affected or limited by
preemptive rights granted to others. All such shares (and other securities)
shall be duly authorized and, when issued upon such exercise, shall be validly
issued, fully paid and non-assessable and free of all preemptive rights, liens,
charges and encumbrances.

 

7.                                      Fractional Shares.  No fractional shares
or script representing fractional shares shall be issued upon the exercise of
the Warrants, but the Company shall pay to the Holder in cash an amount equal to
the Closing Price multiplied by such fraction in respect of such fractional
share of Common Stock in lieu of each fraction of a share otherwise called for
upon any exercise of the Warrants.

 

8.                                      Rights of the Holder.  Prior to exercise
of the Warrants, the Holder, in its capacity hereunder, shall not, by virtue
hereof, be entitled to any rights as a shareholder of the Company, either at law
or in equity, and the rights of the Holder, in its capacity hereunder, are
limited to those expressed in this Warrant.

 

9.                                      Adjustment of Exercise Price and Number
of Shares.  The number of Warrant Shares purchasable upon the exercise of this
Warrant and the Exercise Price shall be subject to adjustment from time to time
upon the happening of certain events, as follows:

 

(a)                                  Consolidation, Merger, Equity
Exchange, etc.  In case a consolidation, merger or equity exchange of the
Company shall be effected with another Person (as defined in Section 10) after
the date hereof and the Company shall not be the surviving entity, or the
Company shall be the surviving entity but its shares of Common Stock shall be
changed into securities or other property of another Person, and in either such
case, this Warrant shall not then be exercisable as provided in Section 3
hereof, then, as a condition of such consolidation, merger, or equity exchange,
lawful and adequate provision shall be made whereby the Holder shall thereafter
have the right to purchase and receive, upon the exercise of this Warrant, on
the basis and the terms and conditions specified herein (and in lieu of each
Warrant Share immediately theretofore purchasable and receivable upon the
exercise of this Warrant), such securities, cash or other property receivable
upon such consolidation, merger, or equity

 

--------------------------------------------------------------------------------


 

exchange, as such Holder would have been entitled to receive if this Warrant had
been exercised immediately prior to such event.  In any such case, appropriate
and equitable provision also shall be made with respect to the rights and
interests of the Holder to the end that the provisions hereof (including
Section 9 hereof) shall thereafter be applicable, as nearly as may be, in
relation to any securities, cash or other property thereafter deliverable upon
the exercise of this Warrant.  The Company shall not effect any such
consolidation, merger, or equity exchange at a time when this Warrant is not
then exercisable as provided in Section 3 hereof, unless prior to or
simultaneously with the consummation thereof the successor Person (if other than
the Company) resulting from such consolidation, merger or equity exchange shall
assume, by written instrument, the obligation to deliver to such Holder such
securities, cash or other property as, in accordance with the foregoing
provisions, such Holder may be entitled to receive upon the exercise of this
Warrant.  The above provisions of this Section 9 (a) shall similarly apply to
any successive consolidations, mergers, or equity exchanges, provided that this
Warrant is not then exercisable at the time of such successive consolidation,
merger or equity exchange.

 

(b)                                 Reclassification, Etc.  If the Company at
any time shall, by combination or reclassification of securities or otherwise,
change any of the securities as to which purchase rights under this Warrant
exist into the same or a different number of securities of any other class or
classes, this Warrant shall thereafter represent the right to acquire such
number and kind of securities as would have been issuable as the result of such
change with respect to the securities which were subject to the purchase rights
under this Warrant immediately prior to such combination, reclassification or
other change.

 

(c)                                  Stock Dividends, Splits, Subdivisions or
Combination of Shares.  If the Company at any time shall pay a stock dividend on
its Common Stock or otherwise makes a distribution on any class of capital stock
that is payable in shares of Common Stock, or split or subdivide its Common
Stock, (i) the number of Warrant Shares issuable pursuant to this Warrant shall
be proportionately increased, (ii) the Threshold Price shall be proportionately
decreased; provided, however, if the Closing Price has exceeded the Threshold
Price prior to such stock dividend, split or subdivision, the adjustment to the
Threshold Price hereunder shall not effect the exercisability hereunder in
accordance with Section 3 hereof and (iii) the Exercise Price per share of
Common Stock shall remain $0.01 per share.  If the Company at any time shall
combine or reverse split its Common Stock, the Exercise Price and the Threshold
Price shall be proportionately increased and the number of Warrant Shares
issuable pursuant to this Warrant shall be proportionately decreased; provided,
however, if the Closing Price has exceeded the Threshold Price prior to such
combination or reverse stock split, the adjustment to the Threshold Price
hereunder shall not effect the exercisability hereunder in accordance with
Section 3 hereof.  The Company will not take any action to increase the par
value of the Common Stock or take any action which results in an increase of the
par value of the Common Stock in either case above the then current Exercise
Price per share of Common Stock, unless concurrently therewith (i) the Exercise
Price per share will be adjusted to an amount equal to the lowest Exercise Price
per share required to permit exercise of the Warrant, in whole or in part, under
applicable law, and (ii) an increase is made in the number of Warrant Shares
issuable pursuant to this Warrant to preserve the economic value of the Warrant
as determined immediately prior to such increase in par value in order to offset
the higher Exercise Price per share required under applicable law to permit
exercise of the Warrant.

 

--------------------------------------------------------------------------------


 

(d)                                 No Other Rights.  Except as expressly set
forth in this Section 9, the Holder shall not be entitled to receive any
preferences, anti-dilution adjustments, preemptive rights, rights of first
refusal or other rights with respect to this Warrant or the Warrant Shares.

 

(e)                                  Notice of Adjustments; Notices.  Whenever
the Exercise Price or number of shares purchasable hereunder shall be adjusted
as set forth in this Section 9, the Company shall as promptly as reasonably
practicable deliver in accordance with Section 11 to the Holder a certificate
signed by its President, Chief Executive Officer or Chief Financial Officer
setting forth, in reasonable detail, the event requiring the adjustment, the
amount of the adjustment, the method by which such adjustment was calculated and
the Exercise Price and number of shares purchasable hereunder after giving
effect to such adjustment.

 

(f)                                    Notices of Corporate Events.  If the
Company (i) shall take a record of the holders of its Common Stock for the
purpose of entitling them to receive any dividend or other distribution of cash,
securities or other property in respect of its Common Stock, including without
limitation granting any rights or warrants to subscribe for, purchase or
otherwise acquire any shares of stock of any class or any other securities, or
to receive any other right; (ii) authorizes or approves any (A) capital
reorganization of the Company, (B) any reclassification of the capital stock of
the Company, (C) any consolidation or merger of the Company with or into another
corporation, (D) any sale of all or substantially all of its assets in one or a
series of related transactions; (E) any tender offer or exchange offer pursuant
to which holders of the Common Stock are permitted to tender or exchange their
shares for other securities, cash or property; or (F) an increase in the par
value per share of the Common Stock, or (iii) authorizes the voluntary
dissolution, liquidation or winding up of the Company, then the Company shall
mail to the Holder a notice describing the material terms and conditions of such
transaction (but only to the extent such disclosure would not result in the
dissemination of material non-public information) at least ten (10) calendar
days prior to the applicable record or effective date on which a person would
need to hold Common Stock in order to participate in or vote with respect to
such transaction, and the Company will take all steps necessary in order to
provide the Holder with the opportunity to exercise this Warrant prior to such
time so as to participate in or vote with respect to such transaction; provided,
however, that the failure to deliver such notice or any defect therein shall not
affect the validity of the corporate action required to be described in such
notice.

 

10.                               Transferability of Warrant; Compliance with
the Securities Act.  Except as set forth herein, a Holder may not transfer,
assign or encumber all or any part of this Warrant (“Transfer”). 
Notwithstanding the foregoing, a Holder may Transfer all or any part of this
Warrant to a Permitted Transferee.  “Permitted Transferee” means (i) Cerberus
Capital Management, L.P. (“Cerberus”), (ii) any Affiliate of Cerberus, (iii) any
investment fund or managed account managed or controlled by Cerberus or any
Affiliate of Cerberus, (iv) any Affiliate of any investment fund or managed
account managed or controlled by Cerberus or any Affiliate of Cerberus, (v) RSW
2005 Inc. or any Affiliate of RSW 2005, Inc.  The term “Affiliate” shall mean,
with respect to any specified Person, any other Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such specified Person.  The term “Person” shall
include an individual, a corporation, an association, a partnership, a limited
liability company, a trust or estate, a government, foreign or domestic, and any
agency or political subdivision thereof, or any other

 

--------------------------------------------------------------------------------


 

entity.  The term “control” (including the terms “controlled by”, “controlling”
and “under common control with”) shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, as
trustee or executor, by contract or otherwise, including, without limitation,
the ownership, directly or indirectly, of securities having the power to elect a
majority of the board of directors or similar body governing the affairs of such
Person.  The Company shall from time to time register the transfer of any
outstanding Warrant certificates upon the records to be maintained by it for
that purpose, upon surrender thereof accompanied by a Warrant assignment in the
form of Exhibit B hereto, duly executed by the Holders thereof or by the duly
appointed legal representative thereof or by a duly authorized attorney.  Upon
any such registration of transfer, a new Warrant certificate shall be issued to
the transferee(s) and the surrendered Warrant certificate shall be cancelled by
the Company.  Cancelled Warrant Certificates shall thereafter be disposed of by
or at the direction of the Company in accordance with applicable law.  The
Company shall number and register the Warrant certificates in a Warrant register
as they are issued by the Company.  The Warrant register will show the names and
addresses of the Holders, the numbers of Warrants and Warrant Shares evidenced
on the face of each Warrant certificate and the date of each Warrant
certificate. The Company shall change the address of the registered Holder in
the Warrant register upon written notice of such Holder delivered in accordance
with Section 11 hereof.

 

The Warrant Shares may not be sold, transferred, pledged, hypothecated or
otherwise disposed of unless registered under the Securities Act and any
applicable state securities laws or pursuant to available exemptions from such
registration, provided that the transferor delivers to the Company an opinion of
counsel reasonably satisfactory to the Company confirming the availability of
such exemption.  All certificates representing the Warrant Shares shall bear on
the face thereof substantially the following legend:

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), or under
applicable state securities laws and may not be sold, offered for sale,
assigned, transferred or otherwise disposed of, unless registered pursuant to
the provisions of the Securities Act and any applicable state securities laws or
unless an opinion of counsel reasonably acceptable to the Company is obtained
stating that such disposition is in compliance with an available exemption from
such registration.”

 

11.                               Notices.  Any notice or demand authorized or
permitted by this Warrant to be given or made by any Holder to or on the Company
shall be sufficiently given or made when and if (i) transmitted in legible form
by facsimile machine to the facsimile number below with confirmation of receipt,
or (ii) (A) deposited in the mail, first class or registered, postage prepaid,
or (B) delivered to a nationally recognized private delivery service (such as
FedEx) on an overnight basis, postage or freight prepaid, addressed (until
another address is sent in writing by the Company to the Holders) as follows:

 

--------------------------------------------------------------------------------


 

Perry Ellis International, Inc.
3000 NW 107 Avenue
Miami, Florida 33172
Attention:  General Counsel

Facsimile: (786) 221-8245

 

Any notice pursuant to this Warrant Agreement to be given by the Company to a
Holder shall be sufficiently given when and if (i) transmitted in legible form
by facsimile machine to the facsimile number appearing on the Warrant register,
with confirmation of receipt, or (ii) (A) deposited in the mail, first-class or
registered, postage prepaid, or (B) delivered to a nationally recognized private
delivery service (such as FedEx) on an overnight basis, postage or freight
prepaid, addressed to such Holder at the address appearing on the Warrant
register, and with a copy simultaneously by like means to:

 

Zukerman Gore Brandeis & Crossman, LLP
875 Third Avenue
New York, New York 10022
Attention:  Clifford A. Brandeis, Esq.
Facsimile:  (212) 223-6433

 

The initial address for the initial Holder to be included in the Warrant
register is set forth below:

 

Rafaella Apparel Group, Inc.
c/o Cerberus Capital Management, L.P.
299 Park Avenue
New York, New York 10017
Attention:  [·]
Facsimile:  [·]

 

12.                               Payment of Taxes and Customary Expenses of
Issuance.  No service charge shall be made to any Holder for any exercise,
exchange or registration of a Transfer permitted in accordance with Section 10
of this Warrant.  The Company shall pay its expenses and the customary expenses
of its transfer agent in connection with the issuance of the Warrant Shares. 
The Company shall not be required to pay any tax or taxes which may be payable
in respect of any subsequent Transfer of this Warrant or a Transfer involved in
the issue of any Warrant certificates or any certificates for Warrant Shares in
a name other than that of the registered holder of a Warrant certificate
surrendered upon the exercise of a Warrant, and all required opinions of counsel
shall be at the sole expense of the Holder.  The Company shall pay all stamp
taxes attributable to the issuance of Warrant Shares to the registered Holder
upon exercise of the Warrant by the registered Holder.

 

13.                               Rule 144 Information.

 

(a)                                  With a view to making available the
benefits of certain rules and regulations of the Securities and Exchange
Commission (the “SEC”) which may permit the sale of the Warrant Shares to the
public without registration, the Company agrees to:

 

--------------------------------------------------------------------------------


 

(b)                                 make and keep public information available,
as those terms are defined in Rule 144 under the Securities Act;

 

(c)                                  use commercially reasonable efforts to file
with the SEC in a timely manner all reports and other documents required of the
Company under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”); and

 

(d)                                 furnish to each Holder forthwith upon
request a written statement by the Company as to its compliance with the
reporting requirements of Rule 144 and the Exchange Act.

 

14.                               General Provisions.

 

(a)                                  Successors.  All the covenants and
provisions of this Warrant shall bind and inure to the benefit of the respective
executors, administrators, successors and permitted assigns of the Holder and
the Company.

 

(b)                                 Amendment.  This Warrant may only be
modified or amended by a writing signed by the Company and the Holder.

 

(c)                                  Applicable Law.  This Warrant shall be
deemed to be a contract made under the laws of the State of Florida and for all
purposes shall be governed by and construed in accordance with the internal laws
of said State, without giving effect to such State’s conflicts of laws
provisions.  The parties hereto irrevocably consent to the jurisdiction of the
state and federal courts sitting in the Miami-Dade County, Florida in connection
with any action, suit or proceeding arising out of or relating to this Warrant. 
Each party hereby irrevocably waives, to the fullest extent it may effectively
do so, the defense of an inconvenient forum to the maintenance of any action in
any jurisdiction.

 

(d)                                 Entire Agreement.  Except as provided
herein, this Warrant, including exhibits, contains the entire agreement of the
parties, and supersedes all existing negotiations, representations or agreements
and other oral, written, or other communications between them concerning the
subject matter of this Warrant.

 

(e)                                  Severability.  If any provision of this
Warrant is unenforceable, invalid, or violates applicable law, such provision
shall be deemed stricken and shall not affect the enforceability of any other
provisions of this Warrant.

 

(f)                                    Captions.  The captions in this Warrant
are inserted only as a matter of convenience and for reference and shall not be
deemed to define, limit, enlarge, or describe the scope of this Warrant or the
relationship of the parties, and shall not affect this Warrant or the
construction of any provisions herein.

 

(g)                                 Lost or Mutilated Warrant.  The Company
covenants to the Holder that upon receipt by the Company of documentation
reasonably satisfactory to it of the loss, theft, destruction or mutilation of
this Warrant, and in the case of loss, theft or destruction, of an
indemnification undertaking by the Holder to the Company in customary form and
reasonably satisfactory to the Company and, in the case of mutilation, upon
surrender and cancellation of

 

--------------------------------------------------------------------------------


 

this Warrant, the Company shall execute and deliver a new warrant of like tenor
and date in lieu of this Warrant.  Any such new warrant executed and delivered
shall constitute an additional contractual obligation on the part of the
Company, whether or not this Warrant so lost, stolen, destroyed or mutilated
shall be at any time enforceable by anyone.

 

(h)                                 Further Assurances.  The Company shall not
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but shall at all times in good
faith assist in the carrying out of all the provisions of this Warrant and in
the taking of all such action as may be necessary or appropriate in order to
protect the exercise rights of the Holder against impairment.  Each of the
parties shall execute such documents and perform such further acts (including,
without limitation, obtaining any consents, exemptions, authorizations or other
actions by, or giving any notices to, or making any filings with, any
governmental authority or any other person, and otherwise fulfilling, or causing
the fulfillment of, the various obligations made herein), as may be reasonably
required or desirable to carry out or to perform the provisions of this Warrant
and to consummate and make effective as promptly as possible the transactions
contemplated by this Warrant.

 

(i)                                     Enforcement.  The parties agree that
irreparable damage would occur in the event that any of the provisions of this
Warrant were not performed in accordance with their specific terms or were
otherwise breached.  It is accordingly agreed that the parties shall have such
remedies to which they are entitled at law or in equity; provided, however, that
each Holder’s equitable relief shall be limited to (i) the right to enforce
specifically the right of such Holder to exercise this Warrant in accordance
with the terms hereof and to receive delivery of the Warrant Shares issuable
upon such exercise and (ii) the right to seek such equitable remedies as may
apply as a result of the bankruptcy or insolvency of the Company, in each
instance in any Florida state court or any federal or bankruptcy court located
in the State of Florida.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed on its
behalf, in its corporate name, by its duly authorized officer, all as of the day
and year first above written.

 

 

 

PERRY ELLIS INTERNATIONAL, INC.

 

a Florida corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

WARRANT EXERCISE FORM

(To be executed by the Holder to exercise the right to purchase shares of Common
Stock

under the foregoing Warrant)

 

To Perry Ellis International, Inc.:

 

In accordance with the Warrant for the Purchase of Shares of Common Stock (the
“Warrant”) enclosed with this Warrant Exercise Form, the undersigned hereby
irrevocably elects to purchase                                             
shares of Common Stock, $0.01 par value per share (“Common Stock”), of Perry
Ellis International, Inc. Capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in the Warrant.

 

1.                                       Form of Exercise Price.  The Holder
intends that payment of the Exercise Price shall be made as:

 

a “Cash Exercise” with respect to                            Warrant Shares;
and/or

 

a “Cashless Exercise” with respect to                      Warrant Shares.

 

2.                                       Payment of Exercise Price.  In the
event that the Holder has elected a Cash Exercise with respect to some or all of
the Warrant Shares to be issued pursuant hereto, the Holder shall pay the
aggregate Exercise Price in the sum of $                     to the Company in
accordance with the terms of the Warrant.

 

3.                                       Delivery of Warrant Shares.  In
accordance with the terms of the Warrant, the Company shall deliver to the
Holder                      Warrant Shares issued in the name of:

 

 

(Please print name and address)

 

 

 

If the number of shares of Common Stock issuable upon this exercise shall not be
all of the shares of Common Stock that the undersigned had elected to purchase
in accordance with the enclosed Warrant, the undersigned requests that a new
Warrant evidencing the right to purchase the shares of Common Stock not issued
pursuant to the exercise evidenced hereby be issued in the name of and delivered
to:

 

 

(Please print name and address)

 

 

 

 

 

Dated:

 

 

 

 

 

(Print name of holder)

 

--------------------------------------------------------------------------------


 

 

By:

 

 

Name:

 

 

Title:

 

 

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ASSIGNMENT FORM

 

FOR VALUE RECEIVED,

 

 

hereby sells, assigns, and transfers unto

 

Name:

 

 

(Please type or print in block letters)

 

the right to purchase Common Stock of Perry Ellis International, Inc., a Florida
corporation (the”Company”), represented by this Warrant to the extent of
                                 shares as to which such right is exercisable
and does hereby irrevocably constitute and appoint
                                                                       Attorney,
to transfer the same on the books of the Company with full power of substitution
in the premises.

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

 

 

Title

 

13

--------------------------------------------------------------------------------


 

Schedule I

 

Sellers’ Disclosure Schedules

 

[Omitted pursuant to Item 601(b)(2) of Regulation S-K]

 

--------------------------------------------------------------------------------